



Exhibit 10.1
SECOND MODIFICATION AGREEMENT


This Second Modification Agreement (“Agreement”) is made as of August 7, 2019,
by and among THE NEW HOME COMPANY INC., a Delaware corporation (“Borrower”),
each lender from time to time party to the Credit Agreement described below
(individually, a “Lender” and collectively, the “Lenders”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, d/b/a HOUSING CAPITAL
COMPANY, as Administrative Agent for the Lenders (in such capacity,
“Administrative Agent”).
RECITALS
A.Under that certain Amended and Restated Credit Agreement dated as of May 10,
2016, by and among Lenders, Borrower and Administrative Agent, as modified by
that certain Modification Agreement dated as of September 27, 2017(the “First
Modification Agreement”) (collectively, as amended, restated or otherwise
modified, the “Existing Credit Agreement”), Lenders agreed to make a revolving
loan to Borrower (the “Loan”). Capitalized terms used herein without definition
have the meanings ascribed to them in the Amended Credit Agreement (as defined
below).
B.The Loan is evidenced by a note dated May 7, 2015 and certain notes dated May
10, 2016, each made payable to a Lender in the aggregate original principal
amount of Two Hundred Sixty Million and No/100 Dollars ($260,000,000.00)
(collectively, the “Notes”). Pursuant to the First Modification Agreement, the
Aggregate Commitments were reduced to a maximum amount of Two Hundred Million
and No/100 Dollars ($200,000,000.00).
C.In connection with the Loan, the Subsidiaries of Borrower identified on
Exhibit A attached hereto (the “Guarantors”) have executed that certain Guaranty
dated as of June 26, 2014 in favor of Administrative Agent and the Lenders (as
supplemented on February 24, 2016, May 10, 2016, March 17, 2017, September 27,
2017, November 8, 2017 and March 1, 2018, and as further amended, restated,
supplemented or otherwise modified, the “Guaranty”), pursuant to which the
Guarantors have guaranteed to Administrative Agent and Lenders, on a joint and
several basis, the payment and performance of Borrower’s obligations under the
Loan Documents.
D.As of the date hereof, the outstanding principal balance of the Loan is
$59,000,000.00, and Letters of Credit in the aggregate face amount of
$2,279,000.00 have been issued by LC Issuer and remain outstanding.
E.Borrower has requested, and Administrative Agent and Lenders have agreed, to
extend the maturity of the Loan and make certain other changes to the Loan, all
on the terms and conditions set forth herein.


AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, including the mutual covenants herein
contained,










- 1 -




--------------------------------------------------------------------------------





Administrative Agent, Lenders and Borrower hereby agree to the following terms
and conditions:
1.Recitals. The recitals set forth above in the Recitals are true, accurate and
correct.
2.Reaffirmation of Loan. Borrower reaffirms all of its obligations under the
Loan Documents, and Borrower acknowledges that it has no claims, offsets or
defenses with respect to the payment of sums due under the Amended Credit
Agreement, the Notes or any other Loan Document.
3.Modification of Loan Documents. The Existing Credit Agreement is, as of the
date hereof, hereby amended to be as set forth in the conformed copy of the
credit agreement attached hereto as Exhibit B (the Existing Credit Agreement, as
so amended, is referred to herein as the “Amended Credit Agreement”).
4.Conditions Precedent. This Agreement shall become effective as of the first
date (the “Modification Date”) when each of the following conditions shall have
been satisfied or waived in writing by the Administrative Agent:
(a)Administrative Agent shall have received fully executed originals of this
Agreement.
(b)Administrative Agent shall have received a Consent and Reaffirmation of
Guaranty in form and substance satisfactory to Administrative Agent executed by
each Guarantor identified on Exhibit A as an “Existing Guarantor.”
(c)Administrative Agent shall have received the fully executed original fee
letter of even date herewith executed by Borrower.
(d)Administrative Agent shall have received a Certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying (i) that there have been no
changes in the charter document of such Loan Party, as attached thereto and as
certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) that there have been
no changes in the Operating Agreement or other organizational document of such
Loan Party since the date previously delivered to Administrative Agent, or
otherwise as attached thereto, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of this Agreement (or, in the case of a Guarantor, the Consent and
Reaffirmation of Guaranty), (iv) the Good Standing Certificate (or analogous
documentation if applicable) for such Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction and (v) and the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party.
(e)Administrative Agent shall have received a Certificate of an Authorized
Officer of Borrower certifying that the representations and warranties contained
in the Loan Documents and this Agreement are true and correct in all material
respects as of the effective




























- 2 -




--------------------------------------------------------------------------------





date of this Agreement, except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct in all material respects on and as
of such earlier date.
(f)All payments due and owing to Administrative Agent and Lenders under the Loan
Documents have been paid current as of the effective date of this Agreement.
(g)No Event of Default shall have occurred and be continuing and no event shall
have occurred and be continuing which, with notice or the passage of time or
both, would be an Event of Default.
(h)Administrative Agent shall have received reimbursement, in immediately
available funds, of all costs and expenses incurred by Administrative Agent in
connection with this Agreement, including, to the extent invoiced, legal fees
and expenses of Administrative Agent’s counsel.
5.Representations and Warranties. Borrower represents and warrants to
Administrative Agent and Lenders as follows:
(a)Loan Documents. All representations and warranties made and given by Borrower
in the Loan Documents are true and correct in all material respects as of the
date of this Agreement, except (i) to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date, and (ii) to the extent any such
representation or warranty is expressly qualified as to materiality, in which
case such representation or warranty is true and correct in all respects.
(b)No Event of Default. No Event of Default has occurred and is continuing and
no event has occurred and is continuing which, with notice or the passage of
time or both, would be an Event of Default.
6.Incorporation. This Agreement shall form a part of each Loan Document, and all
references to a given Loan Document shall mean that document as hereby modified.
7.Effect of this Agreement. The terms and conditions of the Loan Documents are
modified only to the extent specifically set forth in Exhibit B attached hereto
(or as otherwise set forth herein) and on the condition that such modification
shall not prejudice any other existing or future rights, remedies, benefits or
powers belonging or accruing to Administrative Agent and Lenders under the terms
of the Loan Documents, as hereby modified. Administrative Agent and Lenders
reserve, without limitation, all rights which it has against any indemnitor,
guarantor, or endorser of the Loan.
8.No Impairment; Reaffirmation and Ratification. Except as set forth in Exhibit
B attached hereto (or as otherwise set forth herein), the terms of the Notes and
the other Loan Documents shall remain in full force and effect and apply to this
Agreement, and the Notes and the other Loan Documents are ratified and affirmed
by the parties hereto.
































- 3 -




--------------------------------------------------------------------------------







9.Successors and Assigns. The terms and conditions of this Agreement are binding
upon Borrower and its representatives, successors, interests, and assigns, and
shall survive the termination of this Agreement, the Notes and the other Loan
Documents.
10.Purpose and Effect of Lenders’ Approval. Administrative Agent’s and/or
Lenders’ approval of any matter in connection with the Loan shall be for the
sole purpose of protecting Administrative Agent’s and Lenders’ security and
rights. Neither the execution and delivery of this Agreement by Administrative
Agent and Lenders, nor any approval by any of them of any matter in connection
with the Loan shall result in a waiver of any Default or Event of Default by
Borrower or Guarantor. In no event shall Administrative Agent’s or Lenders’
approval be a representation of any kind with regard to the matter being
approved.
11.NO ORAL MODIFICATION. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. NOTWITHSTANDING ANY PRIOR PRACTICE TO THE CONTRARY AND FOR THE
AVOIDANCE OF DOUBT, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THERE MAY BE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
12.Integration. The Loan Documents, including this Agreement, embody the entire
agreement and understanding among the Borrower, the Administrative Agent, any LC
Issuer and the Lenders and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent, the LC Issuer and the Lenders
relating to the subject matter thereof other than those contained in the Fee
Letters which shall survive and remain in full force and effect during the term
of this Agreement. If there is any conflict between the terms, conditions and
provisions of this Agreement and those of any other agreement or instrument,
including any of the other Loan Documents, the terms, conditions and provisions
of this Agreement shall prevail.
13.Miscellaneous. This Agreement may be executed in counterparts, and all
counterparts shall constitute but one and the same document. Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable. This Agreement shall be construed in accordance with the
internal laws (without regard to conflicts of law provisions) of the State of
California, but giving effect to federal laws applicable to national banks.


[Signatures Begin on the Following Page]




























- 4 -




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower, Administrative Agent, LC Issuer and the Lenders
have executed this Agreement as of the date first above written.


 
 
 
 
BORROWER:
 
 
 
 
 
THE NEW HOME COMPANY INC.,
 
 
A Delaware coporation
 
 
 
 
 
By:
 
/s/ John M. Stephens
 
 
Name:
 
John M. Stephens
 
 
Title:
 
CFO
 
 
 
 
 
 
 
By:
 
/s/ Mark Kawanami
 
 
Name:
 
Mark Kawanami
 
 
Title:
 
Senior VP
 
 
 
 
 





[Signatures Continue on the Following Page]


















































S-1




--------------------------------------------------------------------------------







 
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
D/B/A HOUSING CAPITAL COMPANY,
as a Lender, a Swing Line Lender, an LC Issuer and Administrative Agent
 
 
 
 
 
By:
 
/s/ Julie MacHale
 
 
Name:
 
Julie MacHale
 
 
Title:
 
Senior Vice President
 
 
 
 
 











[Signatures Continue on the Following Page]




























































S-2




--------------------------------------------------------------------------------







 
 
 
 
CITIBANK, N.A.,
a national banking association,
as a Lender
 
 
 
 
 
By:
 
/s/ Maureen P. Maroney
 
 
Name:
 
Maureen P. Maroney
 
 
Title:
 
Vice President
 
 
 
 
 





[Signatures Continue on the Following Page]


































































S-3




--------------------------------------------------------------------------------







 
 
 
 
JPMORGAN CHASE BANK, N.A.,
a national banking association,
as a Lender
 
 
 
 
 
By:
 
/s/ Nadeige Dang
 
 
Name:
 
Nadeige Dang


 
 
Title:
 
Executive Director
 
 
 
 
 





[Signatures Continue on the Following Page]














































































S-4




--------------------------------------------------------------------------------







 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
 
 
 
By:
 
/s/ William O'Daly
 
 
Name:
 
William O'Daly
 
 
Title:
 
Authorized Signatory
 
 
 
 
 
 
 
By:
 
/s/ Christopher Zybrick
 
 
Name:
 
Christopher Zybrick
 
 
Title:
 
Authorized Signatory
 
 
 
 
 





[Signatures Continue on the Following Page]




































































S-5




--------------------------------------------------------------------------------







 
 
 
 
ZIONS BANCORPORATION, N.A. (FKA ZB, N.A.) DBA CALIFORNIA BANK & TRUST,
as a Lender
 
 
 
 
 
By:
 
/s/ Aegea Lee
 
 
Name:
 
Aegea Lee
 
 
Title:
 
SVP
 
 
 
 
 







[Signatures Continue on the Following Page]














































































S-6




--------------------------------------------------------------------------------







 
 
 
 
BANK OF THE WEST,
a California banking corporation,
as a Lender
 
 
 
 
 
By:
 
/s/ Theresa Peterson
 
 
Name:
 
Theresa Peterson
 
 
Title:
 
Director, SVP
 
 
 
 
 









[Signatures Continue on the Following Page]












































































S-7




--------------------------------------------------------------------------------







 
 
 
 
CITY NATIONAL BANK,
a national banking association,
as a Lender
 
 
 
 
 
By:
 
/s/ Geoffrey Ramirez
 
 
Name:
 
Geoffrey Ramirez
 
 
Title:
 
Vice President
 
 
 
 
 

























































































S-8




--------------------------------------------------------------------------------





EXHIBIT A
Guarantors


Existing Guarantors:
DMB/TNHC LLC
Larkspur Land 8 Investor, LLC
Larkspur Land 8 Owner, LLC
LR8 Investors, LLC
LR8 Owner, LLC
The New Home Company Northern California LLC
The New Home Company Southern California LLC
TNHC-Arantine GP LLC
TNHC Arizona LLC
TNHC Arizona Marketing LLC
TNHC - Calabasas GP LLC
TNHC Canyon Oaks LLC
TNHC Grove Investment LLC
TNHC Land Company LLC
TNHC Realty and Construction Inc.
TNHC San Juan LLC
TNHC - Santa Clarita GP, LLC
TNHC Tidelands LLC
TNHC Holdings LLC
TNHC Holdings 1 LLC






Exhibit A




--------------------------------------------------------------------------------





EXHIBIT B
Amended Credit Agreement


[See Attached]




















































































Exhibit B




--------------------------------------------------------------------------------





Deal CUSIP 64536VAA8
Revolving Facility CUSIP 64536VAB6




CONFORMED COPY REFLECTING MODIFICATIONS
MADE PURSUANT TO THAT CERTAIN SECOND MODIFICATION AGREEMENT
DATED AS OF AUGUST 7, 2019




AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF MAY 10, 2016




BETWEEN




THE NEW HOME COMPANY INC.,
a Delaware corporation
U.S. BANK NATIONAL ASSOCIATION
D/B/A HOUSING CAPITAL COMPANY,
a national banking association,
as Administrative Agent, lead arranger and book manager,




U.S. BANK NATIONAL ASSOCIATION
D/B/A HOUSING CAPITAL COMPANY,
a national banking association,
as a Lender, LC Issuer and Swing Line Lender,


AND




The other Lenders from
Time to Time Parties Hereto


















--------------------------------------------------------------------------------





Table of Contents
                    
 
 
 
Page


ARTICLE I
DEFINITIONS
1


ARTICLE II
THE CREDITS
33


 
Section 2.1
Commitment
33


 
Section 2.2
Determination of Dollar Amounts; Required Payments; Termination
33


 
Section 2.3
Ratable Loans; Types of Advances
33


 
Section 2.4
Swing Line Loans
33


 
Section 2.5
Commitment Fee
35


 
Section 2.6
Minimum Amount of Each Advance
35


 
Section 2.7
Reductions in Aggregate Commitment; Optional Principal Payments
35


 
Section 2.8


Method of Selecting Types and Interest Periods for New Revolving Advances
36


 
Section 2.9


Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods
36


 
Section 2.10
Interest Rates
37


 
Section 2.11
Rates Applicable After Event of Default
37


 
Section 2.12
Method of Payment
38


 
Section 2.13
Noteless Agreement; Evidence of Indebtedness
38


 
Section 2.14
Telephonic Notices
39


 
Section 2.15
Interest Payment Dates; Interest and Fee Basis
39


 
Section 2.16


Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
39


 
Section 2.17
Lending Installations
40


 
Section 2.18
Non-Receipt of Funds by the Administrative Agent
40


 
Section 2.19
Facility LCs
40


 
Section 2.20
Replacement of Lender
46


 
Section 2.21
Limitation of Interest
46


 
Section 2.22
Defaulting Lenders
47


 
Section 2.23
Returned Payments
51


 
Section 2.24
Intentionally Omitted
51



- i -




--------------------------------------------------------------------------------





 
Section 2.25
Increase Option
51


ARTICLE III
YIELD PROTECTION; TAXES
53


 
Section 3.1
Yield Protection
53


 
Section 3.2
Changes in Capital Adequacy Regulations
54


 
Section 3.3
Availability of Types of Advances; Successor Eurocurrency Rate
54


 
Section 3.4
Funding Indemnification
55


 
Section 3.5
Taxes
55


 
Section 3.6


Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
59


 
Section 3.7
Cutoff
59


ARTICLE IV
CONDITIONS PRECEDENT
60


 
Section 4.1
Initial Credit Extension
60


 
Section 4.2
Each Credit Extension
61


ARTICLE V
REPRESENTATIONS AND WARRANTIES
62


 
Section 5.1
Existence and Standing
62


 
Section 5.2
Authorization and Validity
62


 
Section 5.3
No Conflict; Government Consent
62


 
Section 5.4
Financial Statements
63


 
Section 5.5
Material Adverse Change
63


 
Section 5.6
Taxes
63


 
Section 5.7
Litigation and Contingent Obligations
63


 
Section 5.8
Subsidiaries
64


 
Section 5.9
ERISA
64


 
Section 5.10
Accuracy of Information
64


 
Section 5.11
Regulation U
64


 
Section 5.12
Material Agreements
64


 
Section 5.13
Compliance With Laws
65


 
Section 5.14
Ownership of Properties
65


 
Section 5.15
Plan Assets; Prohibited Transactions
65


 
Section 5.16
Environmental Matters
65


 
Section 5.17
Investment Company Act
65


 
Section 5.18
Insurance
65



- ii -




--------------------------------------------------------------------------------





 
Section 5.19
Intentionally Omitted
66


 
Section 5.20
Solvency
66


 
Section 5.21
No Default
66


 
Section 5.22
Anti-Corruption Laws; Sanctions
66


ARTICLE VI
COVENANTS
67


 
Section 6.1
Financial Reporting
67


 
Section 6.2
Use of Proceeds
68


 
Section 6.3
Notice of Material Events
69


 
Section 6.4
Conduct of Business
69


 
Section 6.5
Taxes
70


 
Section 6.6
Insurance
70


 
Section 6.7
Compliance with Laws and Material Contractual Obligations
70


 
Section 6.8
Intentionally Omitted
70


 
Section 6.9
Maintenance of Properties
70


 
Section 6.10
Books and Records; Inspection
71


 
Section 6.11
Payment of Obligations
71


 
Section 6.12
Restrictions on Aggregate Secured Indebtedness
71


 
Section 6.13
Merger; Division
71


 
Section 6.14
Sale of Assets
72


 
Section 6.15
Investments and Acquisitions
73


 
Section 6.16
Liens
75


 
Section 6.17
Affiliates
77


 
Section 6.18
PATRIOT Act Compliance
78


 
Section 6.19


Restricted Payment; Repurchase of Stock; Prepayment, Redemption or Purchase of
Senior Notes
78


 
Section 6.20
Financial Covenants and Tests
80


 
Section 6.21
Guaranty
81


 
Section 6.22
Negative Pledge
81


 
Section 6.23
Operating Accounts
82


ARTICLE VII
DEFAULTS
82


 
Section 7.1
Events of Default
82


 
Section 7.2
No Defaults
84


ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
85



- iii -




--------------------------------------------------------------------------------





 
Section 8.1
Acceleration; Remedies
85


 
Section 8.2
Application of Funds
86


 
Section 8.3
Amendments
87


 
Section 8.4
Preservation of Rights
87


ARTICLE IX
GENERAL PROVISIONS
88


 
Section 9.1
Survival of Representations
88


 
Section 9.2
Governmental Regulation
88


 
Section 9.3
Headings
88


 
Section 9.4
Entire Agreement
88


 
Section 9.5
Several Obligations; Benefits of this Agreement
88


 
Section 9.6
Expenses; Indemnification
88


 
Section 9.7
Numbers of Documents
90


 
Section 9.8
Accounting
90


 
Section 9.9
Severability of Provisions
90


 
Section 9.10
Nonliability of Lenders
90


 
Section 9.11
Confidentiality
91


 
Section 9.12
Nonreliance
91


 
Section 9.13
Disclosure
91


 
Section 9.14
USA PATRIOT ACT NOTIFICATION
91


 
Section 9.15
Reallocations on Effective Date
92


 
Section 9.16
Divisions
92


 
Section 9.17
Acknowledgement Regarding Any Supported QFCs.
92


ARTICLE X
THE ADMINISTRATIVE AGENT
93


 
Section 10.1
Appointment; Nature of Relationship
93


 
Section 10.2
Powers
93


 
Section 10.3
General Immunity
93


 
Section 10.4
No Responsibility for Loans, Recitals, etc
93


 
Section 10.5
Action on Instructions of Lenders
94


 
Section 10.6
Employment of Agents and Counsel
94


 
Section 10.7
Reliance on Documents; Counsel
94


 
Section 10.8
Administrative Agent’s Reimbursement and Indemnification
94


 
Section 10.9
Notice of Event of Default
95



- iv -




--------------------------------------------------------------------------------





 
Section 10.10
Rights as a Lender
95


 
Section 10.11
Lender Credit Decision, Legal Representation
95


 
Section 10.12
Successor Administrative Agent
96


 
Section 10.13
Administrative Agent and Arranger Fees
97


 
Section 10.14
Delegation to Affiliates
97


 
Section 10.15
Arranger and Book Runner
97


 
Section 10.16
No Advisory or Fiduciary Responsibility
97


 
Section 10.17
Certain ERISA Matters
98


ARTICLE XI
RATABLE PAYMENTS
99


 
Section 11.1
Ratable Payments
99


ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
99


 
Section 12.1
Successors and Assigns
99


 
Section 12.2
Participations
100


 
Section 12.3
Assignments
101


ARTICLE XIII
NOTICES
104


 
Section 13.1
Notices; Effectiveness; Electronic Communication
104


 
 
 
 
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
105


 
Section 14.1
Counterparts; Effectiveness
105


 
Section 14.2
Electronic Execution of Assignments
105


 
 
 
 
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
105


 
Section 15.1
CHOICE OF LAW
105


 
Section 15.2
CONSENT TO JURISDICTION
106


 
Section 15.3
WAIVER OF JURY TRIAL
106


ARTICLE XVI
BAIL-IN OF EEA FINANCIAL INSTITUTIONS
106


 
Section 16.1
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
106













- v -




--------------------------------------------------------------------------------





SCHEDULES
PRICING SCHEDULE
SCHEDULE 1 - Commitments
SCHEDULE 2 - Intentionally Omitted
SCHEDULE 3 - Guarantors
SCHEDULE 4 - LC Issuer’s LC Limits
SCHEDULE 5.8 - Subsidiaries
EXHIBITS
EXHIBIT A - Intentionally Omitted
EXHIBIT B - Form of Compliance Certificate
EXHIBIT C - Form of Assignment and Assumption Agreement
EXHIBIT D - Form of Borrowing Notice
EXHIBIT E - Form of Guaranty
EXHIBIT F - Form of Note
EXHIBIT G - List of Closing Documents
EXHIBIT H - Form of Borrowing Base Certificate
EXHIBIT I - Form of Increasing Lender Supplement
EXHIBIT J - Form of Augmenting Lender Supplement










- vi -




--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This Amended and Restated Credit Agreement (the “Agreement”), dated as of May
10, 2016, as modified by that certain Modification Agreement dated as of
September 27, 2017 and that certain Second Modification dated as of August 7,
2019, is among The New Home Company Inc., a Delaware corporation, as Borrower,
the Lenders and U.S. Bank National Association d/b/a Housing Capital Company, a
national banking association, as LC Issuer, Swing Line Lender and Administrative
Agent.
RECITALS
A.    Lenders have made a revolving loan to Borrower (the “Loan”) on the terms
and conditions set forth herein.
B.    In connection with the Loan, the Guarantors have executed the Guaranty in
favor of Administrative Agent and the Lenders, pursuant to which Guarantors have
guaranteed to Administrative Agent and Lenders, on a joint and several basis,
the payment and performance of Borrower’s obligations under the Loan Documents.
C.    Now, therefore, in consideration of the premises, and in further
consideration of the mutual covenants and agreements herein set forth, the
parties covenant and agree as follows:
ARTICLE I
DEFINITIONS
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Guarantors (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Act” is defined in Section 9.14.
“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to ARTICLE X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to ARTICLE X.
“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, for the same Interest Period. The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.


1

--------------------------------------------------------------------------------







“Affected Lender” is defined in Section 2.20.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
As of the date of this Agreement, the Aggregate Commitment is One Hundred Thirty
Million Dollars ($130,000,000.00).
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Agreement Accounting Principles” is defined in Section 9.8.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the Available Aggregate Commitment at such time
as set forth in the Pricing Schedule.
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means U.S. Bank, in its capacity as Lead Arranger and Book Runner.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignee Lenders” is defined in Section 12.3(a).
“Augmenting Lender” is defined in Section 2.25.
“Authorized Officer” means any of the Chief Executive Officer, Chief Financial
Officer, Senior Vice President of Finance, Corporate Controller, Chief
Investment Officer, Chief Operating Officer of the Borrower, and such other
officers of the Borrower as the Borrower may designate from time to time in
writing, in each case, acting singly.


2

--------------------------------------------------------------------------------







“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate of interest per annum equal to the
Eurocurrency Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) for Dollars,
provided that, for the avoidance of doubt, the Eurocurrency Rate for any day
shall be based on the rate reported by the applicable financial information
service at approximately 11:00 a.m. London time on such day. Notwithstanding the
immediately preceding sentence, if on any date for determining the one-month
LIBOR rate, Administrative Agent shall determine (which determination shall be
conclusive in the absence of manifest error) that (a) because of circumstances
affecting the Money Markets, adequate and fair means do not exist for
ascertaining the one-month LIBOR rate, or (b) it is unlawful for any Lender to
maintain any advance of the Loans at a rate based on the one-month LIBOR rate,
Administrative Agent shall promptly give to Borrower and each Lender telephonic
notice (confirmed as soon as practicable in writing) of the nature and effect of
such circumstances and/or illegality. After receipt of such notice and during
the existence of such circumstances and/or illegality, the interest rate
applicable to the outstanding principal balance shall be determined based upon
an alternate index selected by Administrative Agent, in its sole discretion,
reasonably comparable to that of one-month LIBOR, intended to generate a return
substantially the same as that generated by the one-month LIBOR rate, and all
references in the Loan Documents to the Base Rate shall be deemed to be
references to such alternate index while such rate is in effect.  Administrative
Agent’s internal records of applicable interest rates shall be determinative in
the absence of manifest error. Each change in the Base Rate shall become
effective without prior notice to Borrower automatically as of the opening of
business on the date of such change in the Base Rate.
“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.




3

--------------------------------------------------------------------------------







“Book Value” means, with respect to any Property at any time, the book value of
such Property as determined in accordance with GAAP at such time.
“Borrower” means The New Home Company Inc., a Delaware corporation, and its
successors and assigns.
“Borrowing Base” means:
(a)    with respect to an Inventory Valuation Date for which it is to be
determined from and after the date hereof through and including December 31,
2019, an amount equal to the sum (without duplication) of the following assets
of the Borrower and each Guarantor (but only to the extent that such assets,
except with respect to clauses (i) and (ii) below, are Qualified Real Property
Inventory, and are not subject to any Liens other than Permitted Liens):
(i)
one hundred percent (100%) of Unrestricted Cash in excess of the Minimum
Liquidity Amount;

(ii)
ninety percent (90%) of escrow receivables payable to Borrower in connection
with Housing Unit Closings;

(iii)
the Book Value of Presold Units, multiplied by ninety percent (90%); plus

(iv)
the Book Value of Model Units, multiplied by eighty percent (80%); plus

(v)
the Book Value of Spec Units (other than such Spec Units, if any, as are
excluded from the Borrowing Base pursuant to the provisions of Section 6.20(f)),
multiplied by eighty percent (80%); plus

(vi)
the Book Value of Finished Lots, multiplied by sixty-five percent (65%); plus

(vii)
the Book Value of Land Under Development, multiplied by sixty-five percent
(65%); plus

(viii)
the Book Value of Entitled Land, multiplied by fifty percent (50%);

(b)    with respect to an Inventory Valuation Date for which it is to be
determined on or after January 1, 2020, an amount equal to the sum (without
duplication) of the following assets of the Borrower and each Guarantor (but
only to the extent that such assets, except with respect to clauses (i) and (ii)
below, are Qualified Real Property Inventory, and are not subject to any Liens
other than Permitted Liens):
(i)
one hundred percent (100%) of Unrestricted Cash in excess of the Minimum
Liquidity Amount;

(ii)
ninety percent (90%) of escrow receivables payable to Borrower in connection
with Housing Unit Closings;





4

--------------------------------------------------------------------------------







(iii)
the Book Value of Presold Units, (excluding Presold Units located in Designated
Condominium Projects), multiplied by ninety percent (90%); plus

(iv)
the Book Value of Model Units (excluding Model Units located in Designated
Condominium Projects), multiplied by eighty percent (80%); plus

(v)
the Book Value of Spec Units (excluding (A) Spec Units located in Designated
Condominium Projects and (B) such Spec Units, if any, as are excluded from the
Borrowing Base pursuant to the provisions of Section 6.20(f)), multiplied by
eighty percent (80%); plus

(vi)
the Book Value of Presold Units located in Designated Condominium Projects,
multiplied by seventy-five percent (75%); plus

(vii)
the Book Value of Model Units located in Designated Condominium Projects,
multiplied by seventy-five percent (75%); plus

(viii)
the Book Value of Spec Units located in Designated Condominium Projects
(excluding such Spec Units, if any, as are excluded from the Borrowing Base
pursuant to the provisions of Section 6.20(f)), multiplied by seventy-five
percent (75%); plus

(ix)
the Book Value of Finished Lots, multiplied by sixty-five percent (65%); plus

(x)
the Book Value of Land Under Development, multiplied by sixty-five percent
(65%); plus

(xi)
the Book Value of Entitled Land, multiplied by fifty percent (50%);

provided, however, for purposes of (a) and (b) above:
(1)
the Borrowing Base shall not include any amounts for Finished Lots, Land Under
Development and Entitled Land to the extent the aggregate of such amounts exceed
50% of the Borrowing Base;

(2)
the amount included in the Borrowing Base for Entitled Land shall not exceed
12.5% of the Borrowing Base;

(3)
the advance rate for Spec Units (other than Model Units) shall decrease to 25%
for any Housing Unit that has been a Spec Unit for more than 12 months;
provided, however, that, notwithstanding the foregoing, the advance rate for
Spec Units (other than Model Units) located in any Designated Condominium
Project shall not decrease to 25% until such Housing Unit has been a Spec Unit
for more than 24 months; and

 


5

--------------------------------------------------------------------------------





(4)
the advance rate for Model Units shall decrease to 0% for any Housing Unit that
has been a Model Unit for more than 180 days following the sale of the last
production Housing Unit in the applicable project relating to such Model Unit.

“Borrowing Base Certificate” means a certificate executed by an Authorized
Officer, substantially in the form of the pro forma certificate attached hereto
as Exhibit H (with such modifications to such form as may be reasonably
requested by the Administrative Agent or the Required Lenders from time to
time), setting forth the Borrowing Base and the component calculations in
respect of the foregoing.
“Borrowing Base Debt” at any date, without duplication (a) all indebtedness for
borrowed money of the Loan Parties and their respective Subsidiaries determined
on a consolidated basis (including, without limitation, all Loans); plus (b) all
indebtedness for borrowed money with recourse to any limited or general
partnership in which any Loan Party or any of their respective Subsidiaries is a
general partner; plus (c) the sum of (i) all reimbursement obligations with
respect to drawn Financial Letters of Credit and drawn Performance Letters of
Credit (excluding any portion of the actual or potential obligations that are
secured by cash collateral) and (ii) the maximum amount available to be drawn
under all undrawn Financial Letters of Credit, in each case issued for the
account of, or guaranteed by, any Loan Party or any of their respective
Subsidiaries (excluding any portion of the actual or potential obligations that
are secured by cash collateral); plus (d) the aggregate outstanding principal
balance of indebtedness for borrowed money of third parties covered by repayment
guarantees of any Loan Party or any of their respective Subsidiaries (excluding,
however, any repayment guarantees of Secured Project Debt); plus (e) all
Obligations (including all Rate Management Obligations to the extent due and
owing) of any Loan Party and any of their respective Subsidiaries; and plus (f)
Contingent Obligations that are due and payable at the time of determination;
provided, however, “Borrowing Base Debt” excludes (i) Indebtedness of any
Non-Guarantor Subsidiary or any other Person (other than the Borrower or a
Guarantor) the assets of which are included in the consolidated balance sheet of
the Borrower prepared in accordance with GAAP, (ii) Indebtedness of the Borrower
to a Guarantor, a Guarantor to the Borrower, or a Guarantor to another
Guarantor, (iii) Secured Project Debt permitted pursuant to Section 6.12, (iv)
Subordinated Indebtedness permitted pursuant to Section 6.12, and (v)
Non-Recourse Indebtedness permitted under Section 6.12; and provided further,
however, that the amount included in the calculation of “Borrowing Base Debt”
under clause (b) above, shall be limited, in each instance, to an amount not to
exceed (1) the lesser of (A) the net assets of the Loan Party (or the applicable
Subsidiary, as the case may be) that is the general partner of such partnership
as of the most-recent completed fiscal quarter for which internal financial
statements are available to Borrower, and (B) the amount of such indebtedness
for borrowed money to the extent that there is recourse, by contract or
operation of law, to the property or assets of such Loan Party (or the
applicable Subsidiary, as the case may be); or (2) if less than the amount
determined pursuant to clause (1) immediately above, the actual amount of such
indebtedness for borrowed money that is recourse to such Loan Party (or the
applicable Subsidiary, as the case may be), if the indebtedness is evidenced by
a writing and is for a determinable amount.
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.
“Borrowing Notice” is defined in Section 2.8.


6

--------------------------------------------------------------------------------





“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and London, England
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of any Person, including any preferred stock, but
excluding any debt securities convertible into such equity.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles (utilizing GAAP as in effect on December 31, 2018).
“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the applicable LC Issuers or Lenders, as collateral
for LC Obligations or obligations of Lenders to fund participations in respect
of LC Obligations, cash or deposit account balances or, if the Administrative
Agent and the applicable LC Issuers shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable LC Issuers. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means Investments that would be set forth in a consolidated
balance sheet of Borrower in conformity with Agreement Accounting Principles
under the heading “cash and cash equivalents.”
“CC&Rs” means covenants, conditions and restrictions relating to the ownership,
development or operation of real property.
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of voting stock
of the Borrower on a fully diluted basis; or (ii) a “change in control” or
“fundamental change” (or any other defined term having a similar purpose) as
defined in the documents governing any Material Indebtedness and giving rise to
a right to payment or purchase prior to scheduled maturity or an exercise of
rights and remedies thereunder or in respect thereof.


7

--------------------------------------------------------------------------------





“Change in Law” is defined in Section 3.1.
“Class,” when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Swing Line
Loans.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral Shortfall Amount” is defined in Section 8.1.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of and Swing
Line Loans made to, the Borrower, in an amount not exceeding the amount set
forth in Schedule 1, as it may be modified (i) pursuant to Section 2.7, (ii) as
a result of any assignment that has become effective pursuant to Section 12.3(c)
or (iii) otherwise from time to time pursuant to the terms hereof.
“Commitment Fee” is defined in Section 2.5.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Computation Date” is defined in Section 2.2.
“Consolidated EBITDA” means, for any period, without duplication, the following,
all as determined on a consolidated basis for the Borrower in conformity with
Agreement Accounting Principles,
(i)
Consolidated Net Income, plus

(ii)
to the extent deducted from revenues in determining the Consolidated Net Income
of the Borrower, (a) Consolidated Interest Expense, (b) expenses for income
taxes paid or accrued, (c) depreciation expense, (d) amortization expense, (e)
other non-cash charges and expenses, (f) any losses arising outside of the
ordinary course of business, and (g) transaction costs and restructuring charges
required to be expensed under ASC 805, less

(iii)
to the extent added to revenues in determining the Consolidated Net Income of
the Borrower, any gains arising outside of the ordinary course of business.



“Consolidated Indebtedness” means, at any date, the sum of (i) all Borrowing
Base Debt, plus (ii) all Secured Project Debt, plus (iii) all Non-Recourse
Indebtedness, plus (iv) all Subordinated Indebtedness, plus (v) the amount of
all liabilities (without duplication of any liabilities included in Borrowing
Base Debt, Secured Project Debt, Non-Recourse Indebtedness or Subordinated
Indebtedness) reflected on the most recently delivered consolidated balance
sheet of the Borrower prepared in conformity with Agreement Accounting
Principles, but excluding all liabilities (other than indebtedness for financing
insurance premiums) from such balance sheet consisting of the amounts listed
under the line items for (1) “Accounts Payable,” (2) “Accrued Liabilities,” and
(3) “Other” or any other line item for similar liabilities, including, without
limitation, liabilities related to inventory not owned, warranty reserves, legal
reserves, accrued tax


8

--------------------------------------------------------------------------------





liabilities and accrued payroll liabilities; provided, however, that in no event
shall the amounts described in this clause (3) include any indebtedness for
borrowed money.
“Consolidated Interest Expense” means, for any period and without duplication,
the aggregate amount of interest which, in conformity with Agreement Accounting
Principles, would be set opposite the caption “interest expense” or any like
caption on a consolidated income statement for the Borrower and its
Subsidiaries, including, without limitation, imputed interest included on
Capitalized Lease Obligations, all commissions, discounts and other fees and
charges owed with respect to Letters of Credit and bankers' acceptance
financing, the net costs associated with Rate Management Transactions,
amortization of other financing fees and expenses, the interest portion of any
deferred payment obligation, amortization of discount or premiums, if any, and
all other noncash interest expense, other than interest and other charges
amortized to cost of sales. Consolidated Interest Expense includes, with respect
to the Borrower and its Subsidiaries, without duplication, all interest included
as a component of cost of sales for such period.
“Consolidated Interest Incurred” means, for any period and without duplication
and determined in each case in accordance with Agreement Accounting Principles
on a consolidated basis, the aggregate amount of interest incurred, whether such
interest was expensed or capitalized, paid, accrued or scheduled to be paid or
accrued during such period, by the Borrower, including, without limitation,
imputed interest included on Capitalized Lease Obligations, all commissions,
discounts and other fees and charges owed with respect to Letters of Credit and
bankers’ acceptance financing, the net costs associated with Rate Management
Transactions, amortization of other financing fees and expenses, the interest
portion of any deferred payment obligation, amortization of discount or
premiums, if any, and all other noncash interest expense, but excluding interest
and other charges amortized to cost of sales. Consolidated Interest Incurred
includes, with respect to the Borrower and Guarantors, without duplication, all
interest attributable to discontinued operations for such period and all
interest actually paid by the Borrower or any Guarantor under any Contingent
Obligation during such period.
“Consolidated Net Income” means, for any period, the net income of the Borrower
on a consolidated basis for such period, determined in conformity with Agreement
Accounting Principles.
“Consolidated Tangible Net Worth” means, at any date, (a) the stockholders’
equity of the Borrower (or other Person to the extent the context so requires)
determined on a consolidated basis in conformity with Agreement Accounting
Principles (but excluding any such stockholders’ equity of the Borrower in any
Financial Services Subsidiary) less (b) (i) its consolidated intangible assets
determined in accordance with Agreement Accounting Principles (but excluding any
such intangible assets of the Borrower in any Financial Services Subsidiary),
and (ii) loans and advances to directors, officers and employees of the Borrower
(excluding (A) loans for purposes of exercising options to purchase capital
stock in the Borrower to the extent not otherwise netted out in the
determination of stockholders’ equity, (B) any arms-length mortgage loans made
by any Subsidiary in the ordinary course of such Subsidiary’s business, and (C)
any advances made to employees in the ordinary course of business for travel and
other items not to exceed $500,000 outstanding in the aggregate at any one
time); provided, however, that, the Consolidated Tangible Net Worth shall be
reduced by the amount of the CTNW Adjustment, if any. “CTNW Adjustment” equals,
for any quarter, the amount by which the aggregate amount of Investments of cash
and other property in unconsolidated Joint Ventures (valued in accordance with
GAAP,








9

--------------------------------------------------------------------------------





and net of any returns of capital with respect to such Investments (including by
dividend, distribution or sale)); for the avoidance of doubt, any undistributed
earnings of a Joint Venture shall not constitute an Investment therein), exceeds
35% of Consolidated Tangible Net Worth as calculated pursuant to the foregoing
sentence (without giving effect to the proviso).
By way of example, if Consolidated Tangible Net Worth equals $250 million, of
which $90 million is Investments of cash and other property in unconsolidated
Joint Ventures, then the CTNW Adjustment shall be calculated as follows:
$250 million x 35% = $87.5 million
$90 million - $87.5 million = $2.5 million = CTNW Adjustment
$250 million - $2.5 million (CTNW Adjustment) = $247.5 million = Consolidated
Tangible Net Worth, as adjusted for purposes of financial covenant calculations
under this Agreement
“Consolidated Tangible Net Worth Test” is defined in Section 6.20(a).
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any operating agreement or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.
“Controlled Substances Act” means the Controlled Substances Act (21 U.S.C.
Sections 801 et seq.), as amended from time to time, and any successor statute.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors,


10

--------------------------------------------------------------------------------





moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuers, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days after the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuers or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the LC Issuers, the Swing Line
Lender and each Lender.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. § 252.81, 47.2 or 382.1, as
applicable.


11

--------------------------------------------------------------------------------





“Designated Condominium Project” means any residential project owned by a Loan
Party that includes (a) stacked flat or podium condominium units located in a
multi-story building, and/or (b) any other attached building with ten (10) or
more units.
“Designated Subsidiary” means each wholly-owned Subsidiary (other than a
Financial Services Subsidiary).
“Dollar” and “$” means the lawful currency of the United States of America.
“Dollar Amount” means, on any date of determination, with respect to any amount
in Dollars, such amount.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Effective Date” means the date on which all of the conditions specified in
Section 4.1 and all conditions precedent to effectiveness specified in the
Modification Agreement are satisfied.
“Eligible Assignee” means (i) a Lender (ii) an Approved Fund; (iii) a commercial
bank organized under the laws of the United States, or any state thereof, and
having total assets in excess of $3,000,000,000, calculated in accordance with
the accounting principles prescribed by the regulatory authority applicable to
such bank in its jurisdiction of organization; (iv) a commercial bank organized
under the laws of any other country that is a member of the OECD or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.
“Entitled Land” means one or more parcels of land owned by the Borrower or any
Guarantor which are zoned for the construction of single-family dwellings,
whether detached or attached (excluding mobile homes); provided, however, that
the term “Entitled Land” shall not


12

--------------------------------------------------------------------------------





include Land Under Development, Finished Lots or any real property upon which
the construction of Housing Units has commenced (as described in the definition
of “Housing Unit”).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable interest settlement rate for deposits
in Dollar LIBOR appearing on the applicable Reuters Screen LIBOR01 (or on any
successor or substitute page on such screen) as of 11:00 a.m. (London time) on
the Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if the applicable Reuters Screen LIBOR01 for
Dollar LIBOR (or any successor or substitute page) is not available to the


13

--------------------------------------------------------------------------------





Administrative Agent for any reason, the applicable Eurocurrency Base Rate for
the relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in Dollar LIBOR as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such interest
settlement rate is available to the Administrative Agent, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
rate determined by the Administrative Agent to be the rate at which the
Administrative Agent or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of the Administrative Agent’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period.
Notwithstanding anything to the contrary, in the event the Eurocurrency Base
Rate shall be less than zero, such Eurocurrency Base Rate shall be deemed to be
zero for the purposes of this Agreement.
“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.
“Event of Default” is defined in ARTICLE VII.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or applicable Lending Installation, the LC Issuers, and the
Administrative Agent (each a “Recipient”) or required to be withheld or deducted
from a payment to a Recipient, (a) Taxes (i) imposed on assets, capital or
liabilities, or imposed on or measured by its overall net income (however
denominated), gross income, gross receipts, profits, gross profits, franchise
Taxes, and branch profits Taxes imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, any withholding tax that is
imposed on amounts payable to such Lender pursuant to the laws in effect at the
time such Lender becomes a party to this Agreement or designates a new Lending
Installation, except in each case to the extent that,


14

--------------------------------------------------------------------------------





pursuant to Section 3.5(a), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Installation,
or is attributable to the Non-U.S. Lender’s failure to comply with Section
3.5(f), (c) Taxes attributable to such Recipient’s failure to comply with
Section 3.5(f) and (d) any U.S. federal withholding taxes imposed by FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Facility LC” means any Letter of Credit issued by an LC Issuer in accordance
with Section 2.19.
“Facility LC Application” is defined in Section 2.19(c).
“Facility LC Collateral Account” is defined in Section 2.19(k).
“Facility LC Sublimit” means Seventeen Million Five Hundred Thousand and No/100
Dollars ($17,500,000.00).
“Facility Termination Date” means March 1, 2021, or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the greater of (a) zero percent (0%), and (b) the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published for
such day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 11:00 a.m. (Pacific time) on such day on such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.
“Fee Letter” is defined in Section 10.13.
“Financial Letter of Credit” means a Letter of Credit that is not a Performance
Letter of Credit.
“Financial Services Subsidiary” means a Subsidiary engaged exclusively in
mortgage banking (including mortgage origination, loan servicing, mortgage
broker and title and escrow businesses), homeowners’ insurance, warranty
coverage, mortgage servicing, securities issuance, bond administration and
management services and related activities, including, without limitation, a
Subsidiary which facilitates the financing of mortgage loans and mortgage-backed
securities and the securitization of mortgage-backed bonds and other activities
ancillary thereto.


15

--------------------------------------------------------------------------------







“Finished Lots” means one or more parcels of land owned by the Borrower or any
Guarantor which are divided into legally conveyable lots designated for
residential construction and use (excluding mobile homes) and as to which (a) a
final subdivision plat or map has been approved by all Governmental Authorities
and recorded in the official records of the county in which such lot is located,
(b) utilities have been stubbed and utility services are available, (c) vehicle
access is available to and from a publicly dedicated street or from a private
road, and (d) building permits for the construction of Homes may be issued
without satisfaction of additional conditions, other than the payment of
applicable fees; provided, however, that the term “Finished Lots” shall not
include any real property upon which the construction of a Housing Unit has
commenced (as described in the definition of “Housing Unit”).
“Fitch” means Fitch, Inc.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by such LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).
“Guarantor” means the Subsidiaries listed on Schedule 3 hereto, and each
Subsidiary that becomes a party to the Guaranty after the date hereof pursuant
to the terms of Section 6.21(a), and their respective successors and assigns
(excluding any Guarantor released from the Guaranty in accordance with the terms
of this Agreement).
“Guaranty” means that Guaranty, in the form attached hereto as Exhibit E, dated
as of June 26, 2014 executed or joined by each Guarantor in favor of
Administrative Agent and the Lenders, as supplemented on February 24, 2016, May
10, 2016, March 17, 2017, September 27,




16

--------------------------------------------------------------------------------





2017, November 8, 2017 and March 1, 2018, as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time pursuant to the terms
hereof and thereof.
“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law, stated as a
rate per annum.
“Housing Unit” means a single-family dwelling (where construction has
commenced), whether detached or attached (including condominiums but excluding
mobile homes), including the parcel of land on which such dwelling is located,
that is or will be available for sale by the Borrower or a Guarantor.  The
construction of a Housing Unit shall be deemed to have commenced upon
commencement of the trenching for the foundation of the Housing Unit.  Each
“Housing Unit” is either a Presold Unit, a Spec Unit or a Model Unit.
“Housing Unit Closing” means a closing of the sale of a Housing Unit by the
Borrower or a Guarantor to a bona fide purchaser for value.
“Increasing Lender” is defined in Section 2.25.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, of a Person means, without duplication, such Person’s
(i)
obligations for borrowed money,

(ii)
obligations representing the deferred purchase price of Property or services
(other than (A) trade accounts payable and accrued expenses arising or occurring
in the ordinary course of such Person’s business, and (B) obligations evidenced
by the Permitted Liens described in clause (vi) of the definition of Permitted
Liens, and (C) any earn-out, profit participation or other contingent purchase
price obligation until such obligation appears or should appear in the
liabilities section of the balance sheet of such Person and is not paid within
30 days of such date),

(iii)
obligations, whether or not assumed, secured by Liens on, or payable out of the
proceeds or production from, Property now or hereafter owned or acquired by such
Person (other than the obligations evidenced by the Permitted Liens described in
clause (vi) of the definition of Permitted Liens),

(iv)
obligations which are evidenced by notes, bonds, debentures, or other similar
instruments,

(v)
Capitalized Lease Obligations,

(vi)
Net Mark-to-Market Exposure under Rate Management Transactions,







17

--------------------------------------------------------------------------------





(vii)
Contingent Obligations, including all liabilities and obligations of others of
the kind described in clauses (i) through (vi) and (viii) that such Person has
guaranteed, or that are secured by Liens on Property now or hereafter owned or
acquired by such Person (other than the obligations evidenced by the Permitted
Liens described in clause (vi) of the definition of Permitted Liens) or that are
otherwise the legal liability of such Person,

(viii)
reimbursement obligations for which such Person is obligated with respect to a
Letter of Credit (which shall be included in the face amount of such Letter of
Credit, whether or not such reimbursement obligations are due and payable),
provided, however, that any Performance Letter of Credit shall not be included
in Indebtedness unless and until such Letter of Credit is drawn upon and such
draw is not reimbursed within 10 Business Days following such draw, and

(ix)
all funded debt with recourse to any limited or general partnership in which any
Loan Party or any of their respective Subsidiaries is a general partner.

Indebtedness includes, without limitation, in the case of the Borrower, the
Obligations (subject to clause (viii) above).
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.
“Indenture” means the Indenture dated March 17, 2017, among Borrower, the
guarantors party thereto and U.S. Bank National Association, as Trustee, as
amended, restated, supplemented or otherwise modified from time to time.
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, (a)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such date to (b) Consolidated Interest Incurred for the period of four
consecutive fiscal quarters ending on such date.
“Interest Coverage Test” is defined in Section 6.20(e).
“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), two (2) or three (3) months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one (1), two (2) or three (3) months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second or third succeeding month, such Interest
Period shall end on the last Business Day of such next, second or third
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.
“Inventory Valuation Date” means the last day of the most recent calendar month
with respect to which the Borrower has or is required to have delivered a
Borrowing Base Certificate pursuant to Section 6.1(f) hereof.






18

--------------------------------------------------------------------------------





“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities) owned by such Person; (c) any deposit
accounts and certificate of deposit owned by such Person; and (d) structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.
“Joint Venture” means a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or any other Loan Party is or becomes a party (other than tenancies in common),
and (b) whether or not Borrower is required to consolidate the joint venture in
its financial statements in accordance with the Agreement Accounting Principles.
For the purposes of this definition, the Borrower’s or other Loan Party’s
investment in a joint venture shall be deemed to include any Capital Stock of
the joint venture owned by the Borrower or such Loan Party, any loans or
advances to the Borrower or such Loan Party from the joint venture, any
contractual commitment, arrangement or other agreement by the Borrower or such
Loan Party to provide funds or credit to the joint venture.
“Land Under Development” means one or more parcels of land owned by the Borrower
or any Guarantor which are zoned for the construction of single-family dwelling
units, whether attached or detached (excluding mobile homes) and upon which the
construction of site improvements has commenced and is proceeding; provided,
however, that the term “Land Under Development” shall not include (i) Finished
Lots, (ii) Entitled Land, (iii) any real property upon which the construction of
a Housing Unit has commenced, or (iv) vacant land held by the Borrower or any
Guarantor for future development or sale and designated as inactive land in the
footnotes to the Borrower’s or such Guarantor’s financial statements.
“LC Fee” is defined in Section 2.19(d).
“LC Issuer” means each Lender that agrees, at the Borrower’s request, to issue
Facility LCs hereunder (or any subsidiary or affiliate of such Lender designated
by such Lender), each in its capacity as issuer of Facility LCs hereunder. As of
the date hereof, U.S. Bank National Association is the sole LC Issuer.
“LC Issuer’s LC Limit” means, with respect to a Lender, the amount with respect
to such Lender set forth in Schedule 4 hereto or such higher or lower amount as
shall be agreed by such Lender and the Borrower (but not to exceed, in the
aggregate as to all LC Issuers, $17,500,000).
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in Section 2.19(e).
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.








19

--------------------------------------------------------------------------------





“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Leverage Ratio” means, as of any date of calculation, the ratio (expressed as a
percentage) of (i) (A) Consolidated Indebtedness outstanding on such date less
(B) Unrestricted Cash in excess of the Minimum Liquidity Amount on such date to
(ii) (A) the sum of Consolidated Indebtedness on such date plus (B) Consolidated
Tangible Net Worth on such date less (C) Unrestricted Cash in excess of the
Minimum Liquidity Amount on such date.
“Leverage Test” is defined in Section 6.20(b).
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means a Revolving Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Note or Notes executed by the Borrower in connection with this
Agreement and payable to a Lender, now or in the future, the Reference Agreement
and any other instruments, documents and agreements executed by the Borrower or
the Guarantors for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.
“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.
“Marketable Securities” means Investments that would be set forth in a
consolidated balance sheet of Borrower (in a manner consistent with the
financial statements referenced in Section 5.4) under the heading “marketable
securities.”
“Material Adverse Effect” means a material adverse effect, based on commercially
reasonable standards, on (i) the business, Property, financial condition, or
results of operations of the Borrower and Guarantors, taken as a whole, (ii) the
ability of the Borrower and the Guarantors, taken as a whole, to perform their
payment obligations under the Loan Documents, or (iii) the validity or
enforceability under applicable law of any of the Loan Documents or the rights
or remedies of Administrative Agent, Lenders or any LC Issuer thereunder (except
that, as to clause (iii), a Material Adverse Effect may not result solely from
the acts or omissions of the Administrative Agent or any Lender). Items
disclosed by the Borrower in its form 10-Q and form 10-K or any other filings
with the Securities and Exchange Commission shall not be deemed to








20

--------------------------------------------------------------------------------





have a Material Adverse Effect solely because of such disclosure, and the
existence and content of such disclosure shall not be prima facie evidence of a
Material Adverse Effect.
“Material Indebtedness” means Indebtedness (excluding Non-Recourse Indebtedness)
of the Borrower or any Guarantor in an outstanding principal amount of
$7,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Non-Recourse Indebtedness” means Non-Recourse Indebtedness (other than
purchase money Non-Recourse Indebtedness) of the Borrower or any Guarantor in an
outstanding principal amount of $20,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).
“Material Non-Recourse Indebtedness Agreement” means any agreement under which
any Material Non-Recourse Indebtedness was created or is governed or which
provides for the incurrence of Non-Recourse Indebtedness in an amount which
would constitute Material Non-Recourse Indebtedness (whether or not an amount of
Non-Recourse Indebtedness constituting Material Non-Recourse Indebtedness is
outstanding thereunder).
“Material Portion” has the meaning set forth in Section 6.14(c).
“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 103% of the Fronting Exposure of each LC Issuer
with respect to such Defaulting Lender for all Facility LCs issued and
outstanding at such time and (ii) otherwise, such lesser amount determined by
the Administrative Agent and the applicable LC Issuer in their sole discretion.
“Minimum Liquidity Amount” has the meaning set forth in Section 6.20(d).
“Model Unit” means a Housing Unit constructed initially for inspection by
prospective purchasers that is not intended to be sold until all or
substantially all other Housing Units in the applicable subdivision are sold.
“Modification Agreement” means that certain Second Modification Agreement dated
as of August 7, 2019, by and among Borrower, Lenders and Administrative Agent.
“Modify” and “Modification” are defined in Section 2.19(a).
“Money Markets” refers to one or more wholesale funding markets available to
Administrative Agent and Lenders, including negotiable certificates of deposit,
commercial paper, Eurocurrency deposits, bank notes, federal funds and others.
“Monthly Payment Date” means the first (1st) day of each month, provided, that
if such day is not a Business Day, the Monthly Payment Date shall be the
immediately succeeding Business Day.






21

--------------------------------------------------------------------------------





“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.
“Net Leverage Ratio” means, as of any date of calculation, the ratio (expressed
as a percentage) of (i) (A) Consolidated Indebtedness outstanding on such date
less (B) Unrestricted Cash to (ii) (A) the sum of Consolidated Indebtedness on
such date less (B) Unrestricted Cash plus (C) the stockholders’ equity of the
Borrower (or other Person to the extent the context so requires) determined on a
consolidated basis in conformity with Agreement Accounting Principles (but
excluding any such stockholders’ equity of the Borrower in any Financial
Services Subsidiary on such date.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Net Worth” means, at any date as to each Designated Subsidiary, the sum of (A)
all stockholders’ equity of such Designated Subsidiary, less (B) all loans or
advances made by such Designated Subsidiary to the Borrower or any Guarantor and
outstanding at such date, all as determined on a consolidated basis in
conformity with Agreement Accounting Principles.
“Non-Cash Collateralized Letters of Credit” is defined in Section 2.19(l).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means each Subsidiary of the Borrower that is not a
Guarantor.
“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness of
such Person (i) for which the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property identified in
the instruments evidencing or securing such Indebtedness and for which no other
assets of such Person may be realized upon in collection of principal or
interest on such Indebtedness, or (ii) that refinances Indebtedness described in
clause (i) and for which the recourse is limited to the same extent described in
clause (i). Indebtedness that is otherwise Non-Recourse Indebtedness will not
lose its character as Non-Recourse Indebtedness because there is recourse for
(i) environmental warranties or indemnities, (ii) indemnities for and
liabilities arising from fraud, misrepresentation, misapplication or non-payment
of rents, profits, insurance and condemnation proceeds and other sums actually
received by the obligor from secured assets to be paid to the lender, waste and
mechanics liens or (iii)


22

--------------------------------------------------------------------------------





similar matters customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financing of real estate.
“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
“Note” is defined in Section 2.13(d).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all Rate Management Obligations provided to the
Borrower or any Guarantor by the Administrative Agent or any other Lender or any
Affiliate of any of the foregoing, all accrued and unpaid fees, and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, any LC Issuer or any
indemnified party arising under the Loan Documents; provided, that obligations
in respect of Rate Management Obligations shall only constitute “Obligations” if
owed to the Administrative Agent or if the Administrative Agent shall have
received notice from the relevant Lender not later than sixty (60) days after
such Rate Management Obligations have been provided; provided, further, that
“Obligations” shall exclude all Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to a Lender's assignment of its interest in the Loan that would not
otherwise be owing but for such assignment.
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal Dollar Amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time, plus (iii) an
amount equal to its Pro Rata Share of the LC Obligations at such time.
“PAPA” means an arrangement which provides for future payments due to the
sellers of real property, which future payments may be made at the time of the
sale of homes constructed on such real property (or on a date related to the
sale or failure to sell such homes) and which payments may be contingent on the
sale price of such homes, which arrangement may include (a) adjustments to the
land purchase price, (b) profit participations, (c) community marketing fees and
community enhancement fees and (d) reimbursable costs paid by the land
developer.








23

--------------------------------------------------------------------------------





“Participants” is defined in Section 12.2(a).
“Participant Register” is defined in Section 12.2(c).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute and any regulations promulgated thereunder.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Performance Letter of Credit” means any Letter of Credit issued: (a) on behalf
of a Person in favor of a Governmental Authority, including, without limitation,
any utility, water, or sewer authority, or other similar entity, for the purpose
of assuring such Governmental Authority that such Person or other Loan Party
will properly and timely complete work it has agreed to perform for the benefit
of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; or (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid, and performance bonds.
“Permitted Acquisition” means any Acquisition of or Investment in a business or
entity (including Investments in Joint Ventures) made by the Borrower or any of
its Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition or Investment, no Event of Default shall have occurred and be
continuing or would result from such Acquisition or Investment, and the
representation and warranty contained in Section 5.11 shall be true both before
and after giving effect to such Acquisition or Investment, (b) the business to
be invested in or acquired in such Investment or Acquisition is in a Related
Business or, if not in a Related Business, such transaction is in compliance
with the provisions of Section 6.15(v), and (c) the Borrower shall have
furnished to the Administrative Agent a certificate, signed by an Authorized
Officer (i) certifying that, taking into account such Acquisition, no Event of
Default exists and, (ii) demonstrating in reasonable detail, as of the last day
of the quarter most recently ended prior to the date of such Acquisition or
Investment, pro forma compliance with the Consolidated Tangible Net Worth Test
and the Leverage Test, in each case calculated as if such Acquisition or
Investment, including the consideration therefor, had been consummated on such
day.
“Permitted Dispositions” means, as to the Borrower or any Guarantor, any of the
following:
(i)    Dispositions of assets in the ordinary course of business, together with
any disposition of operations or divisions discontinued or to be discontinued.
(ii)    Any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property.
(iii)    The lapse or abandonment of intellectual property of the Borrower or
any Guarantor to the extent, as determined by the Borrower in the exercise of
its commercial judgment, not economically desirable in the conduct of their
business.








24

--------------------------------------------------------------------------------





(iv)    The use of cash and Cash Equivalents to the extent not otherwise
prohibited by this Agreement.
(v)    Dispositions of Property to the extent that (A) such Property is
exchanged for credit against the purchase price of other Property or (B) the
proceeds of such disposition are promptly applied to the purchase price of such
other Property.
(vi)    Any merger or consolidation permitted by Section 6.13 hereof.
(vii)    The sale or issuance of any Capital Stock by a Subsidiary to the
Borrower or a Wholly-Owned Subsidiary.
(viii)    Any single transaction or series of related transactions that involves
Property having a fair market value of less than $25,000.
“Permitted Liens” means, as to the Borrower or any Guarantor, any of the
following:
(i)
Liens for taxes, assessments or governmental charges or levies on the Borrower’s
or such Guarantor’s Property if the same (A) shall not at the time be delinquent
or thereafter can be paid without penalty, or (B) are not being foreclosed (or
any such proceedings have been stayed), are being contested in good faith and by
appropriate proceedings, the encumbered Property is not (in Administrative
Agent’s reasonable determination) in danger of being lost or forfeited by reason
thereof, and for which adequate reserves shall have been established on the
Borrower’s or such Guarantor’s books in accordance with Agreement Accounting
Principles.

(ii)
Liens imposed by law, such as carriers’, warehousemen’s, mechanics’ and
materialmen’s Liens and other similar Liens arising in the ordinary course of
business with respect to amounts that either (A) are not yet delinquent, or (B)
are delinquent but are not being foreclosed (or any such proceedings have been
stayed), are being contested in a timely manner in good faith by appropriate
proceedings and the encumbered Property is not, in Administrative Agent’s
reasonable determination, in danger of being lost or forfeited by reason
thereof, and for which adequate reserves shall have been established on the
Borrower’s or Guarantor’s books in accordance with Agreement Accounting
Principles.

(iii)
Utility easements, rights of way, zoning restrictions, CC&Rs, reservations, and
such other burdens, encumbrances or charges against real property, or other
minor irregularities of title, as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way interfere with the use or value thereof or the sale thereof in the ordinary
course of business of the Borrower or such Guarantor.

(iv)
Easements, dedications, assessment district or similar Liens in connection with
municipal financing and other similar encumbrances or charges, in each case
reasonably necessary or appropriate for the development of real property of the
Borrower or such Guarantor, and which are granted in the ordinary course of the
business of the Borrower or such Guarantor, and which in the aggregate do not



25

--------------------------------------------------------------------------------







materially burden or impair the fair market value, sale or use of such real
property (or the project to which it is related) for the purposes for which it
is or may reasonably be expected to be held.
(v)
Any option or right of first refusal to purchase real property granted to the
master developer or the seller of real property that arises as a result of the
non-use or non-development of such real property, including Liens granted to
secure the foregoing obligations.

(vi)
(A) Any agreement or contract to participate in the income or revenue or to pay
lot premiums, in each case derived from the sale of real Property and granted in
the ordinary course of business, (B) any other PAPA, and (C) any Liens granted
to secure the obligations described in the preceding clauses (A) or (B).

(vii)
Easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of property affecting real property which
in the aggregate do not materially burden or impair the fair market value or use
of such Property for the purposes for which it is or may reasonably be expected
to be held, together with Liens securing obligations arising in connection with
joint development agreements with third parties to perform and/or pay for or
reimbursement the costs of construction and/or development related to or
benefiting the real property of the Borrower or a Guarantor, as the case may be,
on the one hand, and the property of a third party, on the other hand.

(viii)
Liens for homeowner and property owner association developments and assessments
if (A) the obligations secured by such Liens are not delinquent or thereafter
can be paid without penalty, or (B) such Liens are not being foreclosed (or any
such proceedings have been stayed), are being contested in good faith and by
appropriate proceedings, the Property encumbered thereby is not in danger of
being lost or forfeited by reason thereof, and adequate reserves therefor shall
have been established on the Borrower's or such Guarantor's books in accordance
with Agreement Accounting Principles.



“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.
“Presold Unit” means a Housing Unit owned by the Borrower or any Guarantor that
is subject to a bona fide written agreement between the Borrower or such
Guarantor and a third Person purchaser for sale in the ordinary course of the
Borrower’s or such Guarantor’s business of such Housing Unit and the related
lot, accompanied by a cash earnest money deposit or down payment in an amount
that is customary, and subject only to ordinary and customary contingencies to
the purchaser’s obligation to buy the Housing Unit and related lot.










26

--------------------------------------------------------------------------------





“Pricing Schedule” means the Schedule attached hereto identified as such.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Administrative Agent or its parent (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment
(except that no Lender is required to fund or participate in Revolving Loans,
Swing Line Loans or Facility LCs to the extent that, after giving effect
thereto, the aggregate amount of its outstanding Revolving Loans and funded or
unfunded participations in Swing Line Loans and Facility LCs would exceed the
amount of its Commitment (determined as though no Defaulting Lender existed)).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Indebtedness” means Indebtedness evidenced by notes, debentures, or
other similar instruments issued after the date of this Agreement pursuant to
either (i) a registered public offering or (ii) a private placement of such
instruments in accordance with an exemption from registration under the
Securities Act of 1933 and/or the Securities Exchange Act of 1934 or similar
law.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
“Qualified Bank” means (a) any Lender or any Affiliate of a Lender, or (b) a
bank that has, or is a wholly-owned subsidiary of a corporation that has, (i) an
unsecured long-term debt rating of not less than BBB+ from S&P or Baa1 from
Moody’s and (ii) if its unsecured short-term debt is rated, an unsecured
short-term debt rating of A2 from S&P or P2 from Moody’s. For the avoidance of
doubt, neither the Borrower nor an Affiliate of the Borrower shall qualify as a
Qualified Bank.
“Qualified Real Property Inventory” means, as of any date, Real Property
Inventory that is not subject to or encumbered by any deed of trust, mortgage,
judgment Lien, or any other Lien (other than the Permitted Liens), and which
(i) is not subject to any pending condemnation proceeding, (ii) is not subject
to or impaired by any environmental contamination or problem, soils problem or
other problem or issue that would materially impair the value thereof or make it
unsuitable for a residential project, and (iii) is in compliance in all material
respects with all Environmental Laws.








27

--------------------------------------------------------------------------------





“Quarterly Payment Date” means the first (1st) day of each calendar quarter,
provided, that if such day is not a Business Day, the Quarterly Payment Date
shall be the immediately succeeding Business Day.
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.
“Rate Management Obligations” means any and all obligations of the Borrower or
any Guarantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Guarantor (or other Person as the context may require) which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
“Rating Agencies” means Fitch, Moody’s and S&P.
“Real Property Inventory” means, as of any date, land that is owned by any Loan
Party, which land is being developed or held for future development or sale of
residential housing projects, together with the right, title and interest of the
Loan Party in and to the streets, the land lying in the bed of any streets,
roads or avenues, open or proposed, in or of, the air space and development
rights pertaining thereto and the right to use such air space and development
rights, all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging in or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting such land and all royalties and rights
appertaining to the use and enjoyment of such land necessary for the residential
development of such land, together with all of the buildings and other
improvements now or hereafter erected on such land, and any fixtures appurtenant
thereto and all related personal property.
“Reference Agreement” means the California Judicial Reference Agreement dated as
of June 26, 2014 executed by the Borrower, the Guarantors, the Administrative
Agent and Lenders, as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time pursuant to the terms hereof and thereof.
“Register” is defined in Section 12.13(g).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official










28

--------------------------------------------------------------------------------





interpretation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.
“Related Business” means any of the following lines of business or business
activity of the type conducted by the Borrower and its Subsidiaries on the date
hereof: (i) the home building business, (ii) the residential mortgage loan
business, (iii) the real estate development business, (iv) the insurance
business, (v) the title insurance agency and settlement business, (vi) the
insurance agency business, and (vii) any line of business ancillary,
complementary, or reasonably related to, or a reasonable extension, development,
or expansion of, or necessary to, the businesses described in clauses (i)
through (vi) of this definition.
“Replacement Lender” is defined in Section 2.20.
“Reports” is defined in Section 9.6(a).
“Required Lenders” means Lenders in the aggregate having greater than 66 2/3% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 66 2/3% of the Aggregate
Outstanding Credit Exposure. The Commitments and Outstanding Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Capital Stock in the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock in the Borrower or any Subsidiary thereof or any option,
warrant or other right to acquire any such Capital Stock in the Borrower or any
Subsidiary thereof.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.






29

--------------------------------------------------------------------------------





“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Project Debt” means Indebtedness for borrowed money of (including any
Contingent Obligations issued in support thereof by) the Borrower or any
Subsidiary of Borrower secured by any Property of the Borrower or any other Loan
Parties.
“Senior Notes” means the notes issued under the Indenture.
“Senior Officer” means each of the Authorized Officers and the General Counsel
of Borrower.
“Significant Designated Subsidiary” means any Designated Subsidiary that (a) has
a Net Worth equal to or exceeding $1,000,000, or (b) is a guarantor of any of
Borrower’s obligations under the Senior Notes.
“Spec Unit” means any Housing Unit owned by the Borrower or any Guarantor that
is not a Presold Unit or a Model Unit.
“Spec Unit Inventory Test” is defined in Section 6.20(f).
“Stated Rate” is defined in Section 2.21.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is contractually subordinated in right of payment to the
payment of the Obligations (a) in the case of Indebtedness constituting Public
Indebtedness, pursuant to market and generally accepted subordination terms
governing such Public Indebtedness and (b) in all other cases, pursuant to
subordination terms reasonably satisfactory to the Required Lenders and (in each
case) none of the principal of which is payable until at least 180 days after
the Facility Termination Date (other than pursuant to customary change of
control and asset sale redemption provisions). Subordinated Indebtedness shall
specifically not include Indebtedness of any Guarantor to Borrower or Borrower
to any Guarantor.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint




30

--------------------------------------------------------------------------------





venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
the Guarantors, Property which represents more than 10% of the consolidated
assets of the Borrower taken as a whole as would be shown in the consolidated
financial statements of the Borrower as at the beginning of the fiscal quarter
in which such determination is made.
“Swap Obligation” means, with respect to Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Swing Line Borrowing Notice” is defined in Section 2.4(b).
“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the date of this Agreement, is $7,000,000.00.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto, imposed by any Governmental Authority.
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Unrestricted Cash” means cash, Cash Equivalents and Marketable Securities of
the Borrower and the Guarantors that are free and clear of all Liens (other than
Liens in favor of Administrative Agent and Lenders securing the Obligations) and
not subject to any restrictions (other than with respect to costs of liquidating
certain Cash Equivalents prior to maturity).
“U.S. Bank” means U.S. Bank National Association d/b/a Housing Capital Company,
a national banking association, in its individual capacity, and its successors.








31

--------------------------------------------------------------------------------





“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Advances also may be classified and referred to by Class (e.g., a
“Revolving Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by Class and
Type (e.g., a “Eurocurrency Revolving Advance”).


32

--------------------------------------------------------------------------------





ARTICLE II


THE CREDITS


Section 2.1    Commitment. From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Revolving Loans to the
Borrower in Dollars and participate in Facility LCs issued upon the request of
the Borrower, provided that after giving effect to the making of each such Loan
and the issuance of each such Facility LC, (i) the Dollar Amount of such
Lender’s Outstanding Credit Exposure shall not exceed its Commitment, and
(ii) the aggregate amount of all Borrowing Base Debt shall not exceed the
Borrowing Base determined as of the most recent Inventory Valuation Date.
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow the Revolving Loans at any time prior to the Facility Termination Date.
Commitments shall terminate on the Facility Termination Date. Each LC Issuer
will issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.19.


Section 2.2    Determination of Dollar Amounts; Required Payments; Termination.
The Administrative Agent will determine the Dollar Amount of: (a) each Advance
as of the date three (3) Business Days prior to the Borrowing Date or, if
applicable, date of conversion/continuation of such Advance, and (b) all
outstanding Advances on and as of the last Business Day of each quarter and on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders. Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in the preceding
clauses (a) and (b) is herein described as a “Computation Date” with respect to
each Advance for which a Dollar Amount is determined on or as of such day. If at
any time either (i) the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment or (ii) the aggregate amount of all Borrowing Base Debt
exceeds the Borrowing Base determined as of the most recent Inventory Valuation
Date, then the Borrower shall within three (3) Business Days after notice from
the Administrative Agent make a payment on the Loans or Cash Collateralize LC
Obligations in an account with the Administrative Agent pursuant to Section
2.19(k) sufficient to eliminate such excess. The Aggregate Outstanding Credit
Exposure (other than LC Obligations that are Cash Collateralized in accordance
with this Agreement) and all other unpaid Obligations under this Agreement and
the other Loan Documents shall be paid in full by the Borrower on the Facility
Termination Date.


Section 2.3    Ratable Loans; Types of Advances. Each Advance hereunder (other
than any Swing Line Loan) shall consist of Revolving Loans made from the several
Lenders ratably according to their Pro Rata Shares. The Revolving Advances may
be Base Rate Advances or Eurocurrency Advances, or a combination thereof,
selected by the Borrower in accordance with Section 2.8 and Section 2.9, or
Swing Line Loans selected by the Borrower in accordance with Section 2.4.




33

--------------------------------------------------------------------------------





Section 2.4    Swing Line Loans.
(a)Amount of Swing Line Loans. Upon the satisfaction of the conditions precedent
set forth in Section 4.2 and, if such Swing Line Loan is to be made on the date
of the initial Advance hereunder, the satisfaction of the conditions precedent
set forth in Section 4.1 as well, from and including the date of this Agreement
and prior to the Facility Termination Date, the Swing Line Lender shall, on the
terms and conditions set forth in this Agreement, make Swing Line Loans in
Dollars to the Borrower from time to time in an aggregate principal amount not
to exceed the Swing Line Sublimit, provided that (i) the Aggregate Outstanding
Credit Exposure shall not at any time exceed the Aggregate Commitment and
(ii) the aggregate amount of all Borrowing Base Debt outstanding at any time and
from time to time shall not exceed the Borrowing Base determined as of the most
recent Inventory Valuation Date. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Swing Line Loans at any time prior to
the Facility Termination Date.
(b)Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower shall
deliver to the Administrative Agent and the Swing Line Lender irrevocable notice
(a “Swing Line Borrowing Notice”) not later than 11 a.m. (Pacific time) on the
Borrowing Date of each Swing Line Loan, specifying (i) the applicable Borrowing
Date (which date shall be a Business Day), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $1,000,000.
(c)Making of Swing Line Loans; Participations. Not later than 12:00 noon
(Pacific time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to ARTICLE XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Lender pursuant to this Section 2.4(c), the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender, a participation in such Swing
Line Loan in proportion to its Pro Rata Share.
(d)Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the Borrower on the earliest of (i) the date selected by the Swing Line Lender,
(ii) the fifth (5th) day after the date on which such Swing Line Loan is made,
or (iii) the date on which the next Advance is made. In addition, the Swing Line
Lender may at any time in its sole discretion with respect to any outstanding
Swing Line Loan, require each Lender to fund the participation acquired by such
Lender pursuant to Section 2.4(c) or require each Lender (including the Swing
Line Lender) to make a Revolving Loan in the amount of such Lender’s Pro Rata
Share of such Swing Line Loan (including, without limitation, any interest
accrued and unpaid thereon), for the purpose of repaying such Swing Line Loan.
Not later than 10:00 a.m. (Pacific time) on the date of any notice received
pursuant to this Section 2.4(d), each Lender shall make available its required
Revolving Loan, in funds immediately available to the Administrative Agent at
its address specified pursuant to ARTICLE XIII. Revolving Loans made pursuant to
this Section 2.4(d) shall initially be Base Rate Loans and thereafter may be
continued as Base Rate Loans or converted into Eurocurrency Loans in the manner
provided in Section 2.9 and subject to the other conditions and limitations set
forth in this ARTICLE II. Unless a Lender shall have notified the Swing Line
Lender, prior to the Swing Line Lender’s making any Swing Line Loan, that any
applicable condition precedent set forth in Section 4.1 or Section 4.2 had not
then been satisfied, such Lender’s obligation to make Revolving Loans pursuant
to this Section 2.4(d) to repay Swing Line Loans or to fund the participation
acquired pursuant to Section 2.4(c) shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Borrower, the
Administrative Agent, the Swing Line Lender or


34

--------------------------------------------------------------------------------





any other Person, (b) the occurrence or continuance of a Default or Event of
Default, (c) any adverse change in the condition (financial or otherwise) of the
Borrower, or (d) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.4(d), interest shall accrue thereon at the
Federal Funds Effective Rate for each day during the period commencing on the
date of demand and ending on the date such amount is received and the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. To the extent not otherwise paid when
due as specified herein, on the Facility Termination Date the Borrower shall
repay in full the outstanding principal balance of the Swing Line Loans.


Section 2.5    Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender according to its Pro Rata Share a
Commitment Fee (the “Commitment Fee”) from the date hereof to and including the
Facility Termination Date, which Commitment Fee shall accrue on a daily basis in
an amount equal to (a) the Available Aggregate Commitment on such day,
multiplied by (b) the Applicable Fee Rate then in effect, divided by (c) 360.
The accrued Commitment Fee shall be payable in arrears on each Quarterly Payment
Date hereafter and on the Facility Termination Date. Swing Line Loans shall
count as usage of the Aggregate Commitment for the purpose of calculating the
Commitment Fee due hereunder.


Section 2.6    Minimum Amount of Each Advance. Each Eurocurrency Advance shall
be in the minimum amount of $1,000,000 and incremental amounts in integral
multiples of $100,000, and each Base Rate Advance (other than an Advance to
repay Swing Line Loans) shall be in the minimum amount of $500,000 and
incremental amounts in integral multiples of $50,000, provided, however, that
any Base Rate Advance may be in the amount of the Available Aggregate Commitment
or, if less, the maximum amount permitted to be advanced under clause (ii) of
Section 2.1.


Section 2.7    Reductions in Aggregate Commitment; Optional Principal Payments.
The Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders in integral multiples of $5,000,000 (but not less
than $25,000,000), upon at least five (5) Business Days’ prior written notice to
the Administrative Agent by 10:00 a.m. (Pacific time), which notice shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Commitment may not be reduced below the Aggregate Outstanding
Credit Exposure. All accrued Commitment Fees shall be payable on the effective
date of any termination of the obligations of the Lenders to make Credit
Extensions hereunder. The Borrower may from time to time pay, without penalty or
premium, all outstanding Base Rate Advances (other than Swing Line Loans), or,
in a minimum aggregate amount of $500,000 and incremental amounts in integral
multiples of $50,000 (or the aggregate amount of the outstanding Revolving Loans
at such time), any portion of the aggregate outstanding Base Rate Advances
(other than Swing Line Loans) upon same day notice by 10:00 a.m. (Pacific time)
to the Administrative Agent. The Borrower may at any time pay, without penalty
or premium, all outstanding Swing Line Loans, or any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 10:00 a.m. (Pacific time) on the date of repayment. The Borrower may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $1,000,000 and
incremental amounts in integral multiples of $100,000 (or the aggregate amount
of the outstanding Revolving Loans at such time), any portion of the aggregate
outstanding Eurocurrency Advances upon at least two (2) Business Days’ prior
written notice to the Administrative Agent by 10:00 a.m. (Pacific time). Any
notice of prepayment may be conditioned upon the effectiveness of other credit
facilities or the occurrence of another transaction, in which case such notice
may


35

--------------------------------------------------------------------------------





be revoked or delayed by the Borrower if such condition is not satisfied so long
as Borrower reimburses Administrative Agent and Lenders for any reasonable
out-of-pocket costs incurred because of such revocation or delay.


Section 2.8    Method of Selecting Types and Interest Periods for New Revolving
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit D (a “Borrowing Notice”) executed by an Authorized Officer not later
than 10:00 a.m. (Pacific time) on the Borrowing Date of each Base Rate Advance
(other than a Swing Line Loan), two (2) Business Days before the Borrowing Date
for each Eurocurrency Advance in Dollars, specifying:
(i)the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)the aggregate amount of such Advance,
(iii)the Type of Advance selected, and
(iv)in the case of each Eurocurrency Advance, the Interest Period applicable
thereto.
Not later than 12:00 noon (Pacific time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to ARTICLE XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
Section 2.9    Conversion and Continuation of Outstanding Advances; Maximum
Number of Interest Periods. Base Rate Advances (other than Swing Line Loans)
shall continue as Base Rate Advances unless and until such Base Rate Advances
are converted into Eurocurrency Advances pursuant to this Section 2.9 or are
repaid in accordance with Section 2.7. Each Eurocurrency Advance shall continue
as a Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time such Eurocurrency Advance shall be automatically
converted into a Base Rate Advance unless (x) such Eurocurrency Advance is or
was repaid in accordance with Section 2.7 or (y) the Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period.
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of a Base Rate Advance (other than a Swing Line Loan)
into a Eurocurrency Advance. The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Base Rate Advance into a Eurocurrency Advance, conversion of a Eurocurrency
Advance to a Base Rate Advance, or continuation of a Eurocurrency Advance not
later than 10:00 a.m. (Pacific time) at least two (2) Business Days prior to the
date of the requested conversion or continuation, specifying:
(i)the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii)the Type of the Advance which is to be converted or continued, and
(iii)the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.
After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than five (5) Interest Periods in effect hereunder.


36

--------------------------------------------------------------------------------





Section 2.10    Interest Rates. Each Base Rate Advance (other than a Swing Line
Loan) shall bear interest on the outstanding principal amount thereof, for each
day from and including the date such Advance is made or is automatically
converted from a Eurocurrency Advance into a Base Rate Advance pursuant to
Section 2.9, to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum equal
to the Base Rate for such day. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Base Rate for such day. Changes in the rate of interest on
that portion of any Advance maintained as a Base Rate Advance will take effect
simultaneously with each change in the Base Rate. Each Eurocurrency Advance
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Administrative Agent as applicable to such Eurocurrency Advance based
upon the Borrower’s selections under Sections 2.8 and 2.9 and the Pricing
Schedule. No Interest Period may end after the Facility Termination Date.


Section 2.11    Rates Applicable After Event of Default. Notwithstanding
anything to the contrary contained in Sections 2.8, 2.9 or 2.10, during the
continuance of a Default or Event of Default the Required Lenders may, at their
option, by notice from the Administrative Agent to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.3 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurocurrency Advance. During the continuance of an Event of
Default the Required Lenders may, at their option, by notice from the
Administrative Agent to the Borrower (which notice may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2.00% per annum, and (ii) each Base Rate Advance shall bear interest
at a rate per annum equal to the Base Rate in effect from time to time plus
2.00% per annum, provided that, during the continuance of an Event of Default
under Section 7.1(f) or Section 7.1(g), the interest rates set forth in clauses
(i) and (ii) above shall be applicable to all Credit Extensions without any
election or action on the part of the Administrative Agent or any Lender. After
an Event of Default has been waived (in the sole discretion of Administrative
Agent and Required Lenders, the interest rate applicable to advances shall
revert to the rates applicable prior to the occurrence of an Event of Default.


Section 2.12    Method of Payment. Each Advance shall be repaid and each payment
of interest thereon shall be paid in the currency in which such Advance was
made. All payments of the Obligations under this Agreement and the other Loan
Documents shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to ARTICLE XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 10:00 a.m. (Pacific time) on the date
when due and shall (except (i) with respect to repayments of Swing Line Loans,
(ii) in the case of Reimbursement Obligations for which the LC Issuers have not
been fully indemnified by the Lenders, or (iii) as otherwise specifically
required hereunder) be applied ratably by the Administrative Agent among the
Lenders. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank National Association for each payment of principal,
interest, Reimbursement Obligations and fees as it becomes due hereunder. Each
reference to the Administrative


37

--------------------------------------------------------------------------------





Agent in this Section 2.12 shall also be deemed to refer, and shall apply
equally, to the LC Issuers, in the case of payments required to be made by the
Borrower to the LC Issuers pursuant to Section 2.19(f).


Section 2.13    Noteless Agreement; Evidence of Indebtedness.


(e)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(f)The Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder, (iii) the original stated amount of each Facility LC and the amount
of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(g)The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(h)Any Lender (including the Swing Line Lender) may request that its Loans be
evidenced by a promissory note substantially in the form of Exhibit F (with
appropriate changes for notes evidencing Swing Line Loans) (each a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to the order of such Lender in a form supplied by the
Administrative Agent. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in clauses (b) (i) and (ii) above.




38

--------------------------------------------------------------------------------





Section 2.14    Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any Person or Persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation (which may include e-mail) of each telephonic notice authenticated
by an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The parties agree to prepare appropriate documentation to correct any
such error within ten (10) days after discovery by any party to this Agreement.


Section 2.15    Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Base Rate Advance and each Swing Line Loan shall be payable on each
Monthly Payment Date, commencing with the first such Monthly Payment Date to
occur after the date hereof and at maturity. Interest accrued on each
Eurocurrency Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurocurrency Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three (3) months, if
any, shall also be payable on the last day of each three-month interval during
such Interest Period. Interest accrued pursuant to Section 2.11 shall be payable
on demand. Interest on all Advances and fees shall be calculated for actual days
elapsed on the basis of a 360-day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 10:00 a.m. (Pacific time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day.


Section 2.16    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from an LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Base Rate.




39

--------------------------------------------------------------------------------





Section 2.17    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or each LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and each LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with ARTICLE XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.


Section 2.18    Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (y) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (z) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.


Section 2.19    Facility LCs.


(a)Issuance. Each LC Issuer hereby agrees, within the limits of its LC Issuer’s
LC Limit and on the terms and conditions set forth in this Agreement, to issue
standby Letters of Credit denominated in Dollars for the account of the Borrower
(or the joint account of the Borrower and one or more of its Subsidiaries or
other Persons in which the Borrower (directly or indirectly) owns any Capital
Stock) (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate maximum amount then available for drawing under Facility LCs
issued by such LC Issuer shall not exceed its LC Issuer’s LC Limit, (ii) the
aggregate Dollar Amount of the outstanding LC Obligations shall not exceed the
Facility LC Sublimit, (iii) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment and (iv) the aggregate amount of all Borrowing
Base Debt shall not exceed the Borrowing Base determined as of the most recent
Inventory Valuation Date. No Facility LC shall have an expiry date later than
the fifth Business Day prior to the Facility Termination Date; provided,
however, that the expiry date of a Facility LC may be up to one (1) year later
than the fifth Business Day prior to the Facility Termination Date if the
Borrower has Cash Collateralized such Facility LC in accordance with Section
2.19(l).


40

--------------------------------------------------------------------------------







(b)Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
(c)Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Pacific time) at least five (5)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the applicable LC Issuer, the beneficiary, the proposed
date of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify the applicable LC Issuer and each
Lender of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by an LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV, be subject to the conditions precedent that such Facility LC shall
be satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). No LC Issuer shall have any
independent duty to ascertain whether the conditions set forth in ARTICLE IV
have been satisfied; provided, however, that no LC Issuer shall issue a Facility
LC if, on or before the proposed date of issuance, such LC Issuer shall have
received notice from the Administrative Agent or the Required Lenders that any
such condition has not been satisfied or waived. In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.
(d)LC Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin in effect from time to time on the average daily undrawn
face amount of such Facility LC for the period from the date of issuance to the
scheduled expiration date of such Facility LC, such fee to be payable in arrears
on each Quarterly Payment Date (the “LC Fee”). The Borrower shall also pay to
each LC Issuer for its own account, (x) a fronting fee in an amount equal to
0.125% per annum of the average daily undrawn amount under such Facility LC
issued by it, such fee to be payable in arrears on each Quarterly Payment Date
and (y) on demand, all amendment, drawing and other fees regularly charged by
such LC Issuer to its letter of credit customers and all out-of-pocket expenses
incurred by such LC Issuer in connection with the issuance, Modification,
administration or payment of any Facility LC.


41

--------------------------------------------------------------------------------







(e)Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the
applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of each LC
Issuer to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC. Each LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
such LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Event of Default or any condition
precedent whatsoever, to reimburse such LC Issuer on demand for (i) such
Lender’s Pro Rata Share of the amount of each payment made by such LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.19(f) below and there are not funds available in
the Facility LC Collateral Account to cover the same, plus (ii) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
such LC Issuer’s demand for such reimbursement (or, if such demand is made after
9:00 a.m. (Pacific time) on such date, from the next succeeding Business Day) to
the date on which such Lender pays the amount to be reimbursed by it, at a rate
of interest per annum equal to the Federal Funds Effective Rate for the first
three (3) days and, thereafter, at a rate of interest equal to the rate
applicable to Base Rate Advances.
(f)Reimbursement by the Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date (provided that the Borrower has received notice from
the Administrative Agent of such LC Payment Date not later than 11:00 a.m.
(Pacific time) on the LC Payment Date, otherwise such payment shall be due on
the Business Day immediately following the date on which the Borrower receives
such notice) for any amounts to be paid by such LC Issuer upon any drawing under
any Facility LC, without presentment, demand, protest or other formalities of
any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of such LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) such LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by an LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2.00% per annum
plus the rate applicable to Base Rate Advances for such day if such day falls
after such LC Payment Date. Each LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by such LC Issuer, but only to the extent
such Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.




42

--------------------------------------------------------------------------------





(g)Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuers shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by any LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put any LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.19(g) is intended to limit the right of
the Borrower to make a claim against an LC Issuer for damages as contemplated by
the proviso to the first sentence of Section 2.19(f).
(h)Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.


43

--------------------------------------------------------------------------------







(i)Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender, each LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses (including reasonable
counsel fees and disbursements) which such Lender, such LC Issuer or the
Administrative Agent may incur (or which may be claimed against such Lender,
such LC Issuer or the Administrative Agent by any Person whatsoever) by reason
of or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which such LC Issuer may incur (i) by reason of or in connection
with the failure of any other Lender to fulfill or comply with its obligations
to such LC Issuer hereunder (but nothing herein contained shall affect any
rights the Borrower may have against any Defaulting Lender) or (ii) by reason of
or on account of such LC Issuer issuing any Facility LC which specifies that the
term “Beneficiary” included therein includes any successor by operation of law
of the named Beneficiary, but which Facility LC does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to such LC Issuer, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, any LC Issuer or the Administrative Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of an LC Issuer
in determining whether a request presented under any Facility LC complied with
the terms of such Facility LC or (y) an LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this Section 2.19(i) is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.
(j)Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify each LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC) that such indemnitees may suffer or incur in connection
with this Section 2.19 or any action taken or omitted by such indemnitees
hereunder.


44

--------------------------------------------------------------------------------







(k)Facility LC Collateral Account. The Borrower agrees that it will, upon the
request of the Administrative Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to any LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”), in the name of the
Borrower but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders and in which the Borrower shall have no interest
other than as set forth in Section 8.1. The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuers, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of U.S. Bank National Association having a maturity not
exceeding thirty (30) days. Nothing in this Section 2.19(k) shall either (i)
obligate Borrower to deposit any funds in the Facility LC Collateral Account,
(ii) obligate the Administrative Agent to require the Borrower to deposit any
funds in the Facility LC Collateral Account or (iii) limit the right of the
Administrative Agent to release any funds held in the Facility LC Collateral
Account, in each case other than as required by Section 2.2, Section 2.19(l),
Section 2.22 or Section 8.1.
(l)Cash Collateralization. If the expiration date of any Facility LC is (i)
later than the Facility Termination Date, (ii) in the case of a Facility LC
issued by a Defaulting Lender, which Defaulting Lender is replaced pursuant to
Section 2.20 or (iii) in the case of a Facility LC otherwise issued by an
Affected Lender that is replaced pursuant to Section 2.20, later than the date
of such replacement, the Borrower shall (y) in the case of clause (i) above,
either, (A) Cash Collateralize such Facility LC not less than thirty (30) days
prior to the Facility Termination Date or (B) if acceptable to the applicable LC
Issuer in its sole discretion, provide collateral or other alternatives
acceptable to such LC Issuer in its sole discretion (in the case of clause (B),
“Non-Cash Collateralized Letters of Credit”) (provided that the obligations of
the Lenders to make payments to the Administrative Agent for the account of an
LC Issuer under Section 2.19(e) in respect of Non-Cash Collateralized Letters of
Credit and the obligation of the Borrower to pay the LC Fees and other fees
required under Section 2.19(d) hereof in respect of Non-Cash Collateralized
Letters of Credit shall in each case terminate on the Facility Termination Date
and the Non-Cash Collateralized Letters of Credit shall cease to be Facility LCs
hereunder) or (z) in the case of clause (ii) or (iii) above, Cash Collateralize
such Facility LC no later than the date of replacement of a Defaulting Lender or
Affected Lender pursuant to Section 2.20.  In addition, the Borrower shall Cash
Collateralize Facility LCs when required by and in accordance with Section 2.2,
Section 2.22 and Section 8.1.


45

--------------------------------------------------------------------------------







(m)Rights as a Lender. In its capacity as a Lender, each LC Issuer shall have
the same rights and obligations as any other Lender.
(n)Letters of Credit Must Relate to the Related Business. Notwithstanding
anything contained in this Agreement which may be construed to the contrary,
each LC Issuer shall be obligated only to issue letters of credit in connection
with the Related Business; and in no event shall any of the LC Issuers (or any
other Lender hereunder) have any obligation to issue trade letters of credit or
other letters of credit that are not related to the Related Business.
(o)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary or other Person in which the Borrower
(directly or indirectly) owns any Capital Stock, the Borrower shall be obligated
to reimburse the LC Issuer hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any such Subsidiary or other Person inures to the
benefit of the Borrower.


Section 2.20    Replacement of Lender. If (a) the Borrower is required pursuant
to Sections 3.1, 3.2 or 3.5 to make any additional payment to any Lender or (b)
if any Lender’s obligation to make or continue, or to convert Base Rate Advances
into Eurocurrency Advances shall be suspended pursuant to Section 3.3 or (c) if
any Lender defaults in its obligation to make a Loan, reimburse the LC Issuers
pursuant to Section 2.19(e) or the Swing Line Lender pursuant to Section 2.4(d)
or (d) if any Lender declines to approve an amendment or waiver that is approved
by the Required Lenders or (e) if any Lender otherwise becomes a Defaulting
Lender (any Lender so affected, an “Affected Lender”), the Borrower may elect,
if the circumstances resulting in such Lender being an Affected Lender continue,
to replace such Affected Lender as a Lender party to this Agreement, provided
that no Default or Event of Default shall have occurred and be continuing at the
time of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower, the Administrative Agent and the Swing Line Lender and which is
either a Qualified Bank or reasonably satisfactory to each LC Issuer (a
“Replacement Lender”) shall agree, as of such date, to purchase for cash at par
the Advances and other Obligations due to the Affected Lender under this
Agreement and the other Loan Documents pursuant to an assignment substantially
in the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.3 applicable
to assignments; and (ii) the Borrower shall pay to such Affected Lender in same
day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2, 3.4 and 3.5, and
(B) an amount, if any, equal to the payment which would have been due to such
Lender under Section 3.4 on the day of such replacement had the Loans of such
Affected Lender been prepaid on such date rather than sold to the replacement
Lender.




46

--------------------------------------------------------------------------------





Section 2.21    Limitation of Interest. The Borrower, the Administrative Agent
and the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws. Accordingly, the provisions of this Section 2.21 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.21, even if
such provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
the State of California, or (b) total interest in excess of the amount which
such Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.




47

--------------------------------------------------------------------------------





Section 2.22    Defaulting Lenders.
(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer and Swing Line Lender hereunder;
third, to Cash Collateralize each LC Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.22(d); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account (including the Facility LC
Collateral Account) and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize each LC Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Facility
LCs issued under this Agreement, in accordance with Section 2.22(d); sixth, to
the payment of any amounts owing to the Lenders, the LC Issuers or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any LC Issuer or Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; eighth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Outstanding Credit Exposures of such Lenders to the Aggregate Outstanding
Credit Exposure of all Lenders equals such ratio immediately prior to the
Defaulting Lender’s failure to fund any portion of any Loans or participations
in Facility LCs or Swing Line Loans; and ninth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Facility LC
issuances in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Facility LCs were
issued at a time when the conditions set forth in Section 4.2 were satisfied or
waived, such payment shall be applied solely to pay the Credit Extensions of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Credit Extensions of such Defaulting Lender until such time as all Loans
and funded and unfunded participations in LC Obligations and Swing Line Loans
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.22(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting


48

--------------------------------------------------------------------------------





Lender, and each Lender irrevocably consents hereto. If there is more than one
LC Issuer, amounts in respect of the Fronting Exposure of each LC Issuer under
this Section 2.22(a)(ii) shall be determined on a pro rata basis based on the
respective Fronting Exposures of each such LC Issuer.
(iii)Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B)Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its ratable share of the stated amount of Facility LCs for which it has provided
Cash Collateral pursuant to Section 2.22(d).
(C)With respect to any Commitment Fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in LC Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such LC Issuer’s or
Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (y) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (z) such reallocation does not cause
the aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 16.1, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)Cash Collateral; Repayment of Swing Line Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (y) first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure and (z) second, Cash Collateralize each LC
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the LC Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs


49

--------------------------------------------------------------------------------





and Swing Line Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Facility LC unless it is satisfied that it will
have no Fronting Exposure after giving effect thereto.
(d)Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or any LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize such LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
(i)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant(s) to the Administrative
Agent, for the benefit of the LC Issuers, and agree(s) to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(ii)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.
(iii)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce an LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the applicable LC Issuers that
there exists excess Cash Collateral; provided that, subject to this Section 2.22
the Person providing Cash Collateral and the applicable LC Issuer may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
(e)Borrower’s Rights. Without limitation of the foregoing, Borrower shall have
such rights and remedies against a Defaulting Lender as are available at law or
in equity.


Section 2.23    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to


50

--------------------------------------------------------------------------------





surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.23 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.23 shall survive the termination of this Agreement.


Section 2.24    Intentionally Omitted.


Section 2.25    Increase Option. Subject to the prior written consent of
Administrative Agent (not to be unreasonably withheld), Borrower may elect (but
in no event more than twice), to increase the Commitments, in an integral
multiple of $5,000,000 or such lower amount as Borrower and Administrative Agent
agree upon, so long as, after giving effect thereto, the amount of such increase
(when added to the existing Aggregate Commitment) does not exceed $200,000,000.
Borrower may arrange for any such increase to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Commitment, an “Increasing
Lender”), or by one or more new Eligible Assignees (each such new Eligible
Assignee, an “Augmenting Lender”), to increase their existing Commitments, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender and each Increasing Lender shall be subject to the approval of Borrower,
Administrative Agent and Swing Line Lender, in each case not to be unreasonably
withheld, and shall be either a Qualified Bank or approved by each LC Issuer,
such approval not to be unreasonably withheld, (ii) all new or increased
Commitments pursuant to this Section 2.25 shall be provided to Borrower on the
same terms as are applicable with respect to the existing Commitments under this
Agreement, and (iii) (y) in the case of an Increasing Lender, Borrower and such
Increasing Lender shall execute an agreement substantially in the form of
Exhibit I hereto, and (z) in the case of an Augmenting Lender, Borrower and such
Augmenting Lender shall execute an agreement substantially in the form of
Exhibit J hereto. In no event shall any Lender become an Increasing Lender or an
Augmenting Lender without such Lender’s prior written consent (in its sole
discretion). No consent of any Lender (other than Administrative Agent and the
Lenders participating in the increase) shall be required for any increase in
Commitments pursuant to this Section 2.25. Increases and new Commitments created
pursuant to this Section 2.25 shall become effective on the date agreed by
Borrower, Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders, and Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this paragraph unless,
(1) on the proposed date of the effectiveness of such increase, the conditions
set forth in paragraphs (a) and (b) of Section 4.2 shall be satisfied (or waived
by the Required Lenders) and Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of Borrower, and (2) Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of Borrower to borrow hereunder after giving effect to such
increase, as well as such documents as Administrative Agent may reasonably
request (including, without limitation, customary opinions of counsel and
affirmations of Loan Documents and pro forma compliance with the financial
covenants set forth in Section 6.20). On the effective date of any increase in
the Commitments, (aa) each relevant Increasing Lender and Augmenting Lender
shall make available to Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all Lenders
to equal its Pro Rata Share of such outstanding Revolving Loans, and (bb)
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase in the Commitments (with such reborrowing
to consist of the Types of Revolving


51

--------------------------------------------------------------------------------





Loans, with related Interest Periods if applicable, specified in a notice
delivered by Borrower, in accordance with the requirements of Section 2.8). The
deemed payments made pursuant to clause (bb) above shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 3.4 if the deemed payment occurs other than on the
last day of the related Interest Periods. Nothing contained in this Section 2.25
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time.




52

--------------------------------------------------------------------------------





ARTICLE III


YIELD PROTECTION; TAXES


Section 3.1    Yield Protection. If, after the date of this Agreement, there
occurs any adoption of or change in any law, governmental or quasi-governmental
rule, regulation, policy, guideline, interpretation, or directive (whether or
not having the force of law) or in the interpretation, promulgation,
implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses (x)
and (y), regardless of the date enacted (subject to Section 3.7 below), adopted,
issued, promulgated or implemented, or compliance by any Lender or applicable
Lending Installation or any LC Issuer with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency (any of the foregoing, a “Change in Law”) which:
(a)subjects any Lender or any applicable Lending Installation, any LC Issuer, or
the Administrative Agent to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or
(b)imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurocurrency
Advances), or
(c)imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or LC
Issuer of making, funding or maintaining its Eurocurrency Loans, or of issuing
or participating in Facility LCs, or reduces any amount receivable by any Lender
or any applicable Lending Installation or LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or LC Issuer to make any payment
calculated by reference to the amount of Eurocurrency Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or LC Issuer, as the case may be,
and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received.
Section 3.2    Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or LC Issuer, any Lending Installation of such Lender
or LC Issuer, or any corporation or holding company controlling such Lender or
LC Issuer is increased as a result of (i) a Change in Law or (ii) any change
after the date of this Agreement in the Risk-Based Capital Guidelines, then,
within fifteen (15) days after demand by such Lender or LC Issuer, the Borrower
shall pay such Lender or the LC Issuer the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital or
liquidity which such Lender or LC Issuer determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans and
issue or participate in Facility LCs, as the case may be, hereunder (after
taking into


53

--------------------------------------------------------------------------------





account such Lender’s or LC Issuer’s policies as to capital adequacy or
liquidity), in each case that is attributable to such Change in Law or change in
the Risk-Based Capital Guidelines, as applicable.


Section 3.3    Availability of Types of Advances; Successor Eurocurrency Rate.
(a)If the Administrative Agent or the Required Lenders determine (i) that
deposits of a type and maturity appropriate to match fund Eurocurrency Advances
are not available to such Lenders in the relevant market or (ii) that the
interest rate applicable to Eurocurrency Advances is not ascertainable or does
not adequately and fairly reflect the cost of making or maintaining Eurocurrency
Advances, then the Administrative Agent shall suspend the availability of
Eurocurrency Advances and require any affected Eurocurrency Advances to be
repaid or converted to Base Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.
(b)Notwithstanding the foregoing, in the event (i) the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
the circumstances set forth in Section 3.3(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in Section 3.3(a)(ii) or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date (the “Specified Unavailability Date”) after which
such interest settlement rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall seek to
jointly agree upon an alternate rate of interest to the Eurocurrency Base Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and the Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 8.3, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment (and setting forth with specificity the
particular provisions of the amendment to which such Lender objects). Following
the occurrence of any event described in Section 3.3(b)(i) or (ii), or the
occurrence of the Specified Unavailability Date, until an alternate rate of
interest shall be determined in accordance with this Section 3.3(b), all new
Advances shall be Base Rate Advances. If the alternate rate of interest
determined pursuant to this Section 3.3(b) shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.




54

--------------------------------------------------------------------------------





Section 3.4    Funding Indemnification. If (a) any payment of a Eurocurrency
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurocurrency Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, (c) a Eurocurrency Loan is converted
other than on the last day of the Interest Period applicable thereto, (d) the
Borrower fails to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto, or (e) any
Eurocurrency Loan is assigned other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.20, the Borrower will indemnify each Lender for such Lender’s costs and
expenses (including any loss or expense arising from the liquidation or
redeployment of funds obtained by it to maintain a Eurocurrency Loan or from
fees payable to terminate the deposits from which such funds were obtained, but
excluding any loss of anticipated profits) incurred as a result of any such
prepayment.


Section 3.5    Taxes.
(a)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Lender, LC Issuer or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)The Loan Parties shall indemnify each Lender, LC Issuer or the Administrative
Agent, within fifteen (15) days after demand therefor, for the full amount of
any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.5) payable or paid by such Lender, LC Issuer or the Administrative
Agent or required to be withheld or deducted from a payment to such Lender, LC
Issuer or the Administrative Agent and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes and Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or LC Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or LC Issuer, shall be conclusive absent manifest error.


55

--------------------------------------------------------------------------------







(d)Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


56

--------------------------------------------------------------------------------







(i)Without limiting the generality of the foregoing,
(A)any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;
(B)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;
(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or
(4)to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.
(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


57

--------------------------------------------------------------------------------







(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(ii)Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


58

--------------------------------------------------------------------------------







(h)Each party’s obligations under this Section 3.5 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
(i)For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and Administrative Agent may treat (and the Lenders hereby authorize
Administrative Agent to treat) the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(j)For purposes of Section 3.5(d) and (f), the term “Lender” includes the LC
Issuer.


Section 3.6    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be due within ten (10) days after receipt by the Borrower of such
written statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4,
3.5 and 3.7 shall survive payment of the Obligations and termination of this
Agreement.


Section 3.7    Cutoff. Failure or delay on the part of the Administrative Agent
or any Lender, Lending Installation, or LC Issuer to demand compensation
pursuant to Section 3.1 or 3.2 shall not constitute a waiver of such Person’s
right to demand such compensation; provided that Borrower shall not be required
to compensate any such Person for any increased costs or reductions incurred
more than 360 days prior to the date that such Person notifies Borrower of the
event giving rise to such increased costs or reductions and of such Person’s
intention to claim compensation therefor; provided further that, if the event
giving rise to such increased costs or reductions is retroactive, then the
360-day period referred to above shall be extended to include the period of
retroactive effect thereof.




59

--------------------------------------------------------------------------------





ARTICLE IV


CONDITIONS PRECEDENT


Section 4.1    Initial Credit Extension. The Lenders shall not be required to
make the initial Credit Extension hereunder unless each of the following
conditions is satisfied:
(a)The Administrative Agent shall have received executed counterparts of each of
this Agreement and the Guaranty.
(b)The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Borrower, stating that on the date of the initial
Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in ARTICLE V are
true and correct in all material respects (except to the extent already
qualified by materiality, in which case said representations and warranties are
true and correct in all respects) as of such date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) on and as of such earlier date.
(c)The Administrative Agent shall have received a written opinion of the
Borrower’s counsel addressed to the Lenders, in a form approved by
Administrative Agent.
(d)The Administrative Agent shall have received any Notes requested by a Lender
pursuant to Section 2.13 payable to the order of each such requesting Lender.
(e)The Administrative Agent shall have received such documents and certificates
relating to the organization, existence and good standing of the Borrower and
each current Guarantor, the authorization of the transactions contemplated
hereby and any other legal matters relating to the Borrower and such Guarantors,
the Loan Documents or the transactions contemplated hereby, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit G.
(f)If the initial Credit Extension will include the issuance of a Facility LC,
the applicable LC Issuer shall have received a properly completed Facility LC
Application.
(g)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(h)There shall not have occurred a material adverse change (x) in the business,
Property, liabilities (actual and contingent), operations or financial
condition, or results of operations of the Borrower and the Guarantors taken as
a whole, since March 31, 2019 or (y) in the facts and information regarding such
entities as represented by such entities to date.
(i)The Administrative Agent shall have received evidence of all governmental,
equity holder and third party consents and approvals (if any) necessary in
connection with the contemplated financing and all applicable waiting periods
shall have expired without any action being taken by any authority that would be
reasonably likely to restrain, prevent or impose any material adverse conditions
on the Borrower and the Guarantors, taken as a whole, and no law or regulation
shall be applicable which in the reasonable judgment of the Administrative Agent
could have such effect.
(j)No action, suit, investigation or proceeding is pending or, to the knowledge
of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.
(k)The Administrative Agent shall have received unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
March 31, 2019.


60

--------------------------------------------------------------------------------





(l)Upon the reasonable request of any Lender made at least ten days prior to the
Effective Date, the Borrower must have provided to such Lender the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, in each case at least five days prior to the Effective Date.
(m)At least five days prior to the Effective Date, if Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, Borrower
shall have delivered a Beneficial Ownership Certification in relation to
Borrower.


Section 4.2    Each Credit Extension. The Lenders shall not (except as otherwise
set forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension (other than
pursuant to a Conversion/Continuation Notice, which shall be subject only to
clauses (a) and (c) below) unless on the applicable Borrowing Date:
(a)There exists no Default or Event of Default, nor would a Default or Event of
Default result from such Credit Extension.
(b)The representations and warranties contained in ARTICLE V are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) as of such Borrowing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) on and as of such earlier date.
(c)Following the making of the requested Credit Extension, the aggregate amount
of all Borrowing Base Debt would not exceed the Borrowing Base (determined as of
the most recent Inventory Valuation Date).
It is not a condition to each Credit Extension that the Borrower tender an
updated Borrowing Base Certificate. Each Borrowing Notice or Swing Line
Borrowing Notice, as the case may be, or request for issuance of a Facility LC
with respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(a), (b)
and (c) have been satisfied.


61

--------------------------------------------------------------------------------





ARTICLE V


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:
Section 5.1    Existence and Standing. Each of the Borrower and Guarantors is a
corporation or (in the case of Guarantors only) partnership or limited liability
company duly and properly incorporated, organized or formed, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation, organization or
formation, as applicable, and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted (except to the
extent that a failure to maintain such existence, good standing or authority
would not reasonably be expected to have and does not have a Material Adverse
Effect).


Section 5.2    Authorization and Validity. The Borrower has the corporate power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by the Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which the Borrower is a party
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity.
Each Guarantor has the corporate, limited liability company or limited
partnership (as applicable) power and authority to execute and deliver the
Guaranty delivered by it and to perform its obligations thereunder. The
execution and delivery by each Guarantor of such Guaranty and the performance of
its obligations thereunder have been duly authorized, and each Guaranty
constitutes the legal, valid and binding obligations of such Guarantor
enforceable against such Guarantor in accordance with its terms, subject to
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general principles of equity.


Section 5.3    No Conflict; Government Consent. Neither the execution and
delivery by the Borrower or any Guarantor of the Loan Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate in any material respect (i)
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any Guarantor or (ii) the Borrower’s or any
Guarantor’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower or
any Guarantor is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or any Guarantor pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any Guarantor, is required to be obtained by the Borrower or any
Guarantor in connection with the execution and delivery of the Loan Documents,
the borrowings under this Agreement, the payment and performance by the Borrower
or any Guarantor of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.




62

--------------------------------------------------------------------------------





Section 5.4    Financial Statements. The March 31, 2019 consolidated financial
statements of the Borrower, heretofore delivered to the Lenders were prepared in
accordance with GAAP in effect on the date such statements were prepared and
fairly present, in all material respects, the consolidated financial condition
and operations of the Borrower at such date and the consolidated results of
their operations for the period then ended.


Section 5.5    Material Adverse Change. Since the date of the most recent
audited financial statements of the Borrower delivered to the Administrative
Agent, there has been no change in the business, Property, financial condition
or results of operations of the Borrower and the Guarantors which could
reasonably be expected to have a Material Adverse Effect.


Section 5.6    Taxes. The Borrower and Guarantors have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them and have paid all United States federal and
state income Taxes and all other material Taxes due from the Borrower and
Guarantors pursuant to such returns or pursuant to any assessment received by
the Borrower or any Guarantor, except such Taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided. No Tax Liens
have been filed and no claims are being asserted with respect to any such Taxes
that have had or would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Borrower and the
Guarantors in respect of any Taxes or other governmental charges are adequate.


Section 5.7    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any Senior Officer, threatened in writing against or affecting
the Borrower or any Guarantor which would reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. As of the Effective Date, the Borrower has no material
Contingent Obligations not provided for or disclosed in the financial statements
referred to in Section 5.4, except as would not reasonably be expected to have a
Material Adverse Effect.


Section 5.8    Subsidiaries. As of the Effective Date, Schedule 5.8 contains an
accurate list of all Subsidiaries of the Borrower as of the date of this
Agreement, setting forth their respective jurisdictions of organization and the
percentage of their respective capital stock or other ownership interests owned
by the Borrower or other Subsidiaries. All of the issued and outstanding shares
of capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and validly issued and are fully paid and non-assessable. All of
the Significant Designated Subsidiaries are Guarantors (or in the process of
becoming Guarantors in accordance with the requirements of Section 6.21(a)).


Section 5.9    ERISA. With respect to each Plan, the Borrower and all ERISA
Affiliates have paid all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code and could not
reasonably be subject to a lien under Section 430(k) of the Code or Title IV of
ERISA. Neither the Borrower nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.


Section 5.10    Accuracy of Information. None of the written information,
exhibits or reports furnished by the Borrower or any of its Guarantors (taken as
a whole) to the Administrative Agent or to any


63

--------------------------------------------------------------------------------





Lender in connection with the negotiation of, or compliance with, the Loan
Documents (taken as a whole) contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
(taken as a whole) contained therein not misleading at the time the statements
are furnished or dated (after giving effect to all modifications and supplements
to such written information, exhibits or reports, in each case, furnished after
the date on which such written information or such written data was originally
delivered); it being understood that for purposes of this Section 5.10, such
written information and written data shall not include projections, pro forma
financial information, financial estimates, forecasts, forward-looking
information or information of a general economic or general industry nature.


Section 5.11    Regulation U. Neither Borrower nor any Guarantor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.


Section 5.12    Material Agreements. Neither the Borrower nor any Guarantor is a
party to any agreement or instrument or subject to any charter or other
corporate limited liability company or partnership restriction which would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Guarantor is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in (i) any agreement
to which it is a party or (ii) any agreement or instrument evidencing or
governing Indebtedness, which default (in the case of clauses (i) and (ii))
would reasonably be expected to have a Material Adverse Effect.


Section 5.13    Compliance With Laws. The Borrower and the Guarantors are in
compliance with all applicable statutes, rules, regulations, orders and
restrictions (including, without limitation, the Controlled Substances Act) of
any domestic or foreign government or any instrumentality or agency thereof
having jurisdiction over the conduct of their respective businesses or the
ownership of their respective Property, the violation of which would reasonably
be expected to have a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions and the Controlled
Substances Act.


Section 5.14    Ownership of Properties. On the date of this Agreement, the
Borrower and the Guarantors will have good title, free of all Liens other than
those permitted by Section 6.16, to all of the Property and assets reflected in
the Borrower’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries (except to
the extent that (i) they may have been disposed of in a manner permitted by
Section 6.14(a) or (ii) the failure to have such title has not had and would not
reasonably be expected to have a Material Adverse Effect).


Section 5.15    Plan Assets; Prohibited Transactions. The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.


Section 5.16    Environmental Matters. In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
material compliance with applicable Environmental Laws and


64

--------------------------------------------------------------------------------





that none of the Borrower or any of its Subsidiaries is subject to any liability
under Environmental Laws that individually or in the aggregate would reasonably
be expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has received any notice to the effect that its Property and/or
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Material, which non-compliance or remedial action would
reasonably be expected to have a Material Adverse Effect.


Section 5.17    Investment Company Act. Neither the Borrower nor any Guarantor
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


Section 5.18    Insurance. The Borrower maintains, and has caused each Guarantor
to maintain, with financially sound and reputable insurance companies insurance
on all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice.


Section 5.19    Intentionally Omitted.


Section 5.20    Solvency.
(a)Immediately after the consummation of the transactions to occur on the
Effective Date and immediately following the making of each Credit Extension, if
any, made on the Effective Date and after giving effect to the application of
the proceeds of such Credit Extensions, (i) the fair value of the assets of the
Borrower on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, subordinated, contingent or otherwise, of the Borrower on a
consolidated basis; (ii) the present fair value of the Property of the Borrower
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Borrower on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become due and matured; (iii) the Borrower on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become due
and matured; and (iv) the Borrower on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the Effective Date. For the purposes hereof, the amount of any
contingent obligation at any time shall be computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
(b)The Borrower does not intend to, or to permit any Guarantors to, and does not
believe that it or any Guarantors will, incur debts beyond its or any such
Guarantor’s ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Guarantor and the
timing of the amounts of cash to be payable on or in respect of its Indebtedness
or the Indebtedness of any such Guarantor.


Section 5.21    No Default. No Default or Event of Default has occurred and is
continuing.


Section 5.22    Anti-Corruption Laws; Sanctions. The Borrower, each Guarantor
and their respective Subsidiaries and their respective officers and directors
and to the knowledge of Borrower and each such Guarantor, their respective
employees, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. The Borrower and each Guarantor have implemented and
maintain in effect for themselves and their respective Subsidiaries policies and
procedures to ensure compliance by the Borrower,


65

--------------------------------------------------------------------------------





each Guarantor, their respective Subsidiaries, and their respective officers,
employees and directors with Anti-Corruption Laws and applicable Sanctions. None
of the Borrower, any Guarantor, any of their respective Subsidiaries or, to the
knowledge of the Borrower or any Guarantor, any directors, officer, employee,
agent, or affiliate of the Borrower or any Guarantor or any of their respective
Subsidiaries is an individual or entity that is, or is 50% or more owned
(individually or in the aggregate, directly or indirectly) or controlled by
individuals or entities (including any agency, political subdivision or
instrumentality of any government) that are (i) the target of any Sanctions or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (as of the Effective Date, Crimea, Cuba,
Iran, North Korea and Syria). No Loan or Facility LC, use of the proceeds of any
Loan or Facility LC or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions.




66

--------------------------------------------------------------------------------





ARTICLE VI


COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
Section 6.1    Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent (for prompt
delivery by the Administrative Agent to each Lender):
(a)Within 120 days after the close of each of its fiscal years, an unqualified
(except for qualifications (i) relating to changes in accounting principles or
practices reflecting changes in GAAP or (ii) reasonably approved by the
Administrative Agent) audit report, with no going concern modifier (other than a
“going concern” or like qualification for any period within the twelve-month
period prior to the end of the term of this Agreement arising solely from the
impending maturity of the Loans), certified by one of the “Big Four” accounting
firms or other nationally recognized independent certified public accountants
reasonably acceptable to the Administrative Agent, prepared in accordance with
GAAP on a consolidated basis for itself and its Subsidiaries, including balance
sheets as of the end of such period, related profit and loss and stockholders’
equity statement, and a statement of cash flows and income from operations,
accompanied by any management letter issued by said accountants to the Borrower
in connection with the foregoing.
(b)Within 60 days after the close of the first three (3) quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss and stockholders’ equity statements and a statement of cash
flows and income from operations for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer or other Authorized Officer as having been prepared in accordance with
GAAP, except for year-end adjustments and the absence of footnotes.
(c)Together with the financial statements required under Sections 6.1(a) and
(b), (i) a compliance certificate in substantially the form of Exhibit B signed
by its chief financial officer or other Authorized Officer showing the
calculations necessary to determine compliance with Sections 6.20(a) through (e)
and stating that no Default or Event of Default exists, or if any Default or
Event of Default exists, stating the nature and status thereof, and (ii) a
schedule describing in reasonable detail all Investments constituting Contingent
Obligations made during the applicable reporting period.
(d)Within seventy-five (75) days after the end of each fiscal year, Borrower’s
current plan and forecast, including Borrower’s projected balance sheet, profit
and loss and stockholders’ equity statement, and a statement of cash flows and
income from operations for the current fiscal year.
(e)Within thirty (30) days after the end of each calendar month, a sales and
inventory report for such calendar month.


67

--------------------------------------------------------------------------------







(f)Within thirty (30) days after the end of each calendar month, a Borrowing
Base Certificate of an Authorized Officer of the Borrower, with respect to the
Inventory Valuation Date occurring on the last day of such calendar month.
(g)Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(h)Promptly upon the filing thereof, copies of all registration statements
(except Form S-8) and annual, quarterly, or other periodic reports, with the
exception of exhibits (unless otherwise requested by the Administrative Agent),
which the Borrower or any of its Subsidiaries files with the U.S. Securities and
Exchange Commission.
(i)Such other information (including, without limitation, additional financial
information, non-financial information and environmental reports) as the
Administrative Agent may from time to time reasonably request.


Any financial statement required to be furnished pursuant to Section 6.1(a) or
Section 6.1(b) or any document required to be delivered pursuant to Section
6.1(g) or Section 6.1(h) shall be deemed to have been furnished on the date on
which the Administrative Agent receives notice that the Borrower has filed such
financial statement with the U.S. Securities and Exchange Commission and is
available on the EDGAR website on the Internet at www.sec.gov or any successor
government website that is freely and readily available to the Administrative
Agent and the Lenders without charge. Notwithstanding the foregoing, the
Borrower shall deliver paper or electronic copies of any such financial
statement to the Administrative Agent if the Administrative Agent requests the
Borrower to furnish such paper or electronic copies until written notice to
cease delivering such paper or electronic copies is given by the Administrative
Agent. If any information which is required to be furnished to the
Administrative Agent under this Section 6.1 is required by law or regulation to
be filed by the Borrower with a government body on an earlier date, then the
information required hereunder shall be furnished to the Administrative Agent at
such earlier date.
Section 6.2    Use of Proceeds. The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for general corporate
purposes. The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U) (a) in violation of Regulation T, U or X or (b) outside
the ordinary course of business (unless, in the case of (b), in connection with
a Permitted Acquisition). The Borrower will not request any Advance or Facility
LC, and will not use, and the Borrower will ensure that its Subsidiaries and its
or their respective directors, officers, employees and agents do not use, the
proceeds of any Advance or Facility LC in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws. The
Borrower will not, directly or knowingly indirectly, use the proceeds of the
Advances, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Advances, whether as
underwriter, advisor, investor, or otherwise).




68

--------------------------------------------------------------------------------





Section 6.3    Notice of Material Events. The Borrower will, and will cause each
Guarantor to, give notice in writing to the Administrative Agent (for prompt
delivery by Administrative Agent to each Lender), promptly and in any event
within ten (10) days after a Senior Officer of the Borrower obtains knowledge
thereof, of the occurrence of any of the following:
(a)any Default or Event of Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Guarantor that, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions;
(c)with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;
(d)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and
(e)any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
Section 6.4    Conduct of Business. Except as otherwise permitted under this
Agreement, the Borrower shall at all times engage principally in the Related
Businesses, and shall cause each Guarantor to at all times engage principally in
the Related Businesses. Borrower shall, and shall cause each Guarantor to, do
all things necessary to remain duly incorporated, validly existing and in good
standing as a domestic corporation, limited liability company or limited
partnership (as applicable) in their respective jurisdictions of incorporation
or formation and maintain all requisite authority to conduct business in each
jurisdiction in which business is conducted, except where the failure to
maintain such authority would not reasonably be expected to have a Material
Adverse Effect; provided, however, that nothing contained herein shall prohibit
the dissolution of any Guarantor as long as the Borrower or another Guarantor
succeeds to the assets, liabilities and business of the dissolved Guarantor. 
Without limitation of the foregoing, the Borrower shall, and shall cause each
Guarantor to, at all times engage principally in the Related Businesses.


Section 6.5    Taxes. The Borrower will, and will cause each Guarantor to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings, with respect to which adequate reserves have been set aside in
accordance




69

--------------------------------------------------------------------------------





with GAAP, or which would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


Section 6.6    Insurance. The Borrower will, and will cause each Guarantor to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to Administrative Agent
upon request full information as to the insurance carried.


Section 6.7    Compliance with Laws and Material Contractual Obligations.
(a)The Borrower will, and will cause each Guarantor to, perform its obligations
under material agreements to which it is a party, except where the failure to
comply therewith or perform such obligations would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
(b)The Borrower will, and will cause each Guarantor to, comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject including, without limitation, all Environmental Laws,
except where the failure to comply therewith or perform such obligations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(c)The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all Anti-Corruption Laws and applicable Sanctions.
Borrower and each Guarantor will maintain in effect and enforce policies and
procedures designed to ensure compliance by Borrower, each Guarantor, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions. Borrower and
Guarantor will, and will cause their respective Subsidiaries and Affiliates to,
provide such information and take such actions as are reasonably requested by
Administrative Agent or any Lender in order to assist Administrative Agent and
the Lenders in maintaining compliance with anti-money laundering Laws.


Section 6.8    Intentionally Omitted.


Section 6.9    Maintenance of Properties. The Borrower and each Guarantor will
do all things necessary to maintain, preserve, protect and keep its Property in
good repair, working order and condition, except to the extent that the failure
to do so would not reasonably be expected to have and does not have a Material
Adverse Effect.


Section 6.10    Books and Records; Inspection. The Borrower will, and will cause
each of the Guarantors to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Guarantor to, permit the Administrative Agent, by it or its representatives and
agents to inspect any of the Property, books and financial records of the
Borrower and each Guarantor, to examine and make copies of the books of accounts
and other financial records of the Borrower and each Guarantor, and to discuss
the affairs, finances and accounts of the Borrower and each Guarantor with, and
to be advised as to the same by, their respective officers at such


70

--------------------------------------------------------------------------------





reasonable times and intervals as the Administrative Agent may designate. At any
time that a Default exists, such inspections and examinations shall be at
Borrower’s expense.


Section 6.11    Payment of Obligations. The Borrower will, and will cause each
Guarantor to, pay its obligations, including Tax liabilities, that, if not paid,
would reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) the Borrower or such Guarantor has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.


Section 6.12    Restrictions on Aggregate Secured Indebtedness. At no time shall
the aggregate amount of all outstanding Indebtedness of all Loan Parties
(including, without limitation, all Secured Project Debt) secured by Liens on
real property (excluding Permitted Liens) and all other obligations of all Loan
Parties secured by Liens on real property (excluding Permitted Liens) exceed
Fifty-Five Million Dollars ($55,000,000.00) on a pro forma basis as of the date
of any such incurrence.


Section 6.13    Merger; Division. Neither the Borrower nor any Guarantor will
(a) divide, or (b) merge or consolidate with or into any other Person, unless,
with respect to any such merger or consolidation:
(i)(A) any Guarantor is merging with any other Guarantor; (B) any Guarantor is
merging with the Borrower, and the Borrower is the continuing Person; (C) any
Guarantor is merging with a Person that is not a Subsidiary of the Borrower and
(1) if the Guarantor is not the continuing Person, such transaction is in
compliance with the provisions of Section 6.14(b) or the successor Person
becomes a Guarantor hereunder or (2) if the Guarantor is the continuing Person,
such transaction is a Permitted Acquisition or otherwise permitted under Section
6.15; or (D) a Non-Guarantor Subsidiary is merging with the Borrower or any
Guarantor, and the Borrower or a Guarantor, as applicable, is the continuing
Person; and
(ii)no Event of Default shall exist or shall occur after giving effect to such
transaction; and
(iii)after giving effect to such transaction, the Borrower shall be in
compliance with the Consolidated Tangible Net Worth Test and the Leverage Test;
and
(iv)the transaction is not otherwise prohibited under this Agreement.


Section 6.14    Sale of Assets.
(a)Neither the Borrower nor any Guarantor will lease, sell or otherwise dispose
of its Property, in a single transaction or a series of transactions, to any
other Person (other than the Borrower or another Guarantor) except for (i) sales
or leases in the ordinary course of business (including, without limitation, any
Permitted Disposition), (ii) leases, sales or other dispositions of its Property
that, together with all other Property of the Borrower and


71

--------------------------------------------------------------------------------





Guarantors previously leased, sold or disposed of (other than any disposition
described in clauses (i), (iii) or (iv) of this Section 6.14(a)) as permitted by
this Section during the fiscal quarter in which any such lease, sale or other
disposition occurs, do not constitute a Material Portion of the Property of the
Borrower and Guarantors (taken as a whole), (iii) transfers of assets by a
Guarantor to another Guarantor (including any Subsidiary that becomes a
Guarantor by executing and delivering a Guaranty to Administrative Agent at the
time at which such assets are transferred to such Subsidiary) and (iv)
dispositions of Investments in Joint Ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in the organizational documents governing such Joint Venture and
similar binding agreements.
(b)The Borrower shall not sell or transfer or cause to be sold or transferred
(other than to the Borrower or another Guarantor, including any Subsidiary that
becomes a Guarantor by executing and delivery a Guaranty to Administrative Agent
at the time at which such assets are transferred to such Subsidiary), in a
single transaction or a series of transactions (i) all or substantially all of
the assets of any Guarantor or (ii) such securities or other ownership interests
in a Guarantor as would result in such Guarantor ceasing to be a Subsidiary of
the Borrower (whether by merger, consolidation, sale, assignment or otherwise)
unless (A) any such transaction is (and, if it were the sale of all of the
assets of such Guarantor, such transaction would be) in compliance with the
provisions of Section 6.14(a) and (B) following such transaction and the release
of such Guarantor provided for below, the Borrower would be in compliance with
its obligations under this Agreement.  Upon not less than thirty (30) days’ (or
such shorter period as Administrative Agent in its sole discretion may accept)
prior written request from the Borrower, accompanied by a certificate of the
Borrower certifying as to the foregoing, Administrative Agent shall deliver, at
the time of the consummation of such transaction, a release of such Guarantor
from its obligations under the Guaranty, and such entity shall cease to be a
Guarantor hereunder.
(c)For purposes of this Section 6.14, “Material Portion” means, with respect to
the Property of the Borrower and Guarantors (taken as a whole), Property which
represents more than 20% of the book value of all assets of the Borrower and
Guarantors (taken as a whole). If a Material Portion of the Property of the
Borrower and Guarantors (taken as a whole) is leased, sold or disposed of in
violation of this Section 6.14, the Borrower shall pay to Administrative Agent
for the benefit of Lenders at the time of such lease, sale or disposal, all
amounts owed by the Borrower pursuant to Section 2.2, taking into account the
effect of such lease, sale or disposal.


Notwithstanding anything else that could be construed to the contrary in this
Section 6.14, the provisions of this Section 6.14 do not govern the
circumstances under which Liens may be granted, created or otherwise permitted
to exist (which shall be governed by Section 6.16) nor shall this Section 6.14
govern the circumstances under which Investments or Restricted Payments may be
made (which shall be governed by Section 6.15 and 6.19, respectively).
Section 6.15    Investments and Acquisitions. Neither the Borrower nor any
Guarantor will make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to


72

--------------------------------------------------------------------------------





become or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:
(i)Investments in Cash Equivalents and/or Marketable Securities.
(ii)Loans or advances made to officers, directors or employees of the Borrower
or any Guarantor or any Subsidiary not to exceed $500,000 in the aggregate
outstanding at any one time.
(iii)Investments (A) in contract rights granted by, entitlements granted by,
interests in securities issued by, or tangible assets of, political subdivisions
or enterprises thereof related to the home building or real estate operations of
the Borrower or any Guarantor or any Subsidiary, including without limitation
Investments in special districts, (B) arising in connection with the incurrence
of homeowners association obligations or otherwise in respect of community
facility district bonds, metro district bonds, mello-roos bonds and subdivision
improvement bonds and similar bonding requirements arising in the ordinary
course of business, and (C) constituting guarantee or indemnification
obligations (other than for the payment of borrowed money) entered into in the
ordinary course of business and incurred for the benefit of any adjoining
landowner, seller of real property or municipal government authority (or
enterprises thereof) in connection with the acquisition, entitlement and
development of real property.
(iv)Investments in existing Subsidiaries (subject, in the case of Non-Guarantor
Subsidiaries, to the provisions of Section 6.15(v)) and other Investments in
existence on the date hereof.
(v)Investments in (including Acquisitions of) (A) Non-Guarantor Subsidiaries or
(B) other Persons, so long as, immediately after giving effect to such
Investment, (1) on the date of, and taking into account, the consummation of
such Investment or Acquisition, there shall exist no Event of Default under this
Agreement and the Borrower is in pro forma compliance with the financial
covenants set forth in Section 6.20, and (2) with respect to any such Investment
or Acquisition in excess of $10,000,000 (other than with respect to any such
Investment constituting a Contingent Obligation, which shall be reported when
required pursuant to Section 6.1(c)(ii) above), the Borrower shall deliver to
Administrative Agent a certificate, signed by an Authorized Officer, certifying
to the best knowledge of the Borrower, that, on the date of, and taking into
account, the consummation of such Investment or Acquisition, and based on the
reasonable assumptions set forth in such Certificate, no Event of Default has
occurred and is continuing, and the Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.20.
(vi)Permitted Acquisitions.
(vii)The creation of new Subsidiaries engaged primarily in a Related Business
(or the purpose of which is principally to preserve the use of a name in


73

--------------------------------------------------------------------------------





which such business is conducted), subject to the limitations contained in
Section 6.15(v).
(viii)Pledges or deposits in cash by the Borrower or a Guarantor to support, and
guaranty and indemnification obligations arising in connection with surety
bonds, performance bonds or guarantees of completion in the ordinary course of
business.
(ix)Investments in Borrower, any Guarantor and/or any Subsidiary (including any
Contingent Obligations to the extent constituting an Investment), subject to the
limitations contained in Section 6.15(v).
(x)Investments pursuant to the Borrower’s or a Guarantor’s employment
compensation plans or agreements.
(xi)Payments on account of the purchase, redemption or other acquisition or
retirement for value, or any payment in respect of any amendment (in
anticipation of or in connection with any such retirement, acquisition or
defeasance) in whole or in part, of any shares of Capital Stock or other
securities of the Borrower, but only to the extent the same is permitted under
the definitive documentation governing any Public Indebtedness of the Borrower.
(xii)Investments received in connection with a disposition otherwise permitted
under Section 6.14 hereof.
(xiii)Investments received in connection with any bankruptcy or reorganization
proceeding, or as a result of foreclosure, perfection or enforcement of any Lien
or any judgment or settlement of any Person in exchange for or satisfaction of
Indebtedness or other obligations or other Property received from such Person,
or for other liabilities or obligations of such Person owing to the Borrower or
any Guarantor.
(xiv)Prepaid expenses, negotiable instruments held for collection and insurance
deposits, lease deposits, utility deposits, workers' compensation deposits,
performance deposits and other similar deposits, in each case made in the
ordinary course of business.
(xv)Investments arising under Rate Management Transactions under which the
Borrower or Guarantor are a counterparty.
(xvi)Investments, in addition to those enumerated above in this Section 6.15, in
an aggregate amount outstanding at any time not to exceed Five Million Dollars
($5,000,000).


Section 6.16    Liens. Without limitation of the requirements of Section 6.12,
neither the Borrower nor any Guarantor will create, incur, or suffer to exist
any Lien in, of or on the Property of the Borrower or any Guarantor, except:
(i)Permitted Liens.


74

--------------------------------------------------------------------------------







(ii)Liens for taxes, assessments or governmental charges or levies which solely
encumber property abandoned or in the process of being abandoned and with
respect to which there is no recourse to the Borrower or any Guarantor or any
Subsidiary.
(iii)Judgments and similar Liens arising in connection with court proceedings;
provided the execution or enforcement thereof is stayed and the claim is being
contested in good faith, with adequate reserves therefor being maintained by the
Borrower or such Guarantor in accordance with GAAP.
(iv)Liens securing Indebtedness of the Borrower or any Guarantor.
(v)Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.
(vi)Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory obligations, surety and appeal bonds, progress payments,
government contracts, utility services and other obligations of like nature in
each case incurred in the ordinary course of business.
(vii)Leases or subleases granted to others not materially interfering with the
ordinary course of business of the Borrower or any Guarantor.
(viii)(A) Any interest in or title of a lessor to property subject to any
Capitalized Lease Obligations, and (B) Liens securing purchase money
indebtedness.
(ix)Any option, contract or other agreement to sell or purchase an asset or
participate in the income or revenue derived therefrom, together with any Liens
granted to secure the obligations incurred in respect of any of the foregoing.
(x)Any legal right of, or right granted in good faith to, a lender or lenders to
which the Borrower or a Guarantor may be indebted to offset against, or
appropriate and apply to the payment of, such Indebtedness any and all balances,
credits, deposits, accounts, or monies of the Borrower or a Guarantor with or
held by such lender or lenders, including, without limitation, in respect of
cash management obligations and similar arrangements in the ordinary course of
business.
(xi)Any pledge or deposit of cash or property by the Borrower or any Guarantor
in conjunction with obtaining surety and performance bonds and letters of credit
required to engage in constructing on-site and off-site improvements or as
otherwise required by political subdivisions or other governmental authorities
in the ordinary course of business.


75

--------------------------------------------------------------------------------







(xii)Liens incurred in the ordinary course of business as security for the
Borrower’s or any Guarantor’s obligations with respect to indemnification in
favor of title insurance providers.
(xiii)Letters of Credit, bonds or other assets pledged to secure insurance
(including deductibles, retentions and other obligations to insurance providers)
in the ordinary course of business.
(xiv)Liens on assets securing warehouse lines of credit and repurchase
agreements and other credit facilities to finance the operations of the
Borrower’s mortgage lending Subsidiaries, insurance subsidiaries and/or
financial asset management Subsidiaries and Liens related to issuances of CMOs
and mortgage-related securities, so long as such assets are owned by such
mortgage lending Subsidiaries and financial asset Subsidiaries.
(xv)Liens on real property that (A) is not related to Housing Units and does not
constitute Land Under Development, Finished Lots or Entitled Land, and (B) is
owned by the Borrower or a Guarantor, which Liens secure Indebtedness of the
Borrower or such Guarantor, provided (x) each such Lien attaches only to such
real property and (y) the obligation secured by such Lien is limited to such
Indebtedness.
(xvi)Any put and call arrangements or restrictions on disposition related to the
Capital Stock set forth in the applicable organizational documents of any joint
venture or less-than Wholly-Owned Subsidiary or any related joint venture or
similar agreement.
(xvii)(A) Pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (B) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiaries.
(xviii)Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary;
provided that (A) such Acquisition is a Permitted Acquisition, and (B) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof).
(xix)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto.
(xx)Liens securing Non-Recourse Indebtedness.


76

--------------------------------------------------------------------------------







(xxi)Licenses of intellectual property granted in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of business of the Borrower and its Subsidiaries.
(xxii)Liens, encumbrances or other restrictions contained in any joint venture
agreement entered into by the Borrower or a Guarantor with respect to the
Capital Stock issued by the relevant joint venture or the assets of such joint
venture.
(xxiii)Customary Liens in favor of a trustee on cash, Cash Equivalents and
Marketable Securities supporting the repayment of Public Indebtedness in any
case arising in connection with the defeasance, discharge or redemption of such
Indebtedness.
(xxiv)Customary Liens in favor of a trustee on all money or personal property
held or collected by the trustee pursuant to any indenture governing Public
Indebtedness, to the extent such Liens secure only customary compensation and
reimbursement obligations of such trustee.
(xxv)Assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease.
(xxvi)Liens consisting of pledges or deposits of property to secure performance
in connection with operating leases made in the ordinary course of business to
which the Borrower or a Guarantor is a party as lessee.
(xxvii) Liens arising by operation of law in favor of issuers of letters of
credit in the documents presented under a letter of credit.
(xxviii) Other Liens securing obligations (other than Indebtedness for borrowed
money) in an aggregate amount outstanding at any time not to exceed Five Million
Dollars ($5,000,000.00).
Notwithstanding the foregoing, except as provided in Section 6.16(iii) above,
none of the stock, partnership interests, membership interests or other
ownership or equity interest in any Loan Party (including all rights to any
dividend or distribution, or other payment to Persons holding an ownership
interest in such Loan Party (including, without limitation, any redemptions,
share repurchases, returns of capital or payments of any amounts due to any
preferred equity holders)) shall be subject to any Lien.
Section 6.17    Affiliates. Neither the Borrower nor any Guarantor will enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than a Subsidiary) except (i) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Guarantor’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Guarantor than the Borrower or such Guarantor could reasonably obtain in a
comparable arms-length transaction, (ii) Investments permitted under Section
6.15, (iii) pursuant to employment compensation plans and agreements, (iv) with
officers, directors and employees of the Borrower


77

--------------------------------------------------------------------------------





or any Subsidiary so long as the same are duly authorized pursuant to the
articles of incorporation or bylaws (or procedures conducted in accordance
therewith) of such Guarantor or the Borrower, (v) transactions between or among
the Borrower or any Subsidiary or any entity that becomes a Subsidiary as a
result of such transaction, (vi) the issuance or transfer of Capital Stock of
the Borrower to any Affiliate of the Borrower or any former, current or future
officer, director, manager, employee or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower or any of its Subsidiaries to the
extent such issuance or transfer does not result in an Event of Default pursuant
to Section 7.1(k) at the time of such issuance or transfer; (vii) Restricted
Payments or other actions permitted pursuant to Section 6.19, and (viii) sales
or other transfers of real property to a Loan Party from an Affiliate at or
below the fair market value of such real property.


Section 6.18    PATRIOT Act Compliance. From time to time, with reasonable
promptness, Borrower must, and must cause each Guarantor to, deliver (a)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the PATRIOT Act or other applicable anti-money laundering
laws; and (b) notify the Administrative Agent of any change in its status as
exempt from the reporting requirements of the Beneficial Ownership Regulation
and, upon request of the Administrative Agent or any Lender, deliver to the
Administrative Agent or directly to the applicable Lender a completed Beneficial
Ownership Certification in form and substance reasonably satisfactory to
Administrative Agent.


Section 6.19    Restricted Payment; Repurchase of Stock; Prepayment, Redemption
or Purchase of Senior Notes.
(a)The Borrower will not, directly or indirectly, declare, make or pay, or incur
any liability to make or pay, or cause or permit to be declared, made or paid,
any Restricted Payment, or purchase, or incur any obligation to purchase, any
capital stock of the Borrower if, prior to or after giving effect to the
declaration and payment of any Restricted Payment or purchase of such stock, (i)
there shall exist any Event of Default under this Agreement, or (ii) there shall
exist any violation of the Consolidated Tangible Net Worth Test or the Leverage
Test.
(b)Without limitation of Section 6.19(a) above, Borrower may, directly or
indirectly, declare, make or pay, or incur any liability to make or pay, or
cause or permit to be declared, made or paid, Restricted Payments, or purchase,
or incur any obligation to purchase, any capital stock of the Borrower (1)
during any calendar quarter if, prior to or after giving effect to the
declaration and payment of any Restricted Payment or purchase of such stock or
the incurrence of any such obligation to pay or purchase, the Net Leverage Ratio
is greater than fifty percent (50%) but less than or equal to fifty-five percent
(55%), in an amount not to exceed the lesser of (A) Two Million Five Hundred
Thousand Dollars ($2,500,000), and (B) an amount equal to Five Million Dollars
($5,000,000), less the aggregate amount of all Restricted Payments and stock
purchases made (or liability incurred therefor) after the Effective Date
(provided that, if the amount so calculated under this clause (B) is less than
zero, such amount shall be deemed to be zero for the purposes hereof), and (2)
during any calendar quarter if, prior to or after giving effect to the
declaration and payment of any Restricted Payment or purchase of such stock or
the incurrence of any such obligation to pay or purchase, the Net Leverage Ratio
is less than


78

--------------------------------------------------------------------------------





or equal to fifty percent (50%), in an amount not to exceed the lesser of (A)
Five Million Dollars ($5,000,000), and (B) an amount equal to Ten Million
Dollars ($10,000,000), less the aggregate amount of all Restricted Payments and
stock purchases made (or liability incurred therefor) after the Effective Date
(provided that, if the amount calculated under this clause (B) is less than
zero, such amount shall be deemed to be zero for the purposes hereof). For the
avoidance of doubt, Borrower may not, at any time, directly or indirectly,
declare, make or pay, or incur any liability to make or pay, or cause or permit
to be declared, made or paid, any Restricted Payments, or purchase, or incur any
obligation to purchase, any capital stock of the Borrower if, prior to or after
giving effect to the declaration and payment of any such Restricted Payment or
purchase of such stock or the incurrence of any such obligation to pay or
purchase, the Net Leverage Ratio is greater than fifty-five percent (55%). As
used in this Section 6.19(b) only, “Restricted Payments” excludes (aa) dividends
or distributions by Borrower funded solely by the issuance of capital stock in
Borrower, (bb) dividends or distributions by any Subsidiary to its equity
owner(s) on a pro rata basis in accordance with such equity ownership, and (cc)
purchases and/or redemptions of capital stock in Borrower or any Subsidiary in
connection with the payment of Taxes by any employee of Borrower or any
Subsidiary with respect to the exercise by such employee of any vested
restricted stock unit, performance share unit or similar equity awards under any
employee incentive plan in Borrower or any Subsidiary.
(c)The Borrower will not, directly or indirectly, purchase, redeem or retire any
Senior Notes, except as otherwise required under any Senior Notes, or prepay any
outstanding principal not then due, or not otherwise required to be made or
incurred, under any Senior Notes, or incur any obligation to purchase, redeem or
retire prior to maturity, except as otherwise required under any Senior Notes,
or to prepay any outstanding principal not then due, or not otherwise required
to be made or incurred, under any Senior Notes, if, prior to or after giving
effect to such purchase, redemption, retirement or prepayment, (i) there shall
exist any Event of Default under this Agreement, (ii) there shall exist any
violation of the Consolidated Tangible Net Worth Test or the Leverage Test, or
(iii) the Net Leverage Ratio (calculated quarterly as of the last day of each
fiscal quarter) exceeds fifty-five percent (55%). Without limitation of the
foregoing, Borrower may, directly or indirectly, purchase, redeem or retire any
Senior Notes prior to maturity, except as otherwise required under any Senior
Notes, or prepay any outstanding principal amounts not then due, or not
otherwise required to be made or incurred, under, any Senior Notes, or incur an
obligation to purchase, redeem, retire prior to maturity, except as otherwise
required under any Senior Notes, or to prepay outstanding principal not then
due, or not otherwise required to be made or incurred, under, any Senior Notes,
if, prior to or after giving effect to such purchase, redemption, retirement or
prepayment, the Net Leverage Ratio is less than or equal to fifty-five percent
(55%); provided, however, that the aggregate amount of all such purchases,
retirements, redemptions and prepayments shall not exceed Five Million Dollars
($5,000,000) during any calendar quarter. Notwithstanding anything in this
Section 6.19(c) to the contrary, the Borrower may refinance any Senior Notes so
long as none of the refinanced principal shall have a scheduled due date prior
to the current maturity of the Senior Notes.




79

--------------------------------------------------------------------------------





Section 6.20    Financial Covenants and Tests.


(a)Consolidated Tangible Net Worth Test. The Borrower will not permit
Consolidated Tangible Net Worth (monitored and tested quarterly as of the last
day of each fiscal quarter) to be less than (i) $180,000,000 plus (ii) 50% of
the cumulative Consolidated Net Income for each fiscal quarter commencing on or
after July 1, 2017 (excluding any quarter in which there is a loss but applying
Consolidated Net Income thereafter first to such loss before determining 50% of
such amount for purposes of this calculation) plus (iii) 50% of the aggregate
proceeds received by the Borrower (net of reasonable fees and expenses) in
connection with any offering of stock or equity in each fiscal quarter after
commencing on or after July 1, 2017 (the “Consolidated Tangible Net Worth
Test”).
(b)Leverage Test. Borrower shall not permit the Leverage Ratio (monitored and
tested quarterly as of the last day of each fiscal quarter) to exceed sixty-five
percent (65%) (the “Leverage Test”).
(c)Reserved.
(d)Minimum Liquidity Amount. Borrower shall not, on any date of determination,
permit Borrower’s Unrestricted Cash (monitored and tested quarterly as of the
last day of each fiscal quarter) to be less than Ten Million Dollars
($10,000,000) (such greater amount being referred to herein as the “Minimum
Liquidity Amount”).
(e)Interest Coverage Test. Borrower shall not, on any date of determination,
permit the Interest Coverage Ratio (monitored and tested quarterly as of the
last day of each fiscal quarter) to be less than 1.75 to 1.0 (the “Interest
Coverage Test”); however, if the Interest Coverage Test was not satisfied on the
last day of any fiscal quarter, Borrower shall not be in Default hereunder so
long as Borrower shall maintain at any date of determination during the period
the Interest Coverage Test remains unsatisfied Unrestricted Cash of Borrower in
an amount equal to not less than an amount equal to the trailing twelve month
Consolidated Interest Incurred.
(f)Spec Unit Inventory Test. The Borrower shall not at any time permit the
aggregate number of Spec Units (monitored and tested quarterly as of the last
day of each fiscal quarter) owned by the Borrower or any Guarantor to exceed the
greater of (i) 50% of the number of Housing Unit Closings during the preceding
twelve (12) months or (ii) 100% of the number of Housing Unit Closings during
the preceding six (6) months (the “Spec Unit Inventory Test”). A failure to
comply with the Spec Unit Inventory Test shall not be an Event of Default or a
Default, but there shall be excluded from the Borrowing Base, as of the last day
of the quarter in which such non-compliance occurs, any excess Spec Units.
 
Section 6.21    Guaranty.
(a)Guaranty by Significant Designated Subsidiaries. As promptly as possible but
in any event within thirty (30) days (or such later date as may be agreed by the
Administrative Agent in its sole discretion) after a Significant Designated
Subsidiary is organized or acquired, or any Person becomes a Significant
Designated Subsidiary pursuant to the definition thereof, the Borrower shall
provide the Administrative Agent


80

--------------------------------------------------------------------------------





with written notice thereof setting forth information in reasonable detail
describing the material assets of such Significant Designated Subsidiary and
shall cause each such Subsidiary to deliver to the Administrative Agent a
joinder to the Guaranty (in the form contemplated thereby) pursuant to which
such Significant Designated Subsidiary agrees to be bound by the terms and
provisions thereof, each such Guaranty joinder to be accompanied by an updated
Schedule 5.8 hereto designating such Significant Designated Subsidiary as such,
appropriate corporate or limited liability company resolutions, other corporate
or limited liability company documentation and (if so requested by
Administrative Agent) legal opinions, in each case in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, and such
other documentation as the Administrative Agent may reasonably request.
(b)Release of Guarantor. The Administrative Agent is authorized to and shall
release and discharge from the Guaranty any Guarantor requested in writing by
the Borrower, provided that:
(i)no Default or Event of Default exists or would result from release of such
Guarantor;
(ii)the Guarantor being released has a Net Worth of less than $1,000,000; and
(iii)no Property owned by such Guarantor remains in, or is counted in the
calculation of, the Borrowing Base;
provided further that, in each such case, the Borrower has delivered to the
Administrative Agent a certificate of an Authorized Officer stating that all
conditions precedent provided for in this Section have been complied with and
that such release is authorized and permitted under the Agreement.
Section 6.22    Negative Pledge. Neither the Borrower nor any Guarantor will
directly or indirectly enter into any agreement (other than this Agreement) with
any Person that prohibits or restricts or limits the ability of the Borrower or
Guarantors to create, incur, pledge or suffer to exist any Lien in favor of
Lenders granted pursuant to the terms of this Agreement upon any real property
assets of the Borrower or any Guarantor; provided, however, that those
agreements creating Liens permitted under Sections 6.16(iii), (iv), (vii),
(viii), (ix), (xv), (xviii) and (xx) may prohibit, restrict or limit other Liens
on those assets encumbered by the Liens created by such agreements, and provided
further that the foregoing shall not (a) apply to restrictions and conditions
imposed by the Loan Documents, (b) prohibit the requirement of granting pari
passu (equal and ratable) Liens in favor of any holder of any public
Indebtedness if the Obligations hereunder are required to be secured, (c) apply
to restrictions and conditions contained in agreements relating to any
disposition permitted hereby pending such disposition, provided such
restrictions and conditions apply only to the assets subject to such
disposition, (d) apply to restrictions and conditions contained in leases or
other agreements that are customary and restrict the assignment (or subletting)
thereof and relate only to the assets subject thereto.


Section 6.23    Operating Accounts. Borrower shall at all times maintain a major
depository relationship with U.S. Bank National Association, a national banking
association.




81

--------------------------------------------------------------------------------





ARTICLE VII


DEFAULTS


Section 7.1    Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default (each, an “Event of
Default”):
(a)Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Guarantors to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date made or confirmed and,
with respect to any matter which is reasonably capable of being cured, Borrower
or such Guarantor, as applicable, shall have failed to cure the occurrence
causing the representation or warranty to be materially false within thirty (30)
days after notice thereof by Administrative Agent to Borrower.
(b)Nonpayment of (i) principal of any Loan when due, or (ii) any Reimbursement
Obligation, interest upon any Loan, any Commitment Fee or LC Fee within five (5)
days of written notice (which may include the invoice therefor) from
Administrative Agent or the applicable LC Issuer or Lender, or (iii) any other
obligation under any of the Loan Documents within five (5) days after written
notice (which may include the invoice therefor) from Administrative Agent that
the same is due.
(c)The breach of any of the covenants set forth in Section 6.20 (other than as
provided in Section 6.20(f)), Section 6.2 or Section 6.7(c).
(d)The breach by the Borrower (other than a breach which constitutes an Event of
Default under another Section of this ARTICLE VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
the earlier of (i) any Senior Officer becoming aware of any such breach and (ii)
the Administrative Agent notifying the Borrower of any such breach.
(e)Failure of the Borrower or any Guarantor to pay when due any payment of
principal or interest or any other material amount in respect of any Material
Indebtedness within fifteen (15) days (or such greater applicable grace period
as is provided in the applicable Material Indebtedness Agreement) of the date
when due; or the default by the Borrower or any Guarantor in the performance
(beyond the greater of thirty (30) days or the applicable grace period with
respect thereto, if any, provided in such Material Indebtedness) of any material
term, provision or condition contained in the applicable Material Indebtedness
Agreement if the effect of which default is to permit the holder(s) of such
Material Indebtedness or the lender(s) under the applicable Material
Indebtedness Agreement to cause ten percent (10%) or more of such Material
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any such applicable Material Indebtedness Agreement to be terminated
prior to its stated expiration date; or ten percent (10%) or more of the
Material Indebtedness of the Borrower or any Guarantor shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any


82

--------------------------------------------------------------------------------





Guarantor shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.
(f)The Borrower or any Guarantor shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate, limited liability company or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.1(f) or (vi)
fail to contest in good faith any appointment or proceeding described in Section
7.1(g).
(g)Without the application, approval or consent of the Borrower or any
Guarantor, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any Guarantor or any Substantial Portion of
their Property, or a proceeding described in Section 7.1(f)(iv) shall be
instituted against the Borrower or any Guarantor and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days.
(h)Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and the Guarantors which, when taken together with all
other Property of the Borrower and the Guarantors so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
(i)The Borrower or any Guarantor shall fail within thirty (30) days to pay,
obtain a stay with respect to, or otherwise discharge one or more (i) judgments
or orders for the payment of money in excess of $2,000,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate (net of amounts fully
covered by insurance as to which the applicable insurance provider has
acknowledged such coverage in writing), or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Guarantor to enforce any such judgment.
(j)(i) With respect to a Plan, the Borrower or an ERISA Affiliate is subject to
a lien in excess of $2,000,000 pursuant to Section 430(k) of the Code or Section
302(c) of ERISA or Title IV of ERISA, or (ii) an ERISA Event shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.


83

--------------------------------------------------------------------------------







(k)Any Change in Control shall occur.
(l)The occurrence of any “default,” as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.
(m)Any Loan Document shall fail to remain in full force or effect or any action
shall be taken by any Guarantor to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall deny that it has any
further liability under any Guaranty to which it is a party, or shall give
notice to such effect.
(n)Failure of the Borrower or any Guarantor to pay when due any payment of
principal or interest or any other material amount in respect of any Material
Non-Recourse Indebtedness within fifteen (15) days (or such greater applicable
grace period as is provided in the applicable Material Non-Recourse Indebtedness
Agreement) of the date when due; or the default by the Borrower or any Guarantor
in the performance (beyond the greater of thirty (30) days or the applicable
grace period with respect thereto, if any, provided in such Material
Non-Recourse Indebtedness) of any material term, provision or condition
contained in the applicable Material Non-Recourse Indebtedness Agreement if the
effect of which default is to permit the holder(s) of such Material Non-Recourse
Indebtedness or the lender(s) under the applicable Material Non-Recourse
Indebtedness Agreement to cause ten percent (10%) or more of such Material
Non-Recourse Indebtedness to become due prior to its stated maturity or any
commitment to lend under any such applicable Material Non-Recourse Indebtedness
Agreement to be terminated prior to its stated expiration date; or ten percent
(10%) or more of the Material Non-Recourse Indebtedness of the Borrower or any
Guarantor shall be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Borrower or any Guarantor shall not pay, or shall admit
in writing its inability to pay, its debts generally as they become due.


Section 7.2    No Defaults. The breach of the Spec Unit Inventory Test shall
specifically not be an Event of Default or a Default under this Agreement
(except that the same shall result in the exclusion of certain assets from the
Borrowing Base to the extent provided for in Section 6.20(f)).




84

--------------------------------------------------------------------------------





ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


Section 8.1    Acceleration; Remedies. If any Event of Default described in
Section 7.1(f) or Section 7.1(g) occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations under this Agreement and the other Loan Documents shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, any LC Issuer or any Lender and the Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the Facility LC Collateral Account, equal to
the difference of (y) the amount of LC Obligations at such time, less (z) the
amount on deposit in the Facility LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations under this Agreement and the other Loan
Documents (such difference, the “Collateral Shortfall Amount”). If any other
Event of Default occurs, the Administrative Agent may, and at the request of the
Required Lenders shall, (a) terminate or suspend the obligations of the Lenders
to make Loans hereunder and the obligation and power of the LC Issuers to issue
Facility LCs, or declare the Obligations under this Agreement and the other Loan
Documents to be due and payable, or both, whereupon the Obligations under this
Agreement and the other Loan Documents shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
(a)If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.
(b)The Administrative Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations under this Agreement and the other Loan Documents and any
other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuers under the Loan Documents, as provided
in Section 8.2.
(c)At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations under this Agreement and the other Loan Documents
have been paid in full (other than contingent indemnification obligations for
which no claim has been made), the Aggregate Commitment has been terminated, and
all issued Facility LCs have expired or been returned, undrawn, to the
applicable LC Issuer, any funds remaining in the Facility LC Collateral Account
shall be returned by the Administrative Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.
(d)If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuers to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.1(f) or Section
7.1(g) with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due under this Agreement and the other Loan Documents
shall have been obtained or


85

--------------------------------------------------------------------------------





entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
(e)Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.


Section 8.2    Application of Funds. After the exercise of remedies provided for
in Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:
(a)First, to payment of fees, indemnities, expenses and other amounts (including
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under ARTICLE III) payable to the Administrative Agent in its
capacity as such;
(b)Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and Commitment Fees) payable to the Lenders and the
LC Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuers as required by Section 9.6 and amounts
payable under ARTICLE III);
(c)Third, to payment of accrued and unpaid LC Fees, Commitment Fees and interest
on the Loans and Reimbursement Obligations, ratably among the Lenders and the LC
Issuers in proportion to the respective amounts described in this Section 8.2(c)
payable to them;
(d)Fourth, to payment of all Obligations ratably among the Lenders;
(e)Fifth, to the Administrative Agent for deposit to the Facility LC Collateral
Account in an amount equal to the Collateral Shortfall Amount (as defined in
Section 8.1(a)), if any; and
(f)Last, the balance, if any, to the Borrower or as otherwise required by law.


Section 8.3    Amendments. Subject to the provisions of this Section 8.3 and
subject to Section 3.3(b), the Required Lenders (or the Administrative Agent
with the consent in writing of the Required Lenders) and the Borrower may enter
into agreements supplemental hereto for the purpose of adding or modifying any
provisions to this Agreement or the Guaranty or changing in any manner the
rights of the Lenders or the Borrower hereunder or thereunder or waiving any
Default or Event of Default hereunder; provided, however, that no such
supplemental agreement shall:
(a)without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Facility Termination Date or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or


86

--------------------------------------------------------------------------------





fees thereon or Reimbursement Obligations related thereto or increase the amount
of the Commitment of such Lender hereunder.
(b)without the consent of all of the Lenders, reduce the percentage specified in
the definition of Required Lenders.
(c)without the consent of all of the Lenders, amend this Section 8.3.
(d)without the consent of all of the Lenders, release all or substantially all
of the Guarantors of the Obligations (except as provided in Section 6.21(b)).
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuers shall be
effective without the written consent of the LC Issuers. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may waive payment of the fee required under Section
12.3(c) without obtaining the consent of any other party to this Agreement.
Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency of a technical or immaterial nature, as
determined in good faith by the Administrative Agent.
Section 8.4    Preservation of Rights. No delay or omission of the Lenders, the
LC Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuers and the Lenders until the
Obligations have been paid in full.




87

--------------------------------------------------------------------------------





ARTICLE IX


GENERAL PROVISIONS


Section 9.1    Survival of Representations. All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.


Section 9.2    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.


Section 9.3    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.


Section 9.4    Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, any LC Issuer
and the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters which
shall survive and remain in full force and effect during the term of this
Agreement.


Section 9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.


Section 9.6    Expenses; Indemnification.
(a)The Borrower shall reimburse the Administrative Agent for all reasonable and
documented out-of-pocket expenses paid or incurred by the Administrative Agent,
including, without limitation, filing and recording costs and fees, costs of any
environmental review, and consultants’ fees, travel expenses, cusip costs and
reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent and/or the allocated costs of in-house counsel incurred
from time to time, in connection with the due diligence, preparation,
administration, negotiation, execution, delivery, syndication, distribution
(including, without limitation, via DebtX and any other internet service
selected by the Administrative Agent), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the LC Issuers and the Lenders for any costs, internal
charges and out-of-pocket expenses, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent, the LC Issuers and the Lenders and/or the
allocated costs of in-house counsel incurred from time to time, paid or incurred
by the Administrative Agent, any LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents. Expenses being reimbursed by
the Borrower under this Section include, without limitation, costs and expenses
incurred in connection with the Reports described in the following sentence. The
Borrower acknowledges that from time to time Administrative Agent may prepare
and may distribute to the


88

--------------------------------------------------------------------------------





Lenders (but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by Administrative Agent from information furnished to it
by or on behalf of the Borrower, after Administrative Agent has exercised its
rights of inspection pursuant to this Agreement.
(b)The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each LC Issuer, each Swing Line Lender, each
Lender, their respective affiliates, and each of their directors, officers and
employees, agents and advisors (each an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements and
settlement costs (including, without limitation, all expenses of litigation or
preparation therefor) whether or not the Administrative Agent, the Arranger, any
LC Issuer, any Swing Line Lender, any Lender or any affiliate is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby, any
actual or alleged presence or release of Hazardous Materials on or from any
Property owned or operated by the Borrower or any of its Subsidiaries, any
environmental liability related in any way to the Borrower or any of its
Subsidiaries, or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any of
its Subsidiaries, or the direct or indirect application or proposed application
of the proceeds of any Credit Extension hereunder, provided that such indemnity
shall not, as to any Indemnitee, apply to losses, claims, damages, liabilities
or related expenses to the extent such losses, claims, damages, liabilities or
related expenses (i) that result from the willful misconduct, bad faith or gross
negligence of such Indemnitee or any of its controlled affiliates or controlling
persons or any of the officers, directors, employees, partners, successors,
agents, advisors or representatives of any of the foregoing (in each case, (A)
as determined by a court of competent jurisdiction in a final and non-appealable
judgment and (B) with respect to any controlled affiliate, partner, agent,
advisor or representative, only if such person acted pursuant to the expressed
direction of such Indemnitee), or (ii) have arisen out of any dispute that does
not involve an act or omission of any Borrower or Guarantor and that is brought
by an Indemnitee against another Indemnitee (excluding any such claims against
the relevant Indemnitee in its capacity or in fulfilling its role as
Administrative Agent, bookrunner or lead arranger, as applicable, or any similar
role relating to the Loans). The obligations of the Borrower under this Section
9.6 shall survive the termination of this Agreement.


Section 9.7    Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.


Section 9.8    Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP applied on a
basis consistent with the consolidated audited financial statements of Borrower
as of December 31, 2018 (“Agreement Accounting Principles”). If any change in
GAAP from the principles used in preparing such statements would have a material
effect upon the results of any calculation required by or compliance with any
provision of this Agreement, and the Borrower, the Administrative Agent or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
calculation shall continue to be made or calculated and compliance with such
provision shall be determined using accounting principles used in preparing the
consolidated audited financial statements of the Borrower as of December 31,
2018.


89

--------------------------------------------------------------------------------





Section 9.9    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.


Section 9.10    Nonliability of Lenders. The relationship between the Borrower
on the one hand and the Lenders, the LC Issuer and the Administrative Agent on
the other hand shall be solely that of the borrower and lender. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby. It is
agreed that the Arranger shall, in its capacity as such, have no duties or
responsibilities under the Agreement or any other Loan Document. Each Lender
acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.


Section 9.11    Confidentiality. The Administrative Agent and each Lender agrees
to hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates (it being understood that the Persons to whom disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential (“Confidentiality Direction”)),
(ii) to legal counsel, accountants, and other professional advisors to the
Administrative Agent or such Lender, who will receive the Confidentiality
Direction, (iii) as provided in Section 12.3(e), (iv) to regulatory officials,
(v) to any Person as requested pursuant to or as required by law, regulation, or
legal process, (vi) to any Person in connection with any legal proceeding to
which it is a party, (vii) to its direct or indirect contractual counterparties
in swap agreements or to legal counsel, accountants and other professional
advisors to such counterparties, who will receive the Confidentiality Direction,
(viii) to Rating Agencies if requested or required by such Rating Agencies in
connection with a rating relating to the Advances hereunder (it being understood
that, prior to any such disclosure, such Rating Agency shall undertake to
preserve the confidentiality of the information),


90

--------------------------------------------------------------------------------





(ix) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, to the extent reasonably
necessary, (x) to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement, who
will receive the Confidentiality Direction, and (xi) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any LC
Issuer, the Swing Line Lender or any other Lender on a non-confidential basis
from a source other than the Borrower. Without limiting Section 9.4, the
Borrower agrees that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrower and the Administrative Agent and each Lender with
respect to any confidential information previously or hereafter received by the
Administrative Agent or such Lender in connection with this Agreement, and this
Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by the Administrative Agent or any Lender with respect to such
confidential information.


Section 9.12    Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.


Section 9.13    Disclosure. The Borrower and each Lender hereby acknowledge and
agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.


Section 9.14    USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower pursuant to Section 326 of the PATRIOT Act:
Each Lender hereby notifies Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow the Lenders to identify Borrower in
accordance with the PATRIOT Act.
Section 9.15    Reallocations on Effective Date. The Administrative Agent,
Borrower and each Lender agree that upon the effectiveness of this Agreement,
the amount of the Commitment of each Lender is as set forth on Schedule 1
attached hereto. Simultaneously with the effectiveness of this Agreement, the
Commitments of each of the Lenders as in effect immediately prior to the
effectiveness of this Agreement shall be reallocated among the Lenders pro rata
in accordance with their respective Commitments as set forth on Schedule 1. The
Lenders shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to the making of any Advances to be made on the Effective Date and any
netting transactions effected by the Administrative Agent) with respect to such
reallocations and assignments so that the Aggregate Outstanding Credit Exposure
shall be held by the Lenders pro rata in accordance with the amount of the
Commitments of the Lenders.
 
Section 9.16    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred


91

--------------------------------------------------------------------------------





from the original Person to the subsequent Person, and (b) if any new Person
comes into existence, such new Person shall be deemed to have been organized on
the first date of its existence by the holders of its ownership or equity
interest at such time.


Section 9.17    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Obligations or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


92

--------------------------------------------------------------------------------





ARTICLE X


THE ADMINISTRATIVE AGENT


Section 10.1    Appointment; Nature of Relationship. U.S. Bank National
Association d/b/a Housing Capital Company is hereby appointed by each of the
Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this ARTICLE X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders and (ii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.


Section 10.2    Powers. The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.


Section 10.3    General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.


Section 10.4    No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in ARTICLE IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.


Section 10.5    Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure


93

--------------------------------------------------------------------------------





to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.


Section 10.6    Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.


Section 10.7    Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.


Section 10.8    Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Pro Rata Shares (disregarding, for the avoidance
of doubt, the exclusion of Defaulting Lenders therein) (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(d) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.




94

--------------------------------------------------------------------------------





Section 10.9    Notice of Event of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.


Section 10.10    Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.


Section 10.11    Lender Credit Decision, Legal Representation.
(a)Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.
(b)Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.


Section 10.12    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be


95

--------------------------------------------------------------------------------





effective upon the appointment of a successor Administrative Agent or, if no
successor Administrative Agent has been appointed, thirty (30) days after the
retiring Administrative Agent gives notice of its intention to resign. Upon any
such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within fifteen (15) days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. Upon the
effectiveness of the resignation of the Administrative Agent, the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Administrative Agent, the provisions of this ARTICLE X shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.


Section 10.13    Administrative Agent and Arranger Fees. The Borrower agrees to
pay to U.S. Bank the fees agreed to by U.S. Bank and the Borrower, pursuant to
that certain letter agreement of even date herewith between U.S. Bank and the
Borrower (the “Fee Letter”). Lenders and Borrower understand and agree that,
except only as may otherwise be set forth in a separate side letter between U.S.
Bank and any other Lender (if at all), U.S. Bank shall have no obligation to
share any such fees paid to U.S. Bank pursuant to the Fee Letter with any of the
other Lenders.


Section 10.14    Delegation to Affiliates. The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under ARTICLES IX and X.


Section 10.15    Arranger and Book Runner. None of the Lenders identified in
this Agreement as an “Arranger” or “Book Runner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such, provided, however, that nothing in this
Section 10.15 shall affect the rights, powers, obligations,


96

--------------------------------------------------------------------------------





liabilities, responsibilities or duties of the Administrative Agent in such
capacity under this Agreement and the other Loan Documents. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Administrative
Agent in Section 10.11.


Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


Section 10.17    Certain ERISA Matters.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any Guarantor, that at least one
of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Facility LCs, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to


97

--------------------------------------------------------------------------------





such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Facility LCs, the Commitments and this Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Facility
LCs, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,
or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any Guarantor, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Facility LCs, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).




98

--------------------------------------------------------------------------------





ARTICLE XI


RATABLE PAYMENTS


Section 11.1    Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral or other protection ratably in proportion to their respective Pro
Rata Shares of the Aggregate Outstanding Credit Exposure. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.


ARTICLE XII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


Section 12.1    Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement. The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and this Section
12.1 does not prohibit assignments by any Lender creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.


Section 12.2    Participations.
(a)Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Outstanding Credit
Exposure owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender


99

--------------------------------------------------------------------------------





under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
(b)Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents provided that each such Lender may agree in its
participation agreement with its Participant that such Lender will not vote to
approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.
(c)Benefit of Certain Provisions. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5,
9.6 and 9.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1 or 3.2
than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Borrower, (ii) each Participant shall be subject to the provisions of
Section 3.7 and (iii) a Participant shall not be entitled to receive any greater
payment under Section 3.5 than the Lender who sold the participating interest to
such Participant would have received had it retained such interest for its own
account (A) except to the extent such entitlement to receive a greater payment
results from a change in treaty, law or regulation (or any change in the
interpretation or administration thereof by any Governmental Authority) that
occurs after the Participant acquired the applicable participation and (B), in
the case of any Participant that would be a Non-U.S. Lender if it were a Lender,
such Participant agrees to comply with the provisions of Section 3.5 to the same
extent as if it were a Lender (it being understood that the documentation
required under Section 3.5(f) shall be delivered to the participating Lender).
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


Section 12.3    Assignments.


100

--------------------------------------------------------------------------------







(a)Permitted Assignments. Any Lender may, upon the prior approval of
Administrative Agent, LC Issuer and Swing Line Lender, assign to any affiliate
of such Lender all or a portion of its respective Commitment, in such a manner
as to create privity of contract between such affiliate and the Borrower and to
make such affiliate a Lender for all purposes hereunder. Any Lender may, upon
the prior approval of Administrative Agent, LC Issuer and Swing Line Lender,
assign to any entity which meets the following conditions (“Assignee Lender”)
all or a portion of its respective Commitment, in such a manner as to create
privity of contract between such person and the Borrower and to make such person
a Lender for all purposes hereunder:
(i)The minimum portion of the total commitment which the assigning Lender may
assign to an Assignee Lender shall be Five Million Dollars ($5,000,000.00).
(ii)Without limiting the power of consent in subsection (iv) below, an Assignee
Lender (or its direct or indirect parent) shall be either (A) a commercial
lender organized under the laws of the United States, or any state thereof, and
having total assets in excess of Two Billion Dollars ($2,000,000,000) or (B) a
commercial bank organized under the laws of any other country which has total
assets in excess of Ten Billion Dollars ($10,000,000,000) or (C) any other
financial institution which has total assets in excess of Ten Billion Dollars
($10,000,000,000).
(iii)The senior unsecured debt of an Assignee Lender (or its direct or indirect
parent) shall have a rating of Baa-2 or higher from Moody’s or a comparable
rating agency.
(iv)Such assignment shall have been approved by Administrative Agent, LC Issuer
and Swing Line Lender, which approvals shall not be unreasonably withheld.
(v)The Assignee Lender shall have paid to the Administrative Agent an
administrative fee of $3,500.00 to process the admission of such Assignee
Lender.
(vi)The Assignee Lender shall not be Borrower or any of Borrower’s Affiliates.
(vii)Borrower’s consent shall have been obtained; provided, however, that,
during the existence of any Event of Default, Borrower’s consent shall not be
required in connection with any sale, transfer, assignment or syndication of any
portion of the Loan or any Lender’s interest therein.
(b)Assignment and Assumption. The Borrower and Administrative Agent may continue
to deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee Lender (or to an affiliate of such Lender)
until such time as (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee
Lender (or such affiliate) shall have


101

--------------------------------------------------------------------------------





been given to the Borrower and Administrative Agent by the assigning Lender and
the Assignee Lender (or such affiliate); (ii) the assigning Lender and the
Assignee Lender (or such affiliate) shall have delivered to the Borrower and
Administrative Agent an Assignment and Assumption. Upon request, Borrower will
execute and deliver to Administrative Agent an appropriate replacement
promissory note or replacement promissory notes in favor of each assignee (and
assignor, if such assignor is retaining a portion of its Commitment and
advances) reflecting such assignee’s (and assignor’s) portion of the Commitment.
Upon execution and delivery of such replacement promissory note(s) the original
promissory note or notes evidencing all or a portion of the Commitment being
assigned shall be canceled and returned to Borrower.
(c)Notice by Administrative Agent. Promptly following receipt by Administrative
Agent of an executed Assignment and Assumption, Administrative Agent shall give
notice to the Borrower and to the Lenders of: (i) the effectiveness of the
assignment by the assigning Lender to the Assignee Lender (or the affiliate of
the Lender); and (ii) the revised Pro Rata Shares and maximum amounts of the
Commitment in effect as a result of such assignment.
(d)Adjustment of Shares. Immediately upon delivery of the Assignment and
Assumption to Administrative Agent, this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee Lender (or affiliate of the Lender) and the resulting adjustment of the
Pro Rata Shares and maximum amounts of the Lenders’ Commitment arising
therefrom. The portion of the Commitment assigned to each Assignee Lender (or
such affiliate) shall reduce the Commitment of the assigning Lender by a like
amount.
(e)Rights of Assignee. From and after the date upon which Administrative Agent
notifies the assigning Lender that it has received an executed Assignment and
Assumption: (1) the Assignee Lender (or the Lender’s affiliate) thereunder shall
be a party to this Agreement and, to the extent that rights and obligations
hereunder have been assigned to it pursuant to such Assignment and Assumption,
shall have the rights and obligations of a Lender under this Agreement; and
(2) the assigning Lender shall, to the extent that rights and obligations under
this Agreement have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement.
(f)Assignee’s Agreements. By executing and delivering an Assignment and
Assumption, the Assignee Lender (or the Lender’s affiliate) thereunder confirms
and agrees as follows: (1) other than as provided in such Assignment and
Assumption, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
the Note or any other instrument or document furnished pursuant to the Loan;
(2) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
other parties or the performance or observance by the Borrower of any of its
obligations under the Note and this Agreement; (3) the Assignee Lender (or such
affiliate) has received a copy of this Agreement, together with such other
documents and information as the Assignee Lender


102

--------------------------------------------------------------------------------





(or such affiliate) has deemed appropriate to make its own credit analysis and
decision to enter into the Assignment and Assumption; (4) the Assignee Lender
(or such affiliate) will, independently and without reliance upon Administrative
Agent, continue to make its own credit decisions in taking or not taking action
under this Agreement; (5) the Assignee Lender (or such affiliate) hereby
appoints and authorizes Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Loan
Documents and this Agreement as are delegated to Administrative Agent thereunder
and hereunder, together with such powers as are reasonably incidental thereto;
and (6) the Assignee Lender (or such affiliate) agrees that it will perform all
of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender and confirms the representations and warranties of
the assigning Lender under this Agreement. Any assignment in violation of this
Section 12.3 shall be deemed to be a participation under Section 12.2 of this
Agreement.
(g)Register. Administrative Agent shall maintain at one of its offices in the
State of California a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.




103

--------------------------------------------------------------------------------





ARTICLE XIII


NOTICES


Section 13.1    Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail as follows:
(i)if to the Borrower, to it at The New Home Company Inc., 85 Enterprise, Suite
450, Aliso Viejo, CA 92656, Attention: John Stephens, Chief Financial Officer;
(ii)if to the Administrative Agent, to it at U.S. Bank National Association
d/b/a Housing Capital Company, 3200 Bristol Street, Suite 800, Costa Mesa, CA
92626, Attention: Julie MacHale;
(iii)if to a Lender or LC Issuer, to it at its address set forth in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or LC Issuer pursuant to Article II if such Lender or LC Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its respective discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the recipient otherwise prescribes pursuant to the preceding paragraph,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(c)Change of Address, Etc. Any party hereto may change its address or number for
notices and other communications hereunder by notice to the other parties hereto
given in the manner set forth in this Section 13.1.




104

--------------------------------------------------------------------------------





ARTICLE XIV


COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION


Section 14.1    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in ARTICLE IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


Section 14.2    Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.


ARTICLE XV


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


Section 15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF CALIFORNIA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.


Section 15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN ORANGE COUNTY, CALIFORNIA IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN ORANGE COUNTY, CALIFORNIA.


105

--------------------------------------------------------------------------------







Section 15.3    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.


ARTICLE XVI


BAIL-IN OF EEA FINANCIAL INSTITUTIONS


Section 16.1    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Signature Pages Follow]












106

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.


 
THE NEW HOME COMPANY INC.,
a Delaware corporation




By:_________________________
Name: ______________________
Title: _______________________




By:_________________________
Name: ______________________
Title: _______________________
 
 







[Signatures Continue on the Following Page]


































































S-1




--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION,
D/B/A HOUSING CAPITAL COMPANY
as a Lender, a Swing Line Lender, an LC Issuer and Administrative Agent




By:_________________________
Name: Julie MacHale
Title: Senior Vice President
 
 



[Signatures Continue on the Following Page]
























































































S-2




--------------------------------------------------------------------------------





CITIBANK, N.A.,
a national banking association,
as a Lender




By:______________________________
Name: ___________________________
Title: ____________________________






[Signatures Continue on the Following Page]
 
    




















































































S-3




--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
a national banking association,
as a Lender




By:______________________________
Name: ___________________________
Title: ____________________________




 
[Signatures Continue on the Following Page]
 
    




















































































S-4




--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By:______________________________
Name: ___________________________
Title: ____________________________




By:______________________________
Name: ___________________________
Title: ____________________________




 
[Signatures Continue on the Following Page]
 
    










































































S-5




--------------------------------------------------------------------------------





ZIONS BANCORPORATION, N.A. (FKA ZB, N.A.) DBA CALIFORNIA BANK & TRUST,
a national banking association,
as a Lender




By:______________________________
Name: ___________________________
Title: ____________________________






 
[Signatures Continue on the Following Page]
 


















































































S-6




--------------------------------------------------------------------------------





BANK OF THE WEST,
a California banking corporation,
as a Lender




By:______________________________
Name: ___________________________
Title: ____________________________




 
[Signatures Continue on the Following Page]
























































































S-7




--------------------------------------------------------------------------------





CITY NATIONAL BANK,
a national banking association,
as a Lender




By:______________________________
Name: ___________________________
Title: ____________________________
































































































S-8




--------------------------------------------------------------------------------





PRICING SCHEDULE
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the following table based on the Borrower’s Leverage Ratio as reflected in
the then most recent Financials:
Level
Leverage
Ratio
Applicable
Margin
Applicable Fee
Rate
I
<30%
2.25%
0.25%
II
>30%, <40%
2.50%
0.50%
III
>40%, <50%
2.75%
0.60%
IV
>50%
3.00%
0.70%



Adjustments, if any, to the Applicable Margin or Applicable Fee Rate, to the
extent determined on the basis of the Leverage Ratio, shall be effective from
and after the first day of the first fiscal month immediately following the date
on which the delivery of the Financials is required until the first day of the
first fiscal month immediately following the next such date on which delivery of
such Financials of the Borrower is so required. If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five (5) days after such Financials are so delivered.
“Financials” means the annual or quarterly financial statements of the Borrower
and the related compliance certificates delivered pursuant to Section 6.1(a) or
(b) and Section 6.1(c), as applicable.
Without limitation of the rights of the Administrative Agent and the Lenders
pursuant to Sections 2.11 and 7.2, if any financial statement or certification
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, Borrower shall immediately (a)
deliver to the Administrative Agent a corrected compliance certificate for such
Applicable Period, (b) determine the Applicable Margin for such Applicable
Period based upon the corrected compliance certificate, and (c) promptly pay to
the Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto.




























Pricing Schedule




--------------------------------------------------------------------------------





SCHEDULE 1
Commitments
As of the Effective Date:
Lender:
Commitment:
Percentage:
U.S. Bank National Association
d/b/a Housing Capital Company
$39,000,000.00
30.000000000%
Citibank, N.A.
$19,500,000.00
15.000000000%
Credit Suisse AG, Cayman Islands Branch
$16,900,000.00
13.000000000%
Bank of the West
$16,900,000.00
13.000000000%
JPMorgan Chase Bank, N.A.
$14,300,000.00
11.000000000%
City National Bank
$11,700,000.00
9.000000000%
Zion Bancorporation, N.A.
$11,700,000.00
9.000000000%
 
 
 
TOTAL COMMITMENTS
$130,000,000.00
100.000000000%









































































Schedule 1




--------------------------------------------------------------------------------





SCHEDULE 2


Intentionally Omitted






































































































Schedule 2




--------------------------------------------------------------------------------





SCHEDULE 3
Guarantors
As of the Effective Date:


DMB/TNHC LLC
Larkspur Land 8 Investor, LLC
Larkspur Land 8 Owner, LLC
LR8 Investors, LLC
LR8 Owner, LLC
The New Home Company Northern California LLC
The New Home Company Southern California LLC
TNHC - Arantine GP LLC
TNHC - Calabasas GP LLC
TNHC - Santa Clarita GP, LLC
TNHC Arizona LLC
TNHC Arizona Marketing LLC
TNHC Canyon Oaks LLC
TNHC Grove Investment LLC
TNHC Land Company LLC
TNHC Realty and Construction Inc.
TNHC San Juan LLC
TNHC Tidelands LLC
TNHC Holdings, LLC
TNHC Holdings 1, LLC








Schedule 3




--------------------------------------------------------------------------------











SCHEDULE 4
LC Issuer’s LC Limits
LC Issuer
LC Limit
U.S. Bank National Association d/b/a Housing Capital Company
$17,500,000.00





















































































Schedule 4




--------------------------------------------------------------------------------





SCHEDULE 5.8
Subsidiaries
As of the Effective Date:
Name of Subsidiary
Jurisdiction of Formation
Percentage of Stock Owned
Owner
DMB/TNHC LLC
Delaware
100%
TNHC Arizona LLC 
Larkspur Land 8 Investors, LLC
Delaware
100%
 The New Home Company Northern California LLC (99%)
TNHC Realty and Construction Inc. (1%)
Larkspur Land 8 Owner, LLC
Delaware
100%
Larkspur Land 8 Investors, LLC
LR8 Investors, LLC
Delaware
100%
The New Home Company Southern California LLC
LR8 Owner, LLC
Delaware
100%
LR8 Investors, LLC
The New Home Company Northern California LLC
Delaware
100%
The New Home Company Inc.
The New Home Company Southern California LLC
Delaware
100%
The New Home Company Inc.
TNHC - Arantine GP LLC
Delaware
100%
TNHC Land Company LLC
TNHC - Calabasas GP LLC
Delaware
100%
The New Home Company Southern California LLC
TNHC - Santa Clarita GP, LLC
Delaware
100%
The New Home Company Southern California LLC
TNHC Arizona LLC
Delaware
100%
The New Home Company Inc.
TNHC Canyon Oaks LLC
Delaware
100%
TNHC Land Company LLC
TNHC Grove Investment LLC
Delaware
100%
The New Home Company Northern California LLC
TNHC Land Company LLC
Delaware
100%
The New Home Company Inc.
TNHC Realty and Construction Inc.
Delaware
100%
The New Home Company Inc.
TNHC San Juan LLC
Delaware
100%
The New Home Company Southern California LLC
TNHC Tidelands LLC
Delaware
100%
The New Home Company Northern California LLC
TNHC Arizona Marketing LLC
Delaware
100%
The New Home Company Inc.
TNHC Holdings LLC
Delaware
100%
TNHC Land Company LLC
TNHC Holdings 1 LLC
Delaware
100%
TNHC Land Company LLC





--------------------------------------------------------------------------------





EXHIBIT A
Intentionally Omitted








































































































Exhibit A - Page 1




--------------------------------------------------------------------------------





EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE
To:
The Lenders parties to the

Credit Agreement Described Below
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of May 10, 2016, as modified by that certain
Modification Agreement dated as of September 27, 2017 and that certain Second
Modification dated as of August 7, 2019 (as further amended, modified, renewed
or extended from time to time, the “Agreement”) among The New Home Company Inc.,
a Delaware corporation (the “Borrower”), the Lenders party thereto and U.S. Bank
National Association d/b/a Housing Capital Company, as Administrative Agent for
the Lenders. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [__________] of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct in all
material respects.
5.    Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.
6.    Schedule III attached hereto is a specification of any change in the
identity of the Subsidiaries of Borrower (including each such new Subsidiary’s
jurisdiction of organization, the percentage of its respective capital stock or
other ownership interests owned by the Borrower or other Subsidiaries, and
specification of whether such Subsidiary is a Significant Designated Subsidiary)
at the end of the fiscal period to which this certificate relates from the
respective identities of the Subsidiaries of Borrower as of the most recent
prior fiscal period.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:


Exhibit B - Page 1




--------------------------------------------------------------------------------





                                                    
                                                    
                                                        
                                                                            
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this [__] day of
[_______], 20[__].
 
THE NEW HOME COMPANY INC.,
a Delaware corporation




By:_________________________
Name: ______________________
Title:________________________




By:_________________________
Name: ______________________
Title: _______________________































































Exhibit B - Page 2




--------------------------------------------------------------------------------





SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of [_________], 20[__] with
Provisions of Sections 6.19 and 6.20 of
the Agreement
[insert relevant calculations]






























































































Exhibit B - Page 3




--------------------------------------------------------------------------------





SCHEDULE II TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due










































































































Exhibit B - Page 4




--------------------------------------------------------------------------------





SCHEDULE III TO COMPLIANCE CERTIFICATE
Changes to Identity of Subsidiaries
Name of Subsidiary
Jurisdiction of Formation
Percentage of Stock Owned
Owner
Significant Designated Subsidiary
 
 
 
 
Y / N































































































Exhibit B - Page 5




--------------------------------------------------------------------------------





EXHIBIT C


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.




--------------------------------------------------------------------------------





1.
Assignor:
[ ]
 
 
 
2.
Assignee:
[ ][and is an Affiliate/ Approved Fund of [identify Lender]1
 
 
 
3.
Borrower(s):
The New Home Company Inc.
 
 
 
 
4.
Administrative Agent:
U.S. Bank National Association d/b/a Housing Capital Company, as the agent under
the Credit Agreement.
 
 
 
5.
Credit Agreement:
The $130,000,000.00 Amended and Restated Credit Agreement dated as of May 10,
2016 among The New Home Company Inc., the Lenders party thereto, U.S. Bank
National Association d/b/a Housing Capital Company, as Administrative Agent, and
the other agents party thereto, as modified by that certain Modification
Agreement dated as of September 27, 2017 and that certain Second Modification
dated as of August 7, 2019.
6.
Assigned Interest:
 
 
 
 
 
 
 
Aggregate Amount of Commitment/Loans for all Lenders2
Amount of Commitment/Loans Assigned3
Percentage Assigned of Commitment/Loans4
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%
 
 
 
7.
Trade Date:
[______________________]5
 



Effective Date: [____________________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]




By:_________________________________
Title:
 
 
 
ASSIGNEE
[NAME OF ASSIGNEE]




By:_________________________________
Title:



            
1Select as applicable. 
2Amount to be adjusted by the counterparties to take into account any payments
of prepayments made between the Trade Date and the Effective Date.
3Amount to be adjusted by the counterparties to take into account any payment or
prepayments made between the Trade Date and the Effective Date.
4Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
5Insert if satisfaction of minimum amounts tis to be determined as of the Trade
Date.




--------------------------------------------------------------------------------









[Consented to and]6 Accepted:
 
 
 
U.S. BANK NATIONAL ASSOCIATION
D/B/A HOUSING CAPITAL COMPANY, as Administrative Agent
 
 
 
By:____________________________
 
Title:
 
 
 


[Consented to:]7
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:____________________________
 
Title:
 
 
 





















































            
6To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
7To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, LC Issuer) is required by the terms of the Credit Agreement.




--------------------------------------------------------------------------------





ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents, (v)
inspecting any of the Property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement




--------------------------------------------------------------------------------





Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.










--------------------------------------------------------------------------------





EXHIBIT D
FORM OF BORROWING NOTICE
TO:
U.S. Bank National Association d/b/a Housing Capital Company, as Administrative
Agent (the “Administrative Agent”) under that certain Amended and Restated
Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), dated as of May 10, 2016 among The New
Home Company Inc. (the “Borrower”), the financial institutions party thereto, as
lenders (the “Lenders”), and the Administrative Agent, as modified by that
certain Modification Agreement dated as of September 27, 2017 and that certain
Second Modification dated as of [July ___, 2019].

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.8 of the Credit Agreement, and the Borrower
hereby requests to borrow on [_______________], 20[__] (the “Borrowing Date”):
(a)    from the Lenders, on a pro rata basis, an aggregate principal Dollar
Amount of $[___________] in Revolving Loans as:
1. ¨    a Base Rate Advance
2. ¨    a Eurocurrency Advance with an Interest Period of [_________] month(s)
(b)    from the Swing Line Lender, a Swing Line Loan of $[____________]
The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects (except to the extent
already qualified by materiality, in which case said representations and
warranties are true and correct in all respects) as of such date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) on and as of such earlier date; (ii) at the time of and
immediately after giving effect to such Advance, no Default or Event of Default
shall have occurred and be continuing; and (iii) all other relevant conditions
set forth in Section 4.2 of the Credit Agreement have been satisfied.
******






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: [_______________], 20[__]
 
THE NEW HOME COMPANY INC.,
a Delaware corporation




By:_________________________
Name: ______________________
Title: _______________________




By:_________________________
Name: ______________________
Title: _______________________













--------------------------------------------------------------------------------





EXHIBIT E
FORM OF GUARANTY
GUARANTY
THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of June 26, 2014 by and
among each of the Persons listed on the signature pages hereto (each an “Initial
Guarantor”) and those additional Persons which become parties to this Guaranty
by executing a supplement hereto (a “Guaranty Supplement”) in the form attached
hereto as Annex I (such additional Persons, together with the Initial
Guarantors, the “Guarantors”), in favor of U.S. Bank National Association d/b/a
Housing Capital Company, as Administrative Agent (the “Administrative Agent”),
for the benefit of Lenders under the Credit Agreement described below. Unless
otherwise defined herein, capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
W I T N E S S E T H :
WHEREAS, The New Home Company Inc., a Delaware corporation (“Borrower”), the
financial institutions from time to time party thereto (collectively, the
“Lenders”), and the Administrative Agent have entered into that certain Credit
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
which Credit Agreement provides, subject to the terms and conditions thereof,
for extensions of credit and other financial accommodations (the “Loan”) to be
made by the Lenders to or for the benefit of the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty, whereby each of the Guarantors, without limitation and with full
recourse, shall guarantee the payment when due of all Obligations, including,
without limitation, all principal, interest, letter of credit reimbursement
obligations and other amounts that shall be at any time payable by the Borrower
under the Credit Agreement or the other Loan Documents; and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor to receive funds through contributions to capital, and for each
Guarantor to receive funds through intercompany advances or otherwise, from
funds provided to the Borrower pursuant to the Credit Agreement and the
flexibility provided by the Credit Agreement for each Guarantor to do so which
significantly facilitates the business operations of the Borrower and each
Guarantor and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, and to make the Loans and the other financial
accommodations to the Borrower and to issue the Facility LCs described in the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
under the Credit Agreement and the other Loan Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Representations, Warranties and Covenants. Each of the Guarantors represents
and warrants to each Lender and the Administrative Agent as of the date of this
Guaranty, giving effect




--------------------------------------------------------------------------------





to the consummation of the transactions contemplated by the Loan Documents on
the Effective Date, and thereafter on each date as required by Section 4.2 of
the Credit Agreement that:
(a)It (i) is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization, (ii) is duly qualified to do
business as a foreign entity and is in good standing (to the extent such concept
is applicable) under the laws of each jurisdiction where the business conducted
by it makes such qualification necessary, and (iii) has all requisite corporate,
partnership or limited liability company power and authority, as the case may
be, to own, operate and encumber its property and to conduct its business in
each jurisdiction in which its business is conducted, except to the extent that
the failure to maintain such existence status, or authority would not reasonably
be expected to result in a Material Adverse Effect.
(b)It has the requisite corporate, limited liability company or limited
partnership, as applicable, power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate, limited liability
company or partnership proceedings, including any required shareholder, member
or partner approval, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor, in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity.
(c)Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) in any material respect
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Guarantor or any
provisions of any indenture, instrument or agreement to which the Guarantor is
party or is subject or by which it or its property is bound, (iii) result in the
creation or imposition of any Lien whatsoever upon any of the property or assets
of such Guarantor, other than Liens permitted or created by the Loan Documents,
or (iv) require any approval of such Guarantor’s board of directors,
shareholders, members or partners except such as have been obtained. The
execution, delivery and performance by such Guarantor of each of the Loan
Documents to which such Guarantor is a party do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by any Governmental Authority, except filings, consents or notices which
have been made.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Facility LC outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other
Obligations shall remain unpaid, it will fully comply with those covenants and
agreements of the Borrower applicable to such Guarantor set forth in the Credit
Agreement.
2.The Guaranty. Each of the Guarantors hereby irrevocably and unconditionally
guarantees, jointly and severally with the other Guarantors, the full and
punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of the Obligations, including, without limitation, (i) the principal
of and interest on each Loan made to the Borrower pursuant to the Credit
Agreement, (ii) obligations owing under or in connection with Facility LCs, and
(iii) all other amounts payable by the Borrower under the Credit Agreement and
the other Loan Documents, and including, without limitation, all Rate Management
Obligations (but excluding, for the avoidance of doubt, all Excluded Swap
Obligations) (all of the foregoing being referred to collectively as the
“Guaranteed Obligations”). Upon the failure by the Borrower to pay punctually
any such amount, subject to any




--------------------------------------------------------------------------------





applicable grace or notice and cure period, each of the Guarantors agrees that
it shall forthwith on demand pay such amount at the place and in the manner
specified in the Credit Agreement or the relevant other Loan Document, as the
case may be. Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection. Each of the Guarantors hereby waives any and all
benefits and defenses under CC Section 2810 and agrees that by doing so
Guarantors shall be liable even if Borrower had no liability at the time of
execution of any of the Loan Documents or thereafter ceases to be liable. Each
of the Guarantors hereby waives any and all benefits and defenses under CC
Section 2809 and agrees that by doing so Guarantors’ liability may be larger in
amount and more burdensome than that of Borrower Notwithstanding any other
provision of this Guaranty, the amount guaranteed by each Guarantor hereunder
shall be limited to the extent, if any, required so that its obligations
hereunder shall not be subject to avoidance under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law. In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.


3.Guaranty Unconditional. The obligations of each of the Guarantors hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
(a)any extension, renewal, settlement, indulgence, compromise, waiver or release
of or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(b)any modification or amendment of or supplement to the Credit Agreement, any
agreement evidencing Rate Management Transactions or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;
(c)any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
Person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations, any impairment or any diminution or loss of value of any
security or collateral for the Loan, or any disability or other defense of
Borrower or any other Guarantor;
(d)any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrower or any other guarantor of
any of the Guaranteed Obligations;
(e)the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or in




--------------------------------------------------------------------------------





connection with any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
(f)the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any agreement
evidencing Rate Management Transactions or any provision of applicable law,
decree, order or regulation purporting to prohibit the payment by the Borrower
or any other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;
(g)the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;
(h)the election by, or on behalf of, any one or more of the Lenders, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;
(i)any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(j)the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Lenders or the Administrative Agent for repayment
of all or any part of the Guaranteed Obligations;
(k)the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or
(l)any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this Section 3, constitute a legal or equitable discharge
of any Guarantor’s obligations hereunder or otherwise reduce, release, prejudice
or extinguish its liability under this Guaranty.


4.Discharge Only Upon Payment In Full; Reinstatement In Certain Circumstances.
Each of the Guarantors’ obligations hereunder shall remain in full force and
effect until all Guaranteed Obligations shall have been paid in full in cash
(other than Unliquidated Obligations) and the Commitments and all Facility LCs
shall have terminated or expired or, in the case of all Facility LCs, are fully
collateralized on terms reasonably acceptable to the Administrative Agent, at
which time, subject to all the foregoing conditions, the guarantees made
hereunder shall automatically terminate. Each of the Guarantors agrees that
Administrative Agent and Lenders may enforce this Guaranty without the necessity
of resorting to or exhausting any security or collateral (including, without
limitation, pursuant to a judicial or nonjudicial foreclosure), if any, and
without the necessity of proceeding against Borrower or any other Guarantor.
Each of the Guarantors hereby waives any and all benefits under CC
Sections 2845, 2849 and 2850, including, without limitation, the right to
require Administrative Agent or Lenders to proceed against Borrower, to proceed
against any other Guarantor, to foreclose any lien on any real or personal
property, to exercise any right or remedy under the Loan Documents, to draw upon
any letter of credit issued in connection herewith, or to pursue any other
remedy or to enforce any other right. For purposes of this Guaranty
“Unliquidated Obligations” means at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation under the Credit Agreement to
reimburse each LC Issuer for drawings not yet made under a Facility LC issued by
it; (ii) any other obligation (including any guarantee) under the Credit
Agreement that is contingent in nature at such time; or (iii) an




--------------------------------------------------------------------------------





obligation under the Credit Agreement to provide collateral to secure any of the
foregoing types of obligations. If at any time any payment of the principal of
or interest on any Loan Obligation, or any other amount payable by the Borrower
or any other party under the Credit Agreement, any agreement evidencing Rate
Management Transactions or any other Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise (including pursuant to any settlement entered into
by a Lender in its discretion), each of the Guarantors’ obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time.


5.General Waivers; Additional Waivers.
(a)General Waivers.
(i)Each of the Guarantors irrevocably waives acceptance hereof, presentment,
demand or action on delinquency, protest, the benefit of any statutes of
limitations and, to the fullest extent permitted by law, any notice not provided
for herein or under the other Loan Documents, as well as any requirement that at
any time any action be taken by any Person against the Borrower, any other
guarantor of the Guaranteed Obligations, or any other Person.
(ii)Each of the Guarantors waives any and all rights of subrogation,
reimbursement, indemnification and contribution, and any other rights and
defenses that are or may become available to Guarantors by reason of CC
Sections 2787 to 2855, inclusive, 2899 and 3433 including, without limitation,
any and all rights or defenses Guarantors may have by reason of protection
afforded to the principal with respect to any of the Guaranteed Obligations or
to any other guarantor of any of the Guaranteed Obligations with respect to such
guarantor’s obligations under its guaranty, in either case, pursuant to the
antideficiency or other laws of this state limiting or discharging the
principal’s indebtedness or such other guarantor’s obligations, including,
without limitation, California Code of Civil Procedure (“CCP”) Sections 580a,
580b, 580d or 726.
(iii)Each of the Guarantors waives all rights and defenses that Guarantors may
have because Borrower’s debt is, or at any time may be, secured by real
property. This means, among other things:
(A)Administrative Agent and Lenders may collect from Guarantors without first
foreclosing on any real or personal property collateral (if any) pledged by
Borrower;
(B)If Administrative Agent or any Lender forecloses on any real property
collateral pledged by Borrower:
(1)The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price;
(2)Administrative Agent and Lenders may collect from Guarantors even if
Administrative Agent or any Lender, by foreclosing on the real property
collateral, has destroyed any right Guarantors may have to collect from
Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantors may have because Borrower’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon CCP Sections 580a, 580b, 580d, or 726.
(iv)Each of the Guarantors waives all rights and defenses arising out of an
election of remedies by Administrative Agent or Lenders, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for the Guaranteed Obligations, if any, has destroyed Guarantors’ rights of
subrogation and reimbursement against Borrower by the operation of CCP
Section 580d or otherwise, and even though that election of remedies by




--------------------------------------------------------------------------------





Administrative Agent or Lenders has destroyed Guarantors’ rights of contribution
against another guarantor of any of the Guaranteed Obligations.
(v)Each of the Guarantors hereby waives any right it might otherwise have under
Section 2822 of the California Civil Code or similar law or otherwise to have
Borrower designate the portion of any such obligation to be satisfied in the
event that Borrower provides partial satisfaction of such obligation. Each of
the Guarantors acknowledges and agrees that Borrower may already have agreed
with Administrative Agent, or may hereafter agree, that in any such event the
designation of the portion of the obligation to be satisfied shall, to the
extent not expressly made by the terms of the Loan Documents, be made by
Administrative Agent rather than by Borrower.
No other provision of this Guaranty shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 5(a).
(b)Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives, to the fullest extent permitted by law:
(i)any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;
(ii)(1) notice of acceptance hereof; (2) notice of any Loans, Facility LCs or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Lenders to ascertain the amount of
the Guaranteed Obligations at any reasonable time; (4) notice of any adverse
change in the financial condition of the Borrower or of any other fact that
might increase such Guarantor’s risk hereunder; (5) notice of presentment for
payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (6) notice of any Default or Event of Default; and (7) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the other Loan Documents) and demands to which each
Guarantor might otherwise be entitled;
(iii)its right, if any, to require the Administrative Agent and the other
Lenders to institute suit against, or to exhaust any rights and remedies which
the Administrative Agent and the other Lenders has or may have against, the
other Guarantors or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid in full in cash) of the other Guarantors or by
reason of the cessation from any cause whatsoever of the liability of the other
Guarantors in respect thereof;
(iv)(a) any rights to assert against the Administrative Agent and the other
Lenders defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against the other Guarantors or
any other party liable to the Administrative Agent and the other Lenders; (b)
any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: (1) the
impairment or suspension of the Administrative Agent’s and the other Lenders’
rights or remedies against the other guarantor of the Guaranteed Obligations;
(2) the alteration by the Administrative Agent and the other Lenders of the
Guaranteed Obligations; (3) any discharge of the other Guarantors’ obligations
to the Administrative Agent and the other Lenders by operation of law as a
result of the Administrative Agent’s and the other Lenders’ intervention or
omission; or (4) the acceptance by the Administrative Agent and the other
Lenders of anything in partial satisfaction of the




--------------------------------------------------------------------------------





Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and
(v)any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the Lenders;
or (b) any election by the Administrative Agent and the other Lenders under the
Bankruptcy Code, to limit the amount of, or any collateral securing, its claim
against the Guarantors.
(vi)Without limiting the generality of the foregoing, each of the Guarantors
hereby expressly waives any and all benefits and defenses under (i) CCP
Section 580a (which Section, if Guarantors had not given this waiver, would
otherwise limit Guarantors’ liability after a nonjudicial foreclosure sale to
the difference between the obligations guaranteed herein and the fair market
value of the property or interests sold at such nonjudicial foreclosure sale),
(ii) CCP Sections 580b and 580d (which Sections, if Guarantors had not given
this waiver, would otherwise limit Agent’s and Lenders’ right to recover a
deficiency judgment with respect to purchase money obligations and after a
nonjudicial foreclosure sale, respectively), and (iii) CCP Section 726 (which
Section, if Guarantors had not given this waiver, among other things, would
otherwise require Agent and Lenders to exhaust all of its security before a
personal judgment may be obtained for a deficiency). Notwithstanding any
foreclosure of the lien of any deed of trust or security agreement with respect
to any or all of the real or personal property secured thereby (if any), whether
by the exercise of the power of sale contained therein, by an action for
judicial foreclosure or by an acceptance of a deed in lieu of foreclosure,
Guarantors shall remain bound under this Guaranty.
6.Subordination of Subrogation; Subordination of Intercompany Indebtedness.
(a)Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantors waive all benefits and defenses under
CC Sections 2847, 2848 and 2849 and agree Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which any LC Issuer, any of the Lenders or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Lenders,
any LC Issuer and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Lenders, any LC Issuer or the Administrative Agent. Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
until the Guaranteed Obligations are indefeasibly paid in full in cash (other
than Unliquidated Obligations) and (B) waives any and all defenses available to
a surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash (other than Unliquidated Obligations).
Each Guarantor acknowledges and agrees that this subordination is intended to
benefit the Administrative Agent and the Lenders and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Administrative Agent, the Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 6(a).
(b)Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”)




--------------------------------------------------------------------------------





with respect to any Intercompany Indebtedness (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Guaranteed
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness. Notwithstanding any right
of any Guarantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Guarantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Lenders and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document and any agreement evidencing Rate
Management Transactions have been terminated. If all or any part of the assets
of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Lenders, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Lenders and shall forthwith deliver
the same to the Administrative Agent, for the benefit of the Lenders, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Lenders. If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations (other than Unliquidated Obligations) have been paid in full (in
cash) and satisfied and all financing arrangements pursuant to any Loan Document
among the Borrower and the Lenders have been terminated, no Guarantor will
assign or transfer to any Person (other than the Administrative Agent) any claim
any such Guarantor has or may have against any Obligor.
7.Contribution with Respect to Guaranteed Obligations.
(a)To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s Allocable Amount
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations (other than Unliquidated Obligations),




--------------------------------------------------------------------------------





termination or expiration of all Commitments and Facility LCs or, in the case of
all Facility LCs, full collateralization on terms reasonably acceptable to the
Administrative Agent, termination of the Credit Agreement and satisfaction of
all outstanding obligations under the agreements evidencing Rate Management
Transactions, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
(b)As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the value of the property of such Guarantor at a
fair valuation over the total liabilities of such Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Guarantor that
is also liable for such contingent liability pays its ratable share thereof),
giving effect to all payments made by other Guarantors as of such date in a
manner to maximize the amount of such contributions.
(c)This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(e)The rights of the indemnifying Guarantors against other Guarantors under this
Section 7 shall be exercisable upon the full and indefeasible payment of the
Guaranteed Obligations in cash (other than Unliquidated Obligations) and the
termination or expiry (or in the case of all Facility LCs, full
collateralization), on terms reasonably acceptable to the Administrative Agent,
of the Commitments and all Facility LCs and the termination of the Credit
Agreement and the satisfaction of all outstanding obligations under the
agreements evidencing Rate Management Transactions.
8.Stay of Acceleration. If acceleration of the time for payment of any amount
payable by the Borrower under the Credit Agreement, any counterparty to any
agreement evidencing Rate Management Transactions or any other Loan Document is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower or any
of its Affiliates, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement, any agreement evidencing Rate Management
Transactions or any other Loan Document shall nonetheless be payable by each of
the Guarantors hereunder forthwith on demand by the Administrative Agent.
9.Notices. All notices, requests and other communications to any party hereunder
shall be given in the manner prescribed in Section 13.1 of the Credit Agreement
with respect to the Administrative Agent at its notice address therein and, with
respect to any Guarantor, in the care of the Borrower at the address of the
Borrower set forth in the Credit Agreement, or such other address or telecopy
number as such party may hereafter specify for such purpose in accordance with
the provisions of Section 13.1 of the Credit Agreement.
10.No Waivers. No failure or delay by the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement, any
agreement evidencing Rate Management Transactions and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.
11.Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns, provided that, except with respect to any sale of a Guarantor
as permitted under the Credit Agreement, no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 11
shall be null and void; and in the event of an assignment of any amounts payable




--------------------------------------------------------------------------------





under the Credit Agreement, any agreement evidencing Rate Management
Transactions or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.
12.Changes in Writing. Other than in connection with the addition of other
Guarantors, which become parties hereto by executing a Guaranty Supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent and in
accordance with Section 8.3 of the Credit Agreement.
13.Governing Law; Jurisdiction.
(a)THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
(WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF CALIFORNIA,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
(b)EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN ORANGE COUNTY, CALIFORNIA IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING
BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER
OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN ORANGE COUNTY, CALIFORNIA.
(c)Each party to this Guaranty irrevocably consents to service of process in the
manner provided for notices in Section 9 of this Guaranty, and each of the
Guarantors hereby appoints the Borrower as its agent for service of process.
Nothing in this Guaranty or any other Loan Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.
14.WAIVER OF JURY TRIAL; WAIVER OF CERTAIN DAMAGES. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS GUARANTY HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER. EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER GUARANTOR HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GUARANTOR WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER GUARANTORS HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE




--------------------------------------------------------------------------------





MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ADMINISTRATIVE AGENT OR ANY LENDER, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
GUARANTY, THE GUARANTEED OBLIGATIONS, THE LOAN DOCUMENTS, THE TRANSACTIONS
DESCRIBED THEREIN, THE LOAN OR THE USE OF THE PROCEEDS THEREOF.
15.No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Guaranty. In the event an ambiguity or question
of intent or interpretation arises, this Guaranty shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.
16.Taxes, Expenses of Enforcement, Etc.
(a)Taxes.
(i)Any and all payments by or on account of any obligation of any Guarantor
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Guarantor shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant governmental
authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Guarantor shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 16) the applicable Lender or the Administrative Agent
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(ii)The Guarantor shall timely pay to the relevant governmental authority in
accordance with applicable law or, at the option of the Administrative Agent,
timely reimburse it for the payment of, any Other Taxes.
(iii)The Guarantor shall indemnify each Lender or the Administrative Agent,
within fifteen (15) days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section 16)
payable or paid by such Lender or the Administrative Agent or required to be
withheld or deducted from a payment to such Lender or the Administrative Agent
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes and Other Taxes were correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to the Guarantor by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(iv)As soon as practicable after any payment of Taxes by any Guarantor to a
governmental authority pursuant to this Section 16, such Guarantor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(b)Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Lenders for any reasonable costs and
out-of-pocket expenses (including attorneys’ fees) paid or incurred by the
Administrative Agent or any other Lenders in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty.




--------------------------------------------------------------------------------





17.Financial Information. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrower, the other
Guarantors and any and all endorsers and/or other guarantors of all or any part
of the Guaranteed Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Lenders or the Administrative Agent shall have any duty to advise such Guarantor
of information known to any of them regarding such condition or any such
circumstances. In the event any Lender or the Administrative Agent, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Lender or the Administrative Agent shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Lender or the
Administrative Agent, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.
18.Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.
19.Merger; No Oral Agreements. This Guaranty represents the final agreement of
each of the Guarantors with respect to the matters contained herein and may not
be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between each such Guarantor and any Lender or the
Administrative Agent. Each Guarantor, by executing this Guaranty (or the
Supplement to Guaranty), expressly represents and warrants that it did not rely
on any representation, assurance or agreement, oral or written, not expressly
set forth in this Guaranty in reaching its decisions to enter into this Guaranty
and that no promises or other representations have been made to such Guarantor
which conflict with the written terms of this Guaranty. No course of prior
dealing among the parties, no usage of trade, and no parol or extrinsic evidence
of any nature may be used to supplement, modify or vary any of the terms hereof.
There are no conditions to the full effectiveness of this Guaranty.
20.Headings. Section headings in this Guaranty are for convenience of reference
only and shall not govern the interpretation of any provision of this Guaranty.
21.Keepwell. Each Qualified ECP Guarantor (as hereinafter defined) hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of all Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 21 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 21, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 21 shall remain in full force and effect until all Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash (other than Unliquidated Obligations) and the Commitments and all
Facility LCs shall have terminated or expired or, in the case of all Facility
LCs, are fully collateralized on terms reasonably acceptable to the
Administrative Agent. Each Qualified ECP Guarantor intends that this Section 21
constitute, and this Section 21 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Notwithstanding anything herein to the contrary, if a Guarantor or a
counterparty under any swap makes a written representation to the Lenders in
connection with this Guaranty, a swap, or any master agreement governing a swap
to the effect that such Guarantor is or will be an “eligible contract
participant” as defined in the Commodity Exchange Act on the date the Guaranty
becomes effective with respect to such swap (this date shall be the date of the
execution of the swap if the corresponding Guaranty is then in effect, and
otherwise it shall be the date of execution and delivery of such Guaranty unless
the Guaranty specifies a subsequent effective date), and such representation
proves to have been incorrect when made or deemed to have been made, the Lenders
reserve




--------------------------------------------------------------------------------





all of their contractual and other rights and remedies, at law or in equity,
including (to the extent permitted by applicable law) the right to claim, and
pursue a separate cause of action, for damages as a result of such
misrepresentation, provided that such Guarantor’s liability for such damages
shall not exceed the amount of the Excluded Swap Obligations with respect to
such swap. As used herein, “Qualified ECP Guarantor” means, in respect of any
Swap Obligation, each Guarantor that has total assets exceeding $10,000,000 at
the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[SIGNATURE PAGES TO FOLLOW]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.
THE NEW HOME COMPANY
SOUTHERN CALIFORNIA LLC,
a Delaware limited liability company




By:________________________________
Name: _____________________________
Title: ______________________________




By:________________________________
Name: _____________________________
Title: ______________________________


THE NEW HOME COMPANY
NORTHERN CALIFORNIA LLC,
a Delaware limited liability company




By:________________________________
Name: _____________________________
Title: ______________________________




By:________________________________
Name: _____________________________
Title: ______________________________


TNHC LAND COMPANY LLC,
a Delaware limited liability company




By:________________________________
Name: _____________________________
Title: ______________________________




By:________________________________
Name: _____________________________
Title: ______________________________










--------------------------------------------------------------------------------





Acknowledged and Agreed to:


U.S. BANK NATIONAL ASSOCIATION,
D/B/A HOUSING CAPITAL COMPANY,
as Administrative Agent
By:_____________________________
Name: __________________________
Title: ___________________________


















--------------------------------------------------------------------------------





ANNEX I
SUPPLEMENT TO GUARANTY
Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of June 26, 2014, made by the Persons listed on the signature pages thereto
(each an “Initial Guarantor,” and together with any additional Persons which
become parties to the Guaranty by executing Guaranty Supplements thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Lenders, under the
Credit Agreement. Each capitalized term used herein and not defined herein shall
have the meaning given to it in the Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company] (the
“New Guarantor”), unconditionally agrees to become, and does hereby become, a
Guarantor under the Guaranty and a party to the Reference Agreement, and agrees
to be bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which each Guarantor is subject under such
Guaranty and the Reference Agreement as if originally a party thereto, all with
the same force and effect as if the undersigned were an original signatory to
the Guaranty and the Reference Agreement. By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 1 of the Guaranty are true and correct in
all respects as of the date hereof. The undersigned hereby acknowledges and
affirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Guarantor contained in the Guaranty.
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Supplement
to Guaranty as of this __________ day of _________, 20___.


 
[NAME OF NEW GUARANTOR]




By:______________________________
Name:
Title:















--------------------------------------------------------------------------------





EXHIBIT F


FORM OF NOTE
[_________], 20[__]
The New Home Company Inc., a Delaware corporation (the “Borrower”), promises to
pay to the order of [________________________________________________] (the
“Lender”) the principal sum of [________________________________] AND NO/100
DOLLARS ($[_______________].00), or such lesser amount of the aggregate
outstanding and unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Section 2.1 of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association d/b/a Housing Capital Company, as Administrative Agent, together
with interest on the unpaid principal amount hereof at the rates and on the
dates set forth in the Agreement. The Borrower shall pay the principal of and
accrued and unpaid interest on the Loans in full on the Facility Termination
Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of May 10, 2016
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and U.S. Bank National Association d/b/a Housing Capital
Company, as Administrative Agent, to which Agreement reference is hereby made
for a statement of the terms and conditions governing this Note, including the
terms and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Agreement.
In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.






--------------------------------------------------------------------------------





THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
 
THE NEW HOME COMPANY INC.,
a Delaware corporation




By:______________________________
Name: ___________________________
Title: ____________________________




By:______________________________
Name: ___________________________
Title: ____________________________







--------------------------------------------------------------------------------





SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [_________________],
DATED [__________], 20[__]
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 















--------------------------------------------------------------------------------





EXHIBIT G
LIST OF CLOSING DOCUMENTS
THE NEW HOME COMPANY INC.
CREDIT FACILITIES
LIST OF CLOSING DOCUMENTS
A. LOAN DOCUMENTS
1.
Amended and Restated Credit Agreement dated as of May 10, 2016, among The New
Home Company Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto and U.S. Bank National Association d/b/a Housing Capital Company, as
Administrative Agent (in such capacity, the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of up to $260,000,000.

SCHEDULES
Pricing Schedule
Schedule 1 - Commitments
Schedule 2 - Intentionally Omitted
Schedule 3 - Guarantors
Schedule 4 - LC Issuer’s LC Limits
Schedule 5.8 - Subsidiaries


EXHIBITS
Exhibit A - Intentionally Omitted
Exhibit B - Form of Compliance Certificate
Exhibit C - Form of Assignment and Assumption Agreement
Exhibit D - Form of Borrowing Notice
Exhibit E - Form of Guaranty
Exhibit F - Form of Note
Exhibit G - List of Closing Documents
Exhibit H - Form of Borrowing Base Certificate
Exhibit I - Form of Increasing Lender Supplement
Exhibit J - Form of Augmenting Lender Supplement


2.
Notes executed by the Borrower in favor of each of the Augmenting/Increasing
Lenders, if any, which has requested a note pursuant to Section 2.13(d) of the
Credit Agreement.

3.
A Consent and Reaffirmation of Guaranty executed by each Guarantor (collectively
with the Borrower, the “Loan Parties”).



8*Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.* 




--------------------------------------------------------------------------------





B. CORPORATE DOCUMENTS
4.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the Operating Agreement or other organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, (iv) the Good Standing Certificate
(or analogous documentation if applicable) for such Loan Party from the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction and (v) the
names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request an Advance or the issuance of a Facility
LC under the Credit Agreement.

C. OPINIONS
5.
Opinion of Gibson, Dunn & Crutcher LLP, counsel for the Loan Parties.

D. CLOSING CERTIFICATES AND MISCELLANEOUS
6.
A Certificate signed by an Authorized Officer of the Borrower certifying the
following: on the Effective Date (1) no Default or Event of Default has occurred
and is continuing and (2) the representations and warranties contained in
Article V of the Credit Agreement are true and correct in all material respects
(except to the extent already qualified by materiality, in which case said
representations and warranties are true and correct in all respects) as of such
date except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects (except to the extent
already qualified by materiality, in which case said representations and
warranties are true and correct in all respects) on and as of such earlier date.











--------------------------------------------------------------------------------





EXHIBIT H
PRO FORMA BORROWING BASE CERTIFICATE
 
 
 
 
 
 
____________, 20___
 
 
 
 
 
 
The undersigned hereby certifies that as of the above date, Borrower (as defined
below) is in compliance with the financial covenants and tests set forth in
Section 6.20 of the Credit Agreement (as defined below). Borrower is in
compliance with all covenants, terms and conditions applicable to Borrower and
each Guarantor under or pursuant to the Credit Agreement and other Loan
Documents described therein. Other than as hereinafter disclosed there exists no
Default or Event of Default by the Borrower or Guarantors under the Credit
Agreement or other Loan Documents. In addition, this Borrowing Base Certificate
is in compliance with all terms of the Amended and Restated Credit Agreement
dated as of May 10, 2016, as modified by that certain Modification Agreement
dated as of September 27, 2017 and that certain Second Modification Agreement
dated as of August 7, 2019 (as further amended, modified, renewed or extended
from time to time) among The New Home Company Inc. (“Borrower”), the Lenders
party thereto and U.S. Bank National Association d/b/a Housing Capital Company,
as Administrative Agent for the Lenders and LC Issuer(s) (the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings used and defined in the Credit Agreement. Attached hereto as
Schedule 1 is a reconciliation of the calculations set forth below to the
amounts set forth in Borrower’s financial statements most recently delivered to
Administrative Agent pursuant to Section 6.1(a) or (b), as applicable.
 
 
 
 
 
 
Prior to January 1, 2020:


“Borrowing Base” Availability Calculation
 
 
 
 
 
 
 
 
 
 
 
 
 
(i)
Unrestricted Cash
 
 
 
 
 
 
 
 
 
Cash and Cash Equivalents
 
 
 
 
 
 
 
 
Less: Min Liquidity Req
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal
—
 
—
 
 
 
 
 
 
 
 
 
 
(ii)
Escrow Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
(iii
Presold Units
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(iv)
Model Units
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(v)
Spec Units
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(vi-vii)
Finished Lots / Land Under Dev’t
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(viii)
Entitled Land
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal
 
—
 
 
 
 
 
 
 
 
 
 
 
 
 
Deductions (see calc below):
 
 
 
 
 
 
 
 
(a)
FinLot/LUD/Land > 50%
 
 
—
 
 
 
 
 
(b)
Land > 12.5%
 
 
—
 
 
 
 





--------------------------------------------------------------------------------





 
(c)
Spec Advance Rate reduces to 25% after 360 days (excluding each Designated
Condominium Project, which reduce to 25% after 24 months)
 
 
 
 
(d)
Models unsold 180d after last production sold
 
—
 
 
 
 
 
 
 
 
 
 
 
 
“Borrowing Base” Availability Limitation Tests
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base subtotal
—
 
 
 
 
 
 
 
 
50%
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sum of Fin Lots, LUD & Land (vi, vii & viii)
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Amt over 50%
—
 
—
 
 
 
 
 
 
 
 
 
 
 
 
(b)
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base subtotal
—
 
 
 
 
 
 
 
 
12.5%
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Land (viii)
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Amt over 12.5%
—
 
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(d)
Models unsold 180d after last production sold
 
 
 
 
 
 
 
 
 
Project
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amt to deduct
—
 
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 


From and after January 1, 2020:


BORROWING BASE AVAILABILITY
 
—
 
 
 
 
 
 
 
 
 
 
 
“Borrowing Base” Availability Calculation
 
 
 
 
 
 
 
 
 
 
 
 
 
(i)
Unrestricted Cash
 
 
 
 
 
 
 
 
 
Cash and Cash Equivalents
 
 
 
 
 
 
 
 
Less: Min Liquidity Req
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal
—
 
—
 
 
 
 
 
 
 
 
 
 
(ii)
Escrow Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
(iii)
Presold Units (excluding Designated Condominium Projects)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(iv)
Model Units (excluding Designated Condominium Projects)
 
 
 
 
 
 





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
(v)
Spec Units (excluding Designated Condominium Projects)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(vi)
Presold Units in Designated Condominium Projects
 
 
 
 
 
 
 
 
 
 
 
(vii)
Model Units in Designated Condominium Projects
 
 
 
 
 
 
 
 
 
 
 
(viii)
Spec Units in Designated Condominium Projects
 
 
 
 
 
 
 
 
 
 
 
(ix-x)
Finished Lots / Land Under Dev’t
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(xi)
Entitled Land
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal
 
—
 
 
 
 
 
 
 
 
 
 
 
 
 
Deductions (see calc below):
 
 
 
 
 
 
 
 
(a)
FinLot/LUD/Land > 50%
 
 
—
 
 
 
 
 
(b)
Land > 12.5%
 
 
—
 
 
 
 
 
(c)
Spec Advance Rate reduces to 25% after 360 days (excluding each Designated
Condominium Project, which reduce to 25% after 24 months)
 
 
 
 
(d)
Models unsold 180 days after last production sold
 
—
 
 
 
 
 
 
 
 
 
 
 
 
“Borrowing Base” Availability Limitation Tests
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base subtotal
—
 
 
 
 
 
 
 
 
50%
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sum of Fin Lots, LUD & Land (ix, x & xi)
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Amt over 50%
—
 
—
 
 
 
 
 
 
 
 
 
 
 
 
(b)
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base subtotal
—
 
 
 
 
 
 
 
 
12.5%
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Land (xi)
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Amt over 12.5%
—
 
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(d)
Models unsold 180d after last production sold
 
 
 
 
 
 
 
 
 
Project
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amt to deduct
—
 
—
 
 
 
 









--------------------------------------------------------------------------------





SCHEDULE 1


[ATTACH RECONCILIATION TO FINANCIAL STATEMENTS]








    








--------------------------------------------------------------------------------





EXHIBIT I


FORM OF INCREASING LENDER SUPPLEMENT


INCREASING LENDER SUPPLEMENT, dated as of [__________], 20[__] (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of May 10, 2016, as modified by that certain
Modification Agreement dated as of September 27, 2017 and that certain Second
Modification dated as of August 7, 2019 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among The New Home Company Inc., a Delaware corporation (“Borrower”), the
Lenders party thereto and U.S. Bank National Association, d/b/a Housing Capital
Company, as Administrative Agent (in such capacity, “Administrative Agent”).
W I T N E S E T H
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, Borrower has the
right, subject to the terms and conditions thereof, to effectuate an increase in
the Aggregate Commitment under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment;
WHEREAS, Borrower has given notice to the Administrative Agent of its intention
to increase the Aggregate Commitment pursuant to such Section 2.25 of the Credit
Agreement; and
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitment equal to $[__________].
2.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of California.
5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


 
[INSERT NAME OF INCREASING LENDER]




By:______________________________
Name:
Title:



Accepted and agreed to as of the date first written above:


THE NEW HOME COMPANY INC.,
a Delaware corporation




By:______________________________
Name: ___________________________
Title: ____________________________




By:______________________________
Name: ___________________________
Title: ____________________________


Acknowledged as of the date first written above:


U.S. BANK NATIONAL ASSOCIATION,
d/b/a Housing Capital Company,
as Administrative Agent and a Lender




By:______________________________
Name: ___________________________
Title: ____________________________








--------------------------------------------------------------------------------





EXHIBIT J
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated as of [__________], 20[__] (this
“Supplement”), to the Amended and Restated Credit Agreement, dated as of May 10,
2016, as modified by that certain Modification Agreement dated as of September
27, 2017 and that certain Second Modification dated as of August 7, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The New Home Company Inc., a Delaware corporation
(“Borrower”), the Lenders party thereto and U.S. Bank National Association,
d/b/a Housing Capital Company, as Administrative Agent (in such capacity,
“Administrative Agent”).
W I T N E S E T H
WHEREAS, the Credit Agreement provides in Section 2.25 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of Borrower and Administrative Agent, by
executing and delivering to Borrower and Administrative Agent a supplement to
the Credit Agreement in substantially the form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $[__________].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement and that none of the funds,
monies, assets or other consideration being used to fund its Loans are “plan
assets” as defined under ERISA and that is rights, benefits and interests in and
under the Loan Documents will not be “plan assets” under ERISA; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.    Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.




--------------------------------------------------------------------------------





5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of California.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


 
[INSERT NAME OF AUGMENTING LENDER]




By:______________________________
Name:
Title:



Accepted and agreed to as of the date first written above:


THE NEW HOME COMPANY INC.,
a Delaware corporation




By:______________________________
Name: ___________________________
Title: ____________________________




By:______________________________
Name: ___________________________
Title: ____________________________


Acknowledged as of the date first written above:


U.S. BANK NATIONAL ASSOCIATION,
d/b/a Housing Capital Company,
as Administrative Agent




By:______________________________
Name: ___________________________
Title: ____________________________
 


NAI-1508142182v10




